Exhibit 10.1

 

EXECUTION VERSION

 

 

STORE MASTER FUNDING I, LLC

as an Issuer,

 

STORE MASTER FUNDING II, LLC

as an Issuer,

 

STORE MASTER FUNDING III, LLC

as an Issuer,

 

STORE MASTER FUNDING IV, LLC

as an Issuer,

 

STORE MASTER FUNDING V, LLC

as an Issuer,

 

STORE MASTER FUNDING VI, LLC

as an Issuer,

 

and

 

EACH JOINING PARTY

each, as an Issuer,

 

STORE CAPITAL CORPORATION

as Property Manager and Special Servicer,

 

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION

as Back-Up Manager

 

and

 

CITIBANK, N.A.,

not individually but solely as Indenture Trustee

 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED PROPERTY MANAGEMENT AND SERVICING AGREEMENT

 

Dated as of April 16, 2015

 

--------------------------------------------------------------------------------

 

Net-Lease Mortgage Notes

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

Section 1.01

Defined Terms

2

Section 1.02

Other Definitional Provisions

31

Section 1.03

Certain Calculations in Respect of the Leases and the Mortgage Loans

31

Section 1.04

Fee Calculations

33

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES; RECORDINGS  AND FILINGS; BOOKS AND
RECORDS; DEFECT, BREACH, CURE, REPURCHASE AND SUBSTITUTION

33

 

 

 

Section 2.01

Representations and Warranties of STORE Capital, the Back-Up Manager and the
Issuers

33

Section 2.02

Recordings and Filings; Books and Records; Document Defects

38

Section 2.03

Repurchase or Transfer and Exchange for Document Defects, Collateral Defects and
Breaches of Representations and Warranties

40

Section 2.04

Non Petition Agreement

41

 

 

 

ARTICLE III ADMINISTRATION AND SERVICING OF PROPERTIES, LEASES AND MORTGAGE
LOANS

42

 

 

 

Section 3.01

Administration of the Properties, Leases and Mortgage Loans

42

Section 3.02

Collection of Monthly Lease Payments and Monthly Loan Payments; General Receipts
Accounts; Lockbox Transfer Accounts; Collection Account; Release Account

44

Section 3.03

Advances

47

Section 3.04

Withdrawals From the Collection Account and Release Account

50

Section 3.05

Investment of Funds in the Collection Account and the Release Account

50

Section 3.06

Maintenance of Insurance Policies: Errors and Omissions and Fidelity Coverage

52

Section 3.07

DSCR Reserve Account

55

Section 3.08

Issuers, Custodian and Indenture Trustee to Cooperate; Release of Lease Files
and Loan Files

55

Section 3.09

Servicing Compensation: Interest on Advances

57

Section 3.10

Property Inspections; Collection of Financial Statements; Delivery of Certain
Reports

58

Section 3.11

Quarterly Statement as to Compliance

59

Section 3.12

Reports by Independent Public Accountants

59

 

i

--------------------------------------------------------------------------------


 

Section 3.13

Access to Certain Information; Delivery of Certain Information

60

Section 3.14

Management of REO Properties and Properties Relating to Defaulted Assets

60

Section 3.15

Release, Sale and Exchange of Defaulted Assets and Terminated Lease Properties

61

Section 3.16

Renewals, Modifications, Waivers, Amendments; Consents and Other Matters

64

Section 3.17

Transfer of Servicing Between Property Manager and Special Servicer; Record
Keeping

67

Section 3.18

Sub-Management Agreements

68

Section 3.19

Casualty

70

Section 3.20

Condemnation

73

Section 3.21

Separateness Provisions

76

Section 3.22

Estoppels

77

Section 3.23

Environmental Matters

77

 

 

 

ARTICLE IV REPORTS

79

 

 

 

Section 4.01

Reports to the Issuers and the Indenture Trustee

79

Section 4.02

Use of Agents

82

 

 

 

ARTICLE V THE PROPERTY MANAGER AND THE SPECIAL SERVICER

82

 

 

 

Section 5.01

Liability of the Property Manager, the Special Servicer and the Back-Up Manager

82

Section 5.02

Merger, Consolidation or Conversion of the Property Manager, the Special
Servicer and the Back-Up Manager

82

Section 5.03

Limitation on Liability of the Property Manager, the Special Servicer and the
Back-Up Manager

83

Section 5.04

Term of Service; Property Manager and Special Servicer Not to Resign

84

Section 5.05

Rights of Certain Persons in Respect of the Property Manager and the Special
Servicer

85

Section 5.06

Designation of Special Servicer by the Indenture Trustee

86

Section 5.07

Property Manager or Special Servicer as Owner of Notes

87

 

 

 

ARTICLE VI SERVICER REPLACEMENT EVENTS

87

 

 

Section 6.01

Servicer Replacement Events

87

Section 6.02

Appointment of Successor Servicer

90

Section 6.03

Back-Up Manager

92

Section 6.04

Additional Remedies of Issuers and the Indenture Trustee upon a Servicer
Replacement Event

94

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII TRANSFERS AND EXCHANGES OF PROPERTIES AND MORTGAGE LOANS BY ISSUERS;
RELEASE OF PROPERTIES AND MORTGAGE LOANS BY ISSUERS

94

 

 

 

Section 7.01

Exchange of Mortgage Loans and Properties

94

Section 7.02

Sale Pursuant to Third Party Purchase Option

97

Section 7.03

Transfer of Lease to New Property

97

Section 7.04

Release of Property by an Issuer

98

Section 7.05

Terminated Lease Property and REO Property

99

Section 7.06

Risk-Based or Credit Risk Substitution

99

Section 7.07

Disposition Period

99

 

 

 

ARTICLE VIII TERMINATION

100

 

 

 

Section 8.01

Termination

100

 

 

 

ARTICLE IX MISCELLANEOUS PROVISIONS

100

 

 

 

Section 9.01

Amendment

100

Section 9.02

Counterparts

100

Section 9.03

Governing Law

100

Section 9.04

Notices

101

Section 9.05

Severability of Provisions

101

Section 9.06

Effect of Headings and Table of Contents

102

Section 9.07

Notices to the Rating Agencies and Others

102

Section 9.08

Successors and Assigns: Beneficiaries

103

Section 9.09

Complete Agreement

103

Section 9.10

Consent to Jurisdiction

103

Section 9.11

No Proceedings

103

Section 9.12

Cooperation

104

Section 9.13

Acknowledgment of Receipts by Indenture Trustee

104

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

 

[RESERVED]

 

 

 

EXHIBIT B-l

 

FORM OF REQUEST FOR RELEASE — PROPERTY MANAGER

 

 

 

EXHIBIT B-2

 

FORM OF REQUEST FOR RELEASE — SPECIAL SERVICER

 

 

 

EXHIBIT C-1

 

FORM OF NOTICE AND ACKNOWLEDGMENT OF DESIGNATION OF REPLACEMENT SPECIAL SERVICER

 

 

 

EXHIBIT C-2

 

FORM OF ACKNOWLEDGMENT BY PROPOSED SPECIAL SERVICER ACCEPTING APPOINTMENT

 

 

 

EXHIBIT D

 

FORM OF LIMITED POWERS OF ATTORNEY FROM ISSUER OR INDENTURE TRUSTEE

 

 

 

EXHIBIT E

 

FORM OF ESTOPPEL CERTIFICATE, SUBORDINATION, NONDISTURBANCE AND ATTORNMENT
AGREEMENT

 

 

 

EXHIBIT F

 

FORM OF JOINDER

 

 

 

EXHIBIT G

 

FORM OF CERTIFICATE UNDER SECTION 7.01(b)

 

 

 

EXHIBIT H

 

FORM OF DETERMINATION DATE REPORT

 

 

 

EXHIBIT I

 

CALCULATION OF FIXED CHARGE COVERAGE RATIOS

 

iv

--------------------------------------------------------------------------------


 

This FOURTH AMENDED AND RESTATED PROPERTY MANAGEMENT AND SERVICING AGREEMENT,
dated as of April 16, 2015 (this “Agreement”), is made among STORE Master
Funding I, LLC, as an issuer (an “Issuer”), STORE Master Funding II, LLC, as an
issuer (an “Issuer”), STORE Master Funding III, LLC, as an issuer (an “Issuer”),
STORE Master Funding IV, LLC, as an issuer (an “Issuer”), STORE Master Funding
V, LLC, as an issuer (an “Issuer”), STORE Master Funding VI, LLC, as an issuer
(an “Issuer”), each Joining Party, each as an issuer (each, an “Issuer”), STORE
Capital Corporation, a Maryland corporation, as property manager and special
servicer (together with its successors in such capacities, the “Property
Manager” and “Special Servicer,” respectively), Citibank, N.A., not individually
but solely as indenture trustee (together with its successors in such capacity,
the “Indenture Trustee”) and Midland Loan Services, a division of PNC Bank,
National Association, as Back-Up Manager (together with its successors in such
capacity, the “Back-Up Manager”).

 

PRELIMINARY STATEMENT

 

As of the Initial Closing Date the Issuers own the Properties and related Leases
and, as of each successive Series Closing Date, the applicable Issuer will own
the Properties and related Leases and the Mortgage Loans as set forth in the
applicable Series Supplement, and upon the issuance of the Notes under the
Indenture, the applicable Issuer will grant a first priority security interest
in its right, title and interest in and to such Properties, Leases and Mortgage
Loans to the Indenture Trustee as security for the indebtedness evidenced by the
Indenture and the Notes issued under the Indenture.  The Property Manager has
agreed to provide property management services with respect to the Properties
and to service the Leases and the Mortgage Loans in accordance with this
Agreement.

 

WHEREAS, STORE Master Funding I, the Property Manager, the Special Servicer, the
Indenture Trustee and the Back-up Manager, entered into a Property Management
Agreement, dated August 23, 2012 (the “First Predecessor Property Management
Agreement”);

 

WHEREAS, STORE Master Funding I, STORE Master Funding II, the Property Manager,
the Special Servicer, the Indenture Trustee and the Back-up Manager, entered
into an Amended and Restated Property Management Agreement, dated March 27, 2013
(the “Second Predecessor Property Management Agreement”);

 

WHEREAS, STORE Master Funding I, STORE Master Funding II, STORE Master Funding
III, STORE Master Funding IV, the Property Manager, the Special Servicer, the
Indenture Trustee and the Back-up Manager, entered into a Second Amended and
Restated Property Management Agreement, dated December 3, 2013 (the “Third
Predecessor Property Management Agreement”);

 

WHEREAS, STORE Master Funding I, STORE Master Funding II, STORE Master Funding
III, STORE Master Funding IV, STORE Master Funding V, the Property Manager, the
Special Servicer, the Indenture Trustee and the Back-up Manager, entered into a

 

--------------------------------------------------------------------------------


 

Second Amended and Restated Property Management Agreement, dated May 6, 2014
(the “Fourth Predecessor Property Management Agreement” and together with the
First Predecessor Property Management Agreement, the Second Predecessor Property
Management Agreement and the Third Predecessor Property Management Agreement,
the “Predecessor Property Management Agreement”);

 

WHEREAS, pursuant to Section 9.01 of the Predecessor Property Management
Agreement, subject to the provisions of the Indenture governing amendments,
supplements and other modifications to the Predecessor Property Management
Agreement, such Agreement may be amended by the parties thereto from time to
time by the mutual written agreement signed by the parties thereto;

 

WHEREAS, pursuant to Section 8.04 of the Indenture, the Issuers and the other
parties to the Predecessor Property Management Agreement may amend the
Predecessor Property Management Agreement in connection with a New Issuance
without the consent of the Noteholders;

 

WHEREAS, as evidenced by their respective signatures hereto, the Issuers and the
other parties to the Predecessor Property Management Agreement desire to amend
the Predecessor Property Management Agreement in its entirety as set forth
herein; and

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Defined Terms.

 

Whenever used in this Agreement, including in the Preliminary Statement, the
words and phrases set forth below, unless the context otherwise requires, shall
have the meanings specified in this Section 1.01.  Capitalized terms used in
this Agreement, including the Preliminary Statement, and not defined herein,
unless the context otherwise requires, shall have the respective meanings
specified in Section 1.01 of the Indenture (as defined below).

 

“4-Wall FCCR”: A unit’s FCCR before taking into account indirect corporate
overhead or general and administrative costs, equal to the ratio of (1) the sum
of the unit’s EBITDAR, less all non-recurring income, to (2) the unit’s Fixed
Charges payable in respect of the unit, in each case for the period of time as
to which such figure is presented.

 

“Additional Servicing Compensation”: Property Manager Additional Servicing
Compensation and Special Servicer Additional Servicing Compensation.

 

“Advance”: Any P&I Advance or Property Protection Advance.

 

2

--------------------------------------------------------------------------------


 

“Advance Interest”: Interest accrued on any Advance at the Reimbursement Rate
and payable to the Property Manager, the Back-Up Manager or the Indenture
Trustee, as the case may be, each in accordance with Section 3.09(e).

 

“Aggregate Appraised Value”: On any date of determination, the sum of the
Appraised Values of all Properties.

 

“Aggregate Collateral Value”: On any date of determination, the sum of the
Collateral Values of the Mortgage Loans and Properties in the Collateral Pool.

 

“Agreement”: This Fourth Amended and Restated Property Management and Servicing
Agreement and all amendments hereof and supplements hereto.

 

“Allocated Hybrid Amount”: With respect to a Property relating to a Hybrid
Lease, a fraction, (a) the numerator of which is the appraised value of the
Improvements located on such Property (as set forth in the most recent appraisal
obtained in accordance with the definition of Appraised Value) and (b) the
denominator of which is the sum of the appraised values of the Improvements
located on all Properties relating to such Hybrid Lease (as set forth in the
most recent appraisal obtained in accordance with the definition of Appraised
Value).

 

“Allocated Loan Amount”: With respect to any Property or Mortgage Loan at any
time, the product of (i) the Aggregate Series Principal Balance at such time and
(ii) a fraction, (a) the numerator of which is the Collateral Value of such
Property or Mortgage Loan at such time and (b) the denominator of which is the
sum of (A) the Aggregate Collateral Value at such time and (B) the product of
(1) the Aggregate Collateral Value of Post-Closing Properties and (2) a
fraction, the numerator of which is the outstanding balance of the Post-Closing
Acquisition Reserve Account and the denominator of which is the initial balance
of the Post-Closing Acquisition Reserve Account.

 

“ALTA”: American Land Title Association, or any successor thereto.

 

“Appraised Value”: With respect to any Property means an appraised value
obtained in accordance with the Indenture and determined pursuant to an
independent appraisal completed by an MAI certified appraiser in accordance with
the Uniform Standards of Professional Appraisal Practice and which takes into
account the leased fee value of the related buildings and land of such Property,
consistent with industry standards, and excludes the value of trade equipment
and other tangible personal property and business enterprise value, and (1) with
respect to any Property that secures a Mortgage Loan included in the Collateral
Pool (other than any such Property relating to a Qualified Substitute Loan added
since the most recent Issuance Date) is the most recent appraisal report
completed by an MAI certified appraiser and obtained by, or caused to be
obtained by, the Property Manager with respect to such Property, (2) with
respect to any Property in the Collateral Pool that does not secure a Mortgage
Loan (other than Qualified Substitute Properties added since the most recent
Issuance Date), is the most recent appraisal report completed by an MAI
certified appraiser and obtained, or caused to be obtained by, the Property
Manager for such Property in connection with the most recent Issuance Date and

 

3

--------------------------------------------------------------------------------


 

(3) with respect to any Qualified Substitute Property or Property relating to a
Qualified Substitute Loan added to the Collateral Pool since the most recent
Issuance Date, is the most recent appraisal report completed by an MAI certified
appraiser and obtained by, or caused to be obtained by, the Property Manager for
such Property or Qualified Substitute Property in conjunction with the related
substitution. Notwithstanding that the term “Owned Property” used throughout
this Agreement and the other Transaction Documents includes the commercial real
estate property subject to the ground lease and any sublease related to a Hybrid
Lease but excludes any Improvements located on such property, for the purpose of
this definition of “Appraised Value,” the term “Owned Property” includes any
Improvements located on such property related to a Hybrid Lease.

 

“Assignment of Leases”:  With respect to any Mortgage Loan, any assignment of
leases, rents and profits or similar document or instrument executed by the
Borrower in connection with the origination or subsequent modification or
amendment of the related Mortgage Loan.

 

“Available Amount”: The Available Amount on any Payment Date will consist of (i)
all amounts received in respect of the Collateral Pool during the related
Collection Period, (ii) all amounts on deposit in the Collection Account on the
related Determination Date, including amounts earned, if any, on the investment
of funds on deposit in the Collection Account and the Release Account during the
related Collection Period, (iii) Unscheduled Proceeds, (iv) amounts received on
account of payments under any Lease Guaranties or Loan Guaranties, (v) amounts
received on account of payments under the Guaranty, and (vi) amounts received in
connection with a Voluntary Prepayment; provided, however, that the following
amounts will be excluded from Available Amount: (a) amounts on deposit in the
Release Account and not transferred to the Collection Account for such Payment
Date, (b) the amount of any Workout Fees, Liquidation Fees or Additional
Servicing Compensation, (c) amounts withdrawn from the Collection Account to
reimburse the Property Manager, the Indenture Trustee or the Back-Up Manager, as
applicable, for any unreimbursed Advances, including any Nonrecoverable Advances
(plus interest thereon) and to pay the Property Management Fee, the Back-Up Fee,
any Special Servicing Fee and any Emergency Property Expenses, (d) amounts
required to be paid by an Issuer as lessor under the Leases in respect of
franchise or similar taxes, (e) any amount received from a Tenant or Borrower as
reimbursement for any cost paid by or on behalf of an Issuer as lessor or lender
under any Lease or Mortgage Loan, and (f) any amounts collected by or on behalf
of an Issuer as lessor or lender and held in escrow or impound to pay future
obligations due under a Lease or Mortgage Loan, as applicable.

 

“Back-Up Fee”:  With respect to each Mortgage Loan and Property, the monthly fee
payable to the Back-Up Manager pursuant to Section 3.09(f) in an amount equal to
the product of (i) the Back-Up Fee Rate and (ii) the Aggregate Series Principal
Balance as of the related Determination Date.

 

“Back-Up Fee Rate”:  With respect to each Property, a monthly rate equal to the
product of (i) one-twelfth and (ii) 0.015%.

 

4

--------------------------------------------------------------------------------


 

“Back-Up Manager”:  As defined in the preamble.

 

“Back-Up Servicing Transfer Date”:  As defined in Section 6.03(c).

 

“Bankruptcy Code”: The federal Bankruptcy Code of 1978, Title 11 of the United
States Code, as amended from time to time.

 

“Borrower”:  The obligor or obligors on a Mortgage Note, including any Person
that has acquired the related Collateral and assumed the obligations of the
original obligor under the Mortgage Note.

 

“Casualty and Condemnation Proceeds Sub-Account”: A sub-account of the
Collection Account into which shall be deposited insurance proceeds arising from
an Insured Casualty and amounts received in connection with a Condemnation.

 

“Change of Control”: Either the acquisition of the beneficial ownership (within
the meaning of Rule 13d-3 of the Exchange Act) of 35% or more of the common
stock of STORE Capital by a single Person or group of related Persons or the
sale of all or substantially all of the assets of STORE Capital.

 

“Collateral Defect”: As defined in Section 2.03(a).

 

“Collateral Value”: As of any determination date (i) with respect to each
Property owned by an Issuer not relating to a Hybrid Lease, such Property’s
Appraised Value, (ii) with respect to a Property owned by an Issuer relating to
a Hybrid Lease, the sum of (1) the appraised value of the land or ground lease
interest in the land comprising such Property (as set forth in the most recent
appraisal obtained in accordance with the definition of Appraised Value) and (2)
the lesser of (a) the appraised value of the Improvements located on such
Property (as set forth in the most recent appraisal obtained in accordance with
the definition of Appraised Value) and (b) the outstanding principal balance of
the loan secured by a mortgage or deed of trust, as applicable, on the
Improvements located on, and ground lease interest in, such Property multiplied
by the Allocated Hybrid Amount with respect to such Property and (iii) with
respect to each Loan, the lesser of (1) the Appraised Value of the related
Underlying Mortgaged Property or Underlying Mortgaged Properties and (2) the
outstanding principal balance of such Loan.

 

“Collection Account”: The segregated account or accounts created and maintained
by the Property Manager in the name of the Issuers pursuant to Section 3.02(d)
and, in each case, pledged to the Indenture Trustee for the benefit of the
Noteholders, which shall be entitled “STORE Master Funding I, LLC, Blocked
Collection Account” or, with respect to any account in the name of any other
Issuer, such title as the Property Manager and the Indenture Trustee shall
agree.

 

“Collection Account Bank”:  As defined in Section 3.02(d) hereof.

 

5

--------------------------------------------------------------------------------


 

“Collection Period”: With respect to any Payment Date, the period commencing on
the day immediately following the Determination Date in the month immediately
preceding the month in which such Payment Date occurs (or, in the case of the
initial Payment Date, commencing on the Initial Closing Date) and ending with
the Determination Date related to such Payment Date.

 

“Condemnation”: As defined in Section 3.20(a) hereof.

 

“Condemnation Proceeds”: All proceeds received in connection with the
Condemnation of any Property or Improvements in connection with a Hybrid Lease
other than proceeds applied to the restoration of such Property or released to
the related Tenant or Borrower or the applicable Issuer in accordance with this
Agreement or payable to the applicable Issuer in accordance with Section
3.20(b).

 

“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”): 
When used with reference to any financial term in this Agreement, the aggregate
for two or more Persons of the amounts signified by such term for all such
Persons determined on a consolidated basis in accordance with GAAP.

 

“Corrected Unit”: Any Property or Mortgage Loan that had been a Specially
Managed Unit but with respect to which (a) as of the date of determination, no
circumstance identified in clauses (i) through (v) of the definition of the term
“Specially Managed Unit” then exists and (b) one or more of the following as are
applicable occur:

 

(i)                                     if a circumstance described in clause
(i) of the definition of the term “Specially Managed Unit” previously existed
with respect to such Property or Mortgage Loan, such condition shall have ceased
to exist and the related Tenant or Borrower has made two consecutive full and
timely Monthly Lease Payments or Monthly Loan Payments under the terms of the
related Lease or Mortgage Loan (as such terms may be changed or modified in
connection with a bankruptcy or similar proceeding involving the related Tenant
or Borrower or by reason of a modification, waiver or amendment granted or
agreed to by the Special Servicer);

 

(ii)                                  if a default described in clause (ii) of
the definition of the term “Specially Managed Unit” previously existed with
respect to such Property or Mortgage Loan, such default is cured;

 

(iii)                               if a circumstance described in clause (iii)
of the definition of the term “Specially Managed Unit” previously existed with
respect to such Property or Mortgage Loan, such circumstances cease to exist in
the good faith and reasonable judgment of the Special Servicer;

 

(iv)                              if a circumstance described in clause (iv) of
the definition of the term “Specially Managed Unit” previously existed with
respect to such Property or Mortgage

 

6

--------------------------------------------------------------------------------


 

Loan, a Lease or Mortgage Loan is entered into with respect to such Property in
accordance with the terms of this Agreement; and

 

(v)                                 if the Property Manager previously received
the notice described in clause (v) of the definition of the term “Specially
Managed Unit” with respect to such Property or Mortgage Loan, the Property
Manager receives notice that the related Tenant or Borrower will resume making
Monthly Lease Payments under such Tenant’s Lease or Monthly Loan Payments under
such Borrower’s Mortgage Loan and such Tenant or Borrower has made two
consecutive full and timely Monthly Lease Payments or Monthly Loan Payments or
under the terms of the related Lease or Mortgage Loan (as such terms may be
changed or modified in connection with a bankruptcy or similar proceeding
involving the related Tenant or Borrower or by reason of a modification, waiver
or amendment granted or agreed to by the Special Servicer).

 

“Custody Agreement”: The Second Amended and Restated Custody Agreement, dated as
of May 6, 2014, as may be amended from time to time, among STORE Master Funding
I, LLC,  STORE Master Funding II, LLC, STORE Master Funding III, LLC, STORE
Master Funding IV, LLC, STORE Master Funding V, LLC, the Indenture Trustee, the
Custodian and each joining party thereto, each such joining party, as an Issuer,
as amended by that certain Joinder Agreement, dated as of April 16, 2015, among
STORE Master Funding I, LLC,  STORE Master Funding II, LLC, STORE Master Funding
III, LLC, STORE Master Funding IV, LLC, STORE Master Funding V, LLC, STORE
Master Funding VI, LLC, the Indenture Trustee, the Custodian and each joining
party thereto, each such joining party, as an Issuer, and as the same may be
further amended or supplemented from time to time.

 

“Default Interest”: With respect to any (i) Lease, any amounts collected thereon
(other than late payment charges or amounts representing the Third Party Option
Price paid by the related Tenant or any third party) that represent penalty
interest accrued at the rate specified in such Lease and (ii) Mortgage Loan, any
amounts collected thereon (other than late payments, late payment charges or
Yield Maintenance Premiums) that represent penalty interest in excess of
interest on the principal balance of such Mortgage Loan accrued at the related
Interest Rate.

 

“Defaulted Asset”: Any Mortgage Loan or Lease and Property included in the
Collateral Pool (a) with respect to which a Monthly Lease Payment or Monthly
Loan Payment is overdue for more than 30 consecutive days (without taking into
account the required giving of notices under such Lease or Mortgage Loan), or
(b) with respect to which the related Tenant or Borrower is otherwise in default
beyond any applicable notice, grace or cure period, and which Lease or Mortgage
Loan has not been rejected in any bankruptcy, insolvency or similar proceeding.

 

“Defaulting Party”: As defined in Section 6.02(b).

 

“Deficiency”: As defined in Section 4.01(f).

 

7

--------------------------------------------------------------------------------


 

“Delinquent Asset”: Any Mortgage Loan or Lease and Property included in the
Collateral Pool (other than a Defaulted Asset), with respect to which any
Monthly Loan Payment or Monthly Lease Payment, as applicable, is overdue for
more than 60 consecutive days (without taking into account the required giving
of notices under such Lease or Mortgage Loan), and which Lease or Mortgage Loan
has not been rejected in any bankruptcy, insolvency or similar proceeding.

 

“Determination Date Report”: As defined in Section 4.01(a).

 

“Document Defect”: As defined in Section 2.02(c).

 

“Due Date”:  With respect to any Mortgage Loan or Lease, the day of each
calendar month on which the Monthly Loan Payment or Monthly Lease Payment, as
applicable, with respect thereto is due.

 

“Emergency Property Expenses”: As defined in Section 3.03(e).

 

“Environmental Insurer”: Any Qualified Insurer that issues Environmental
Policies relating to any of the Mortgage Loans or Properties.

 

“Environmental Policy”: Any insurance policy issued by an Environmental Insurer,
together with any endorsements thereto, providing insurance coverage for losses,
with respect to certain Mortgage Loans or Properties, caused by the presence of
Hazardous Substances on, or the migration of Hazardous Substances from, the
related Properties.

 

“Escrow Payment”:  Any payment received by the Property Manager or the Special
Servicer for the account of any Tenant or Borrower for application toward the
payment of real estate taxes, assessments, insurance premiums, ground rents (if
applicable) and similar items in respect of the related Property.

 

“Exchange Act”: Securities and Exchange Act of 1934, as amended.

 

“Exchanged Assets”: Collectively, all Exchanged Loans, Exchanged Properties and
Exchanged Hybrid Leases.

 

“Exchanged Hybrid Lease”: A Hybrid Lease that is exchanged for a Qualified
Substitute Hybrid Lease or Qualified Substitute Hybrid Property in a transaction
with a third party or an Affiliate of STORE Capital and subject to the
conditions and limitations described in this Agreement.

 

“Exchanged Loan”: A Mortgage Loan that is exchanged for a Qualified Substitute
Property or Qualified Substitute Loan, in each case, in a transaction with a
third party or an Affiliate of STORE Capital and subject to the conditions and
limitations described in this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Exchanged Property”: A Property and the related Lease not relating to a Hybrid
Lease that is exchanged for a Qualified Substitute Property in a transaction
with a third party or an Affiliate of STORE Capital and subject to the
conditions and limitations described in this Agreement.

 

“Fair Market Value”: At any time, a price determined by the Property Manager (or
by the Special Servicer with respect to a Specially Managed Unit) in accordance
with the Servicing Standard to be the most probable price that the related
Lease, Mortgage Loan or Property should bring in a competitive and open market
under all conditions requisite to a fair sale, the buyer and seller each acting
prudently and knowledgeably, and assuming the price is not affected by undue
stimulus, plus any unreimbursed Advances, Emergency Property Expenses,
Liquidation Fees, Workout Fees, Special Servicing Fees and Extraordinary
Expenses (plus interest thereon as applicable), in each case, related to such
Lease, Mortgage Loan or Property. In making any such determination, the Property
Manager or Special Servicer may obtain an MAI certified appraisal of the related
Property and shall assume the consummation of a sale as of a specified date
(and, with respect to Properties not securing Mortgage Loans, the passing of
title from the seller to the buyer) under conditions whereby: (i) the buyer and
the seller are typically motivated; (ii) both parties are well informed or well
advised, and acting in what they consider their best interests; (iii) a
reasonable time is allowed for exposure in the open market; (iv) payment is made
in terms of cash in United States dollars or in financial arrangements
comparable thereto; and (v) the price represents the normal consideration for
such Lease, Mortgage Loan or Property unaffected by special or creative
financing or sales concessions granted by anyone associated with the sale.

 

“Fixed Charge Coverage Ratio” or “FCCR”: The fixed charge coverage ratio for a
Tenant determined in accordance with the provisions of Exhibit I attached
hereto.

 

“FNMA”: Federal National Mortgage Association or any successor.

 

“GAAP”:  Generally accepted accounting principles as in effect in the United
States, consistently applied, as of the date of such application.

 

“General Receipts Account”:  The account or accounts created and maintained
pursuant to Section 3.02(b).

 

“General Receipts Account Bank”:  As defined in Section 3.02(b).

 

“Ground Lease”:  With respect to any Property, the lease agreement, if any,
between the Ground Lessor thereof and the applicable Issuer with respect to the
land comprising such Property.

 

“Ground Lessor”: The fee owner (or intermediate lessor) of the land with respect
to any Property which is subject to a Ground Lease.

 

“Hazardous Substances”: As defined in Section 3.23(a).

 

9

--------------------------------------------------------------------------------


 

“Hybrid Lease”: A transaction pursuant to which the related Issuer acquires fee
title to or a ground lease interest in the underlying real property (with no fee
interest in the Improvements located on such real property) and (i) as ground
lessor, enters into a ground lease with respect to a Property and,
simultaneously, (ii) as lender, makes a loan to the entity that is the ground
lessee under such ground lease, or an affiliate thereof, secured by a mortgage
or deed of trust, as applicable, on such ground lessee’s fee or leasehold
interest in the Improvements located on the related Property and leasehold
interest in the real property subject to such ground lease.

 

“Hybrid Lease FCCR” The aggregate FCCR for all Properties under a Hybrid Lease,
which includes the sum of all cash flows for all of the Properties and related
Leases and loan components under such Hybrid Lease. Only one Hybrid Lease FCCR
is reported for each Hybrid Lease that is included in the Collateral Pool.

 

“Improvements”: The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements erected or
located on the related Property.

 

“Indenture”: The Fourth Amended and Restated Master Indenture, dated as of
April 16, 2015, between STORE Master Funding I, LLC, STORE Master Funding II,
LLC, STORE Master Funding III, LLC, STORE Master Funding IV, LLC, STORE Master
Funding V, LLC, STORE Master Funding VI, LLC and the Indenture Trustee, and any
supplement thereto relating to the issuance of any series of Notes, including
all amendments and supplements thereto.

 

“Insurance Proceeds”: Proceeds paid under any Property Insurance Policy, to the
extent such proceeds are not applied to the restoration of the related Property
or Improvements in connection with a Hybrid Lease in accordance with this
Agreement or payable to the Issuers pursuant to Section 3.19(b)(i).

 

“Insured Casualty”: As defined in Section 3.19(a).

 

“Interest Accrual Period”: With respect to each Due Date related to any Mortgage
Loan, the period specified in the related Loan Documents.

 

“Interest Rate”: With respect to any Mortgage Loan, the annualized rate at which
interest is scheduled (in the absence of a default) to accrue on such Mortgage
Loan from time to time during any Interest Accrual Period in accordance with the
related Mortgage Note and applicable law, as such rate may be modified in
accordance with this Agreement or in connection with a bankruptcy, insolvency or
similar proceeding involving the related Borrower.

 

“Issuance Date”: With respect to any Series of Notes, the applicable
Series Closing Date.

 

“Joinder Agreement”:  With respect to any Series of Notes, the Joinder
Agreement, dated as of the applicable Series Closing Date, among the applicable
Joining Party,

 

10

--------------------------------------------------------------------------------


 

the Property Manager, the Special Servicer, the Indenture Trustee and the
Back-Up Manager, substantially in the form of Exhibit F attached hereto.

 

“Joining Party”:  Any STORE SPE, as indicated in the applicable Joinder
Agreement.

 

“Land and Building Lease”: A lease pursuant to which land, buildings and other
Improvements are leased by a Tenant from the related land and building lessor.

 

“Lease”: Each lease listed on the Owned Property Schedule from time to time.  As
used herein and in the other Transaction Documents, the term “Lease” includes
(i) the related lease agreement and all amendments, modifications and waiver
agreements related thereto and (ii) with respect to a Hybrid Lease, the ground
lease and any sublease related to such Hybrid Lease and the loan secured by a
mortgage or deed of trust, as applicable, on the Improvements on, and the
leasehold interest in, the Property subject to such ground lease.

 

“Lease Documents”: Any related lease agreement, non-disturbance agreement,
guaranty or other agreement or instrument, to the extent made for the benefit of
the related Originator.

 

“Lease Expiration Date”: With respect to any Lease, the date specified in such
Lease (as in effect on the Initial Closing Date or, if later, the date such
Lease was first included in the Collateral Pool) on which the term of the Lease
expires or such earlier date on which the Tenant has an option to terminate the
Lease (as in effect on the Initial Closing Date or, if later, the date such
Lease was first included in the Collateral Pool), without regard to any
unexercised options to renew or extend such Lease or change in or modification
of such terms in connection with a bankruptcy or similar proceeding involving
the related Tenant or a modification, waiver, extension or amendment of such
Lease granted or agreed to by the Special Servicer pursuant to Section 3.16.

 

“Lease File”: With respect to each Property and the related Lease, the following
documentation:

 

(i)                                     the executed original of the Lease and
any amendment, modification, waiver agreement or instrument related thereto or a
copy thereof certified to be true, correct and complete by the related Issuer;

 

(ii)                                  the executed original of any Lease
Guaranty and any amendment, modification, waiver agreement or instrument related
thereto to the extent in the possession of the related Issuer or a copy thereof
certified to be true, correct and complete by such Issuer;

 

(iii)                               a file stamped copy of any UCC Financing
Statements in favor of the Indenture Trustee required to be filed with respect
to such Property in order to perfect the Indenture Trustee’s lien with respect
to such Lease or, if a file stamped copy has not been

 

11

--------------------------------------------------------------------------------


 

returned from one applicable filing office, a copy of such UCC Financing
Statement as certified by the Property Manager to be a true and complete copy of
the original that will be submitted for recording;

 

(iv)                              the executed original recorded Mortgage and
any assignment thereof in favor of the Collateral Agent, on behalf of the
Indenture Trustee, with respect to the related Property, or, if such original
Mortgage and/or any assignment thereof has not been returned from the applicable
public recording office, a complete copy thereof delivered by the related
Originator or the related Issuer or any applicable title company that closed or
is closing such Mortgage as a true and complete copy of the original thereof
submitted for recording (which delivery shall be deemed to be a certification by
such Originator and such Issuer that such copy is a true and complete copy of
the original submitted for recording);

 

(v)                                 an original or copy of the lender’s title
insurance policy relating to the Mortgage for such Property, together with all
riders thereto showing the Indenture Trustee or the Collateral Agent, on behalf
of the Indenture Trustee, and its successors and assigns as the named insured,
or, with respect to each Property as to which a title insurance policy has not
yet been issued, a policy meeting the foregoing description as evidenced by a
commitment for title insurance “marked up” together with a closing instruction
letter setting forth such requirements of the lender’s title insurance policy
(or by “pro-forma” otherwise agreed to by the title company) as of the closing
date of the acquisition of such Property;

 

(vi)                              a Tenant estoppel certificate, if any, to the
extent in the possession of the related Issuer or the related Originator, in
which the Tenant acknowledges that the Lease is in full force and effect, that
the lessor is not in default under the terms of the Lease, and that no
circumstances currently exist that would give the Tenant the right to abate or
offset its rent;

 

(vii)                           evidence of insurance showing the related Issuer
or its Affiliate as the insured or an additional insured party under certain
casualty insurance policies, if any;

 

(viii)                        with respect to any Lease to a franchisee, a copy
of the related franchise agreement, to the extent in the possession of the
related Issuer or the related Originator;

 

(ix)                              the SNDA, if any, for each Lease existing as
of the date of this Agreement or the related Transfer Date, as applicable;

 

(x)                                 any property zoning reports;

 

(xi)                              the related Ground Lease, if any, and any
amendment, modification, waiver agreement or instrument related thereto,
together with the applicable Ground Lessor estoppel;

 

12

--------------------------------------------------------------------------------


 

(xii)                           an appraisal of the Property, including
information on rental rates and lease terms for comparable space, recent sales
of comparable properties, and recent sales of unimproved land with similar
zoning;

 

(xiii)                        environmental reports, if applicable;

 

(xiv)                       a copy of the environmental insurance policy, if
applicable, together with the original assignment thereof to the Indenture
Trustee;

 

(xv)                          a survey of the Property;

 

(xvi)                       property condition report, if applicable;

 

(xvii)                    any purchase option agreements, to the extent not
included in the Lease;

 

(xviii)                 with respect to any Ground Lease, an assignment of
Ground Lease, if any, and a non-disturbance agreement from the Ground Lessor and
the fee mortgagee, if any;

 

(xix)                       all original letters of credit, if any;

 

(xx)                          with respect to a Hybrid Lease, the documents set
forth in the definition of “Loan File” contained herein; and

 

(xxi)                       a checklist of the foregoing documents;

 

provided, that (x) no assignment of any of the foregoing documents in favor of
the Indenture Trustee shall be considered to be effective until the applicable
Series Closing Date, notwithstanding any earlier date on any such assignment,
(y) whenever the term “Lease File” is used to refer to documents actually
received by the Custodian pursuant to this Agreement or the Custody Agreement,
such term shall not be deemed to include such documents required to be included
therein unless they are actually so received and (z) whenever the term “Lease
File” is used in connection with any receipt or certification by the Custodian
for documents described in clauses (ii), (vi), (vii), (ix), (x), (xi), (xiii),
(xiv), (xvii), (xviii) and (xix) of this definition, such term shall be deemed
to include such documents and any amendment, modification, waiver, agreement or
instrument related thereto, only to the extent that a Responsible Officer of the
Custodian has actual knowledge of their existence.

 

“Lease Guarantor”: Any guarantor under a Lease Guaranty.

 

“Lease Guaranty”: With respect to any Lease, the guaranty related to such Lease
executed by an Affiliate or parent of the Tenant in favor of the lessor.

 

“Lease Transfer Property”: As defined in Section 7.03.

 

“Liquidated Lease”: A Defaulted Asset that is a Lease with respect to which the
related Property has been either re-leased or sold, or any Lease related to a
Property purchased

 

13

--------------------------------------------------------------------------------


 

from the applicable Issuer or disposed of by such Issuer pursuant to an
exchange, whether or not terminated because of a default by the Tenant.

 

“Liquidation Fee”: A liquidation fee payable to the Special Servicer with
respect to (a) each Mortgage Loan, Lease or Property repurchased by an Issuer or
the Support Provider due to a Collateral Defect if purchased after the
applicable cure period, (b) any Specially Managed Unit as to which the Special
Servicer obtains a full, partial or discounted payoff for some or all of the
Allocated Loan Amount of the Property from the related Tenant or Mortgage Loan
from the related Borrower, or (c) any Specially Managed Unit as to which the
Special Servicer recovered any Liquidation Proceeds; provided, that no
Liquidation Fee will be payable from any Liquidation Proceeds collected in
connection with the purchase of any Specially Managed Unit related to a
Specially Managed Unit by the Property Manager or the Special Servicer.

 

“Liquidation Proceeds”: All net proceeds realized by the applicable Issuer, the
Property Manager or the Special Servicer in respect of the purchase or sale of a
Mortgage Loan or Property.

 

“Loan Documents”: With respect to each of the Mortgage Loans, the related loan
agreement, if any, and Mortgage Note, and any related Mortgage, Ground Lease or
Land and Building Lease, as applicable, Loan Guaranty or other agreement or
instrument, to the extent made for the benefit of the related lender or holder
of the Mortgage Note.

 

“Loan File”: With respect to each Mortgage Loan and the loan component of each
Hybrid Lease, the following documentation:

 

(i)                                     the original Mortgage Note endorsed,
without recourse, to the order of the Indenture Trustee, the Collateral Agent or
in blank and bearing all intervening endorsements;

 

(ii)                                  the original of the Mortgage and, if
applicable, the originals of any intervening recorded assignments thereof
showing a complete chain of assignment from the Originator of the Mortgage Loan
to the most recent assignee of record thereof, if any, in each case with
evidence of recording indicated thereof or, if any such original Mortgage or
assignment has not been returned from the applicable public recording office, a
copy thereof as a true and complete copy of the original thereof submitted for
recording (which delivery shall be deemed to be a certification by such
Originator and the related Issuer that such copy is a true and complete copy of
the original submitted for recording);

 

(iii)                               originals or copies of any other documents
related to the Mortgage Loan (other than the Mortgage Note and Mortgage
described in clauses (i) and (ii) above) and copies of any related UCC Financing
Statements filed under the UCC as in effect in any jurisdiction, if any,
together with originals or copies of any intervening assignments of such Loan
Documents and UCC Financing Statements, with evidence of filing indicated on
each such UCC Financing Statement and assignment thereof;

 

14

--------------------------------------------------------------------------------


 

(iv)                              original letters of credit, if any;

 

(v)                                 an original assignment of the related
Mortgage, in favor of the Collateral Agent and in recordable form, to the extent
applicable;

 

(vi)                              an original omnibus assignment of the
documents related to the Mortgage Loan (other than the Mortgage described in
clause (v) above) in favor of the Indenture Trustee or the Collateral Agent, on
behalf of the Indenture Trustee, (or in blank), together with original
assignments of any related UCC Financing Statements in favor of the Indenture
Trustee or the Collateral Agent, on behalf of the Indenture Trustee, and in a
form suitable for filing;

 

(vii)                           originals or copies of all assumption,
modification and substitution agreements in those instances where the terms of
any related loan document have been modified or the Mortgage Loan has been
assumed, together with any evidence of recording thereon or that such document
has been submitted for recording, when appropriate;

 

(viii)                        originals or copies of all Ground Leases, if any,
the related Ground Lease estoppels and amendments thereof;

 

(ix)                              the original or a copy of the lender’s title
insurance policy, together with all endorsements or riders (or copies thereof)
that were issued with or subsequent to the issuance of such policy, insuring the
priority of the Mortgage as a first lien on the related Property or, with
respect to each Mortgage Loan as to which a title insurance policy has not yet
been issued, a policy meeting the foregoing description as evidenced by a
commitment for title insurance “marked up” together with a closing instruction
letter setting forth such requirements of the lender’s title insurance policy
(or by “pro-forma” otherwise agreed to by the title company) as of the closing
date of the Mortgage Loan;

 

(x)                                 a copy of any tenant or borrower estoppel
certificate, if available;

 

(xi)                              a copy of the appraisal (whether in hard copy,
electronic copy or CD-ROM format) containing the appraisal information for the
related Property;

 

(xii)                           copies of environmental reports, if applicable;

 

(xiii)                        a copy of any environmental insurance policy, if
applicable, together with the original assignment thereof to the Indenture
Trustee;

 

(xiv)                       evidence of insurance showing the applicable Issuer
or its Affiliate as the insured or an additional insured party under certain
casualty insurance policies, if any;

 

(xv)                          the executed original of any Loan Guaranty and any
amendment, modification, waiver agreement or instrument related thereto to the
extent in the possession of the related Issuer or a copy thereof certified to be
true, correct and complete by such Issuer;

 

(xvi)                       a checklist of the foregoing documents;

 

15

--------------------------------------------------------------------------------


 

provided, that (x) no assignment of any of the foregoing documents in favor of
the Indenture Trustee shall be considered to be effective until the applicable
Series Closing Date, notwithstanding any earlier date on any such assignment,
(y) whenever the term “Loan File” is used to refer to documents actually
received by the Custodian pursuant to this Agreement or the Custody Agreement,
such term shall not be deemed to include such documents required to be included
therein unless they are actually so received and (z) whenever the term “Loan
File” is used in connection with any receipt or certification by the Indenture
Trustee for documents described in clauses (iii), (iv), (vii), (viii),
(ix) (only as it relates to endorsements or riders with respect thereto), (x),
(xii), (xiii), (xiv) and (xv) of this definition, such term shall be deemed to
include such documents and any amendment, modification, waiver, agreement or
instrument related thereto, only to the extent that a Responsible Officer of the
Custodian has actual knowledge of their existence.

 

“Loan Guarantor”: Any guarantor under a Loan Guaranty.

 

“Loan Guaranty”: With respect to any Mortgage Loan, the guaranty related to such
Mortgage Loan executed by an Affiliate or parent of the Borrower in favor of an
Issuer.

 

“Lockbox Transfer Account”:  The account or accounts created and maintained
pursuant to Section 3.02(c).

 

“Lockbox Transfer Account Bank”:  As defined in Section 3.02(c).

 

“MAI”: A designation signifying that the designee is a member of the Appraisal
Institute.

 

“Master Lease FCCR”: The aggregate FCCR for all Properties under a master lease,
which includes the sum of all cash flows for all of the Properties under such
master lease.  Only one Master Lease FCCR is reported for each master lease that
is included in the Collateral Pool.

 

“Midland”: Midland Loan Services, a division of PNC Bank, National Association.

 

“Modified Collateral Detail and Realized Loss Report”: As defined in
Section 4.01(c).

 

“Monthly DSCR”: With respect to any Determination Date, the quotient, expressed
as a ratio, of (i) the sum of the Monthly Lease Payments, Monthly Loan Payments
and any income earned from the investment of funds on deposit in the Collection
Account and the Release Account in Permitted Investments during the related
Collection Period, and (ii) the Total Debt Service for the related Payment Date.

 

“Monthly Lease Payment”: With respect to any Lease, the fixed or “base” rent
monthly payment that is actually payable by the related Tenant from time to time
under the terms of such Lease (excluding any Percentage Rent), after giving
effect to any provision of such Lease

 

16

--------------------------------------------------------------------------------


 

providing for periodic increases in such fixed or “base” rent by fixed
percentages or dollar amounts or by percentages based on increases in the
Consumer Price Index.

 

“Monthly Loan Payment”: With respect to any Mortgage Loan, the scheduled monthly
payment of principal and interest on such Mortgage Loan that is or would be, as
the case may be, payable by the related Borrower on each Due Date under the
terms of the related Mortgage Note as in effect on the applicable Series Closing
Date or, if otherwise applicable, such date such Mortgage Loan was first
included in the Collateral Pool, without regard to any subsequent change in or
modification of such terms in connection with a bankruptcy or similar proceeding
involving the related Borrower or a modification, waiver or amendment of such
Mortgage Loan granted or agreed to by the Special Servicer pursuant to this
Agreement, and assuming that each prior Monthly Loan Payment has been made in a
timely manner.

 

“Mortgage Loan”: Each fixed- and adjustable-rate, monthly pay, first lien,
commercial mortgage loan, as listed on the Mortgage Loan Schedule and from time
to time included in the Collateral Pool.

 

“Mortgage Loan Schedule”:  The list of Mortgage Loans identified on an exhibit
or schedule to each applicable Series Supplement in connection with the issuance
of a related Series of Notes.  Such list shall set forth the following
information with respect to each Mortgage Loan:

 

(i)                                     the identification number for the
related Property;

 

(ii)                                  the street address (including city, state
and zip code) of the related Property;

 

(iii)                               the related Issuer loan number and name of
Borrower;

 

(iv)                              the Appraised Value of the related Property;

 

(v)                                 the Mortgage Loan’s maturity date, if
applicable;

 

(vi)                              the concept of the related Property; and

 

(vii)                           the Allocated Loan Amount.

 

“Mortgage Note”: The original executed note evidencing the indebtedness of a
Borrower under a Mortgage Loan, together with any rider, addendum or amendment
thereto, or any renewal, substitution or replacement of such note.

 

“Net Default Interest”:  With respect to any (i) Lease, any Default Interest
collected thereon, net of any Advance Interest accrued on Advances made in
respect of such Lease and reimbursable from such Default Interest in accordance
with Section 2.11 of the Indenture and (ii) Mortgage Loan, any Default Interest
collected thereon, net of any Advance

 

17

--------------------------------------------------------------------------------


 

Interest accrued on Advances made in respect of such Mortgage Loan and
reimbursable from such Default Interest in accordance with Section 2.11 of the
Indenture.

 

“Net Investment Earnings”: The amount by which the aggregate of all interest and
other income realized during a Collection Period on funds held in the Collection
Account, Release Account and any other accounts established under the Indenture
from time to time, if any, exceeds the aggregate of all losses, if any, incurred
during such Collection Period in connection with the investment of such funds in
accordance with Section 3.05.

 

“Net Worth”:  With respect to STORE Capital, the excess of total assets of STORE
Capital over total liabilities of STORE Capital, adding back accumulated
depreciation but excluding the impact of “other comprehensive income”, all as
determined in accordance with GAAP.

 

“Nonrecoverable Advance”: Any portion of an Advance previously made or proposed
to be made which, in the case of an Advance previously made, has not been
previously reimbursed to the Property Manager or the Indenture Trustee, as
applicable, and which the Property Manager, in accordance with the terms hereof,
or the Indenture Trustee, in its sole discretion exercised in good faith, as
applicable, determines, taking into account amounts that may be collected or
realized on such Mortgage Loans, Properties or Leases prior to final liquidation
and Liquidation Proceeds, will not, or, in the case of a proposed Advance, would
not, be ultimately recoverable together with interest thereon at the
Reimbursement Rate from amounts to be deposited in the Collection Account under
the terms of this Agreement with respect to such Mortgage Loans, Properties or
Leases (including, without limitation, payments by the Tenants and Borrowers and
collections under the related Leases and Mortgage Loans, Default Interest and
late payment fees, Insurance Proceeds, Condemnation Proceeds, Liquidation
Proceeds, and proceeds from the operation and servicing of such Properties,
Leases and Mortgage Loans), as evidenced by an Officer’s Certificate pursuant to
Section 3.03(f).  In making any determination as to nonrecoverability pursuant
to the provisions of the Transaction Documents following the occurrence and
continuance of an event of default under the Indenture, the Property Manager
(including the Back-Up Manager, as successor Property Manager, and the Indenture
Trustee, as applicable) may consider the limitations on its enforcement
remedies.

 

“Officer’s Certificate”:  A certificate signed by a Servicing Officer of the
Property Manager or the Special Servicer or a Responsible Officer of the
Indenture Trustee or the applicable Issuer Member on behalf of an Issuer, as the
case may be, and with respect to any other Person, a certificate signed by the
Chairman of the Board, the President, a Vice President or Assistant Vice
President, the Treasurer, the Secretary, or one of the Assistant Treasurers or
Assistant Secretaries of such Person.

 

“Opinion of Counsel”: A written opinion of counsel (which shall be rendered by
counsel that is Independent of the Issuers, the Issuer Members, the Indenture
Trustee, the Property Manager and the Special Servicer) in form and substance
reasonably acceptable to and delivered to the addressees thereof.

 

18

--------------------------------------------------------------------------------


 

“Owned Property”:  Each parcel of real property listed on the Owned Property
Schedule and from time to time included in the Collateral Pool. As used herein
and in the other Transaction Documents, the term “Owned Property” when used with
respect to a Hybrid Lease, includes the commercial real estate property subject
to the ground lease and any sublease related to such Hybrid Lease but, other
than with respect to the definition of Appraised Value, excludes
any Improvements located on such property.

 

“Owned Property Schedule”: The list of Properties and related Leases identified
on an exhibit or schedule to each applicable Series Supplement in connection
with the issuance of a related Series of Notes.  Such list shall set forth the
following information with respect to each Lease:

 

(i)                                     the identification number for the
Property;

 

(ii)                                  the related Issuer lease number and name
of the related Tenant;

 

(iii)                               the Lease Expiration Date for such Lease;

 

(iv)                              the street address (including city, state and
zip code) of such Property;

 

(v)                                 the Appraised Value of such Property;

 

(vi)                              the concept operated on such Property; and

 

(vii)                           the Allocated Loan Amount.

 

“P&I Advance”: Any advance of principal and/or interest made by the Property
Manager or the Indenture Trustee, as applicable, pursuant to Section 3.03 of
this Agreement.  Each reference to reimbursement or payment of a P&I Advance
shall be deemed to include, whether or not specifically referred to, payments or
reimbursement of interest thereon at the Reimbursement Rate through the date of
payments or reimbursement.

 

“Payoff Amount”: With respect to any Released Loan or Released Property, an
amount equal to the Collateral Value of such Released Loan or Released Property,
plus any unpaid Monthly Loan Payments or Monthly Lease Payments, as applicable,
and any unreimbursed Advances, Emergency Property Expenses, Liquidation Fees,
Workout Fees, Special Servicing Fees, Issuer Expenses, Back-Up Fees,
Extraordinary Expenses (and any fees and expenses incurred in connection with
such release) (in each case, plus interest thereon as applicable), in each case
related to such Released Loan or Released Property or the related Lease.

 

“Percentage Rent”: With respect to any Lease, the rent thereunder, if any,
calculated as a percentage of the total sales generated by the related Tenant at
the related Property in excess of (or in lieu of, as applicable) the Monthly
Lease Payments as provided in the applicable Lease.

 

19

--------------------------------------------------------------------------------


 

“Permitted Leases”: Those Leases referenced on the Owned Property Schedule and
any other Leases entered into in accordance with the terms and conditions of the
Indenture and this Agreement.

 

“Permitted Materials”: As defined in Section 3.23(a).

 

“Post-Closing Properties Adjustment Amount”: The product of (A) the sum of the
amounts described in clauses (a) (i), (ii), (iii), (iv) and (v) of the
definition of Total Debt Service and (B) a fraction, the numerator of which is
the balance of the Post-Closing Acquisition Reserve Account and the denominator
of which is the Aggregate Series Principal Balance.

 

“Primary Servicing Office”: (i) With respect to the Property Manager or the
Special Servicer, the office of the Property Manager or the Special Servicer, as
the context may require, that is primarily responsible for such party’s
servicing obligations hereunder and (ii) with respect to the Back-Up Manager,
the office of the Back-Up Manager, as the context may require, that is primarily
responsible for such party’s servicing obligations hereunder.

 

“Prime Rate”: The “prime rate” published in the “Money Rates” section of The
Wall Street Journal, as such “prime rate” may change from time to time.  If The
Wall Street Journal ceases to publish the “prime rate,” then the Indenture
Trustee shall select an equivalent publication that publishes such “prime rate”;
and if such “prime rate” is no longer generally published or is limited,
regulated or administered by a governmental or quasi-governmental body, then the
Indenture Trustee shall select a comparable interest rate index.  In either
case, such selection shall be made by the Indenture Trustee in its sole
discretion and the Indenture Trustee shall notify the Property Manager and the
Special Servicer in writing of its selection.

 

“Property”:  An Owned Property and/or an Underlying Mortgaged Property, as the
context requires.

 

“Property Insurance Policy”: With respect to any Property, any hazard insurance
policy, flood insurance policy, or other insurance policy that is maintained
from time to time in respect of such Property (including, without limitation,
any blanket insurance policy maintained by or on behalf of the applicable
Issuer).

 

“Property Management Fee”: With respect to each Mortgage Loan and each Property
owned by an Issuer, the monthly fee payable to the Property Manager pursuant to
Section 3.09(a) in amount equal to the product of: (i) the Property Management
Fee Rate and (b) the aggregate Allocated Loan Amount (as of the related
Determination Date) of all Mortgage Loans and Properties in the Collateral Pool
that did not relate to Specially Managed Units during the related Collection
Period.

 

“Property Management Fee Rate”: With respect to each Lease and Mortgage Loan, a
monthly rate equal to the product of (i) one-twelfth and (ii) 0.25%.

 

20

--------------------------------------------------------------------------------


 

“Property Manager”: STORE Capital, in its capacity as property manager under
this Agreement, or any successor property manager appointed as herein provided.

 

“Property Manager Additional Servicing Compensation”: The additional servicing
compensation payable to the Property Manager pursuant to Section 3.09(b).

 

“Property Protection Advances”: With respect to the Leases, the Mortgage Loans
and the Properties:

 

(i)                                     All customary, reasonable and necessary
out-of-pocket costs and expenses incurred by the Property Manager (or, if
applicable, the Back-Up Manager), in connection with servicing the Leases, the
Properties and the Mortgage Loans, in accordance with the Servicing Standard and
this Agreement, for the purpose of paying real estate taxes, premiums on
Property Insurance Policies (not already paid pursuant to Section 2.11 of the
Indenture, as confirmed by the applicable Issuer) and other amounts necessary to
preserve or maintain the security interest and lien of the Indenture Trustee in,
and value of, each related Property (including any costs and expenses necessary
to re-lease such Property), Lease or Mortgage Loan (including costs and expenses
related to collection efforts).

 

(ii)                                  All customary, reasonable and necessary
out-of-pocket costs and expenses incurred by the Property Manager, the Back-Up
Manager or Special Servicer in connection with the servicing of a Mortgage Loan
after a default, delinquency or other unanticipated event, or in connection with
the administration of any REO Property, including, but not limited to, the cost
of (a) the preservation, insurance, restoration, protection and management of
any Collateral, including the cost of any “force placed” insurance policy
purchased by the Property Manager to the extent such cost is allocable to a
particular item of Collateral that the Property Manager is required to cause to
be insured pursuant to Section 3.06, (b) obtaining any Liquidation Proceeds
(insofar as such Liquidation Proceeds are of the nature described in the
definition thereof) or Insurance Proceeds in respect of any Collateral or REO
Property, (c) any enforcement of judicial proceedings with respect to any
Collateral, including foreclosures, and (d) the operation, management,
maintenance and liquidation of any REO Property.  Notwithstanding anything to
the contrary, “Property Protection Advances” shall not include allocable
overhead of the Property Manager or the Special Servicer, such as costs for
office space, office equipment, supplies and related expenses, employee salaries
and related expenses and similar internal costs and expenses.

 

“Purchase Option”: An option by a Tenant or other Person that is not an
Affiliate of the applicable Issuer to purchase a Property pursuant to the
related Lease.

 

“Qualified Insurer”: An insurance company or security or bonding company
qualified to write the related Property Insurance Policy in the relevant
jurisdiction.

 

21

--------------------------------------------------------------------------------


 

“Qualified Substitute Hybrid Lease”: A Hybrid Lease (A) acquired by an Issuer in
substitution for any Exchanged Hybrid Lease that, on the date of such
substitution, (i) relates to a Property or Properties that have aggregate
Collateral Values that, when combined with the Collateral Values of all other
Properties relating to Qualified Substitute Properties, Qualified Substitute
Hybrid Leases and Qualified Substitute Loans to be acquired by the Issuers on
such date of substitution, is at least equal to the sum of (1) the Fair Market
Value of all Exchanged Properties and (2) the Collateral Value of all Exchanged
Loans and Exchanged Hybrid Leases on the date of substitution, (ii) complies, in
all material respects, with all of the applicable representations and warranties
made under the Indenture (with each date therein referring to the date of
substitution), (iii) has, together with all other Qualified Substitute
Properties, Qualified Substitute Hybrid Leases and Qualified Substitute Loans to
be acquired by the Issuers on such date, the same or greater aggregate Monthly
Lease Payments and Monthly Loan Payments as the Exchanged Properties, Exchanged
Hybrid Leases and Exchanged Loans, (iv) has a remaining term that, when combined
with all other Qualified Substitute Properties, Qualified Substitute Hybrid
Leases and Qualified Substitute Loans to be acquired on such date, has a
weighted average remaining term that equals or exceeds the weighted average
remaining term of the Exchanged Properties, Exchanged Hybrid Leases and
Exchanged Loans for such date, (v) if applicable, has a Third Party Purchase
Option Price that is not less than the sum of what the Allocated Loan Amounts of
each Property relating to such Qualified Substitute Hybrid Lease would be after
giving effect to the substitution of such Hybrid Lease, (vi) when combined with
all other Qualified Substitute Properties, Qualified Substitute Hybrid Leases
and Qualified Substitute Loans since the most recent Issuance Date, does not
cause the Weighted Average Unit FCCR of such Qualified Substitute Properties,
Qualified Substitute Hybrid Leases and Qualified Substitute Loans to be less
than the Weighted Average Unit FCCR (measured as of the date of each respective
substitution) of all Exchanged Properties, Exchanged Hybrid Leases and Exchanged
Loans since the most recent Issuance Date, (vii) is a “triple-net” lease, and
(viii) has an appraisal that meets the requirements set forth in the definition
of Appraised Value and was obtained no more than twelve (12) months prior to
such substitution or (B) acquired by an Issuer with proceeds deposited in the
Release Account that, on the date of such acquisition, (i) complies, in all
material respects, with all of the applicable representations and warranties
under the Indenture (with each date therein referring to the date of
acquisition), (ii) has a remaining term that equals or exceeds the weighted
average remaining term of the Released Properties and Released Loans, (iii) if
applicable, has a Third Party Purchase Option Price that is not less than the
sum of what the Allocated Loan Amounts of each Property relating to such
Qualified Substitute Hybrid Lease would be after giving effect to the
substitution of such Hybrid Lease, (iv) is leased to the Tenant or Tenants who
leased the related Released Property or to a different Tenant or Tenants whose
Unit FCCR is greater than or equal to the then-current Unit FCCR, (v) is a
“triple-net” lease and (vi) has an appraisal meeting the requirements set forth
in the definition of Appraised Value that was obtained no more than twelve (12)
months prior to such substitution.

 

“Qualified Substitute Loan”:  Any commercial real estate loan, acquired by an
Issuer in substitution for an Exchanged Loan or with the proceeds (or a portion
thereof) from the sale of a Released Loan and which, as of the date of the
acquisition thereof (i) is secured by a

 

22

--------------------------------------------------------------------------------


 

Qualified Underlying Property, (ii) has a Collateral Value not less than the
Collateral Value of the Released Loan or Exchanged Loan, (iii) has an Interest
Rate not less than such Released Loan or Exchanged Loan, (iv) complies with all
of the representations and warranties originally made with respect to such
Released Loan or Exchanged Loan under the Indenture (with each date therein
referring to the date of substitution), (v) pays interest and, if applicable,
principal on a monthly basis, (vi) has a maturity date that is not earlier than
the related Released Loan or Exchanged Loan, and (vii) if such Released Loan is
a balloon Loan, has a balloon payment that is not more than 5% larger than such
Released Loan’s or Exchanged Loan’s balloon payment.

 

“Qualified Substitute Property”: A Property not relating to a Hybrid Lease and
acquired by an Issuer (A) in substitution for any Exchanged Property, Exchanged
Hybrid Lease or Exchanged Loan that, on the date of such substitution, (i) has a
Collateral Value that, when combined with the Collateral Value of other
Qualified Substitute Properties, Qualified Substitute Loans and Qualified
Substitute Hybrid Leases to be acquired by such Issuer on such date of
substitution, is at least equal to the sum of (1) the Fair Market Value of all
Exchanged Properties and (2) the Collateral Value of all Exchanged Loans and
Exchanged Hybrid Lease on the date of substitution, (ii) complies, in all
material respects, with all of the representations and warranties made with
respect to Properties under the Indenture (with each date therein referring to
the date of substitution), (iii) has, together with all other Qualified
Substitute Properties, Qualified Substitute Loans and Qualified Substitute
Hybrid Leases to be acquired by such Issuer on such date, the same or greater
aggregate Monthly Lease Payments and Monthly Loan Payments as the Exchanged
Properties, Exchanged Hybrid Lease and Exchanged Loans, (iv) is leased pursuant
to a Lease, that when combined with the Leases of all other Qualified Substitute
Properties and Qualified Substitute Hybrid Leases and the Mortgage Loans of all
other Qualified Substitute Loans to be acquired on such date, has a weighted
average remaining term that equals or exceeds the weighted average remaining
term of the Leases associated with the Exchanged Properties and Exchanged Hybrid
Leases and the Mortgage Loans associated with the Exchanged Loans for such date,
(v) if the Tenant thereof or any third party has an option to purchase such
Qualified Substitute Property, the contractual amount of such Third Party Option
Price is not less than what the Allocated Loan Amount of such Qualified
Substitute Property would be after giving effect to the substitution of such
Property, (vi) when combined with all other Qualified Substitute Properties,
Qualified Substitute Hybrid Leases and Qualified Substitute Loans since the most
recent Issuance Date, does not cause the Weighted Average Unit FCCR of such
Qualified Substitute Properties, Qualified Substitute Hybrid Leases and
Qualified Substitute Loans to be less than the Weighted Average Unit FCCR
(measured as of the date of each respective substitution) of all Exchanged
Properties, Exchanged Hybrid Leases and Exchanged Loans since the most recent
Issuance Date, (vii) is leased pursuant to a “triple-net” lease, and (viii) has
an appraisal that meets the requirements set forth in the definition of
Appraised Value and was obtained no more than (12) months prior to such
substitution or (B) with proceeds deposited in the Release Account that, on the
date of such acquisition, (i) complies, in all material respects, with all of
the representations and warranties made with respect to Properties under the
Indenture (with each date therein referring to the date of acquisition), (ii) is
leased pursuant to a Lease that has a remaining term that equals or exceeds the
weighted average remaining term of the Leases and Mortgage Loans associated with
the Released Properties and Released Loans, (iii)

 

23

--------------------------------------------------------------------------------


 

if the Tenant thereof or any third party has an option to purchase such
Qualified Substitute Property, the contractual amount of such Third Party Option
Price is not less than what the Allocated Loan Amount of such Qualified
Substitute Property would be after being acquired by such Issuer; (iv) is leased
to a Tenant who leased the related Released Property or was the Borrower under
the Released Loan, or to a different Tenant whose Unit FCCR is greater than or
equal to the then-current Unit FCCR, (v) is leased pursuant to a “triple-net”
lease and (vi) has an appraisal meeting the requirements set forth in the
definition of Appraised Value that was obtained no more than (12) months prior
to such substitution.

 

“Qualified Underlying Property” means any commercial real estate property
securing a Qualified Substitute Loan, which, as of the date of the acquisition
of such related Qualified Substitute Loan, (i) has a Fair Market Value or, when
combined with the Fair Market Value of all Qualified Substitute Properties and
all other Qualified Underlying Properties to be acquired on the date of such
acquisition as substitution for the related Released Loan or Exchanged Loan, has
a Fair Market Value in the aggregate, that is equal to or greater than the Fair
Market Value of the Property that secures such Released Loan or Exchanged Loan,
and (ii) complies with all of the representations and warranties originally made
with respect to the Property securing the related Released Loan or Exchanged
Loan under the Indenture (with each date therein referring to the date of
substitution).

 

“Reimbursement Rate”: The rate per annum applicable to the accrual of Advance
Interest, which rate per annum is equal to the Prime Rate plus 2.0%.

 

“Release Account”: The segregated account established and maintained by the
Indenture Trustee on behalf of the Noteholders and the Issuers for the deposit
of cash proceeds from the sale of any Property or Mortgage Loan.

 

“Release Price”: With respect to any Released Property or Released Loan, an
amount equal to (i) the Third Party Option Price, if the release occurs in
connection with any Third Party Purchase Option, (ii) with respect to any
Delinquent Asset or Defaulted Asset purchased by the Special Servicer or the
Property Manager or any assignee thereof or any Released Property or Released
Loan sold to a STORE SPE, the greater of (A) the Fair Market Value and (B) 125%
of the Allocated Loan Amount, (iii) the Payoff Amount with respect to any
Released Property or Released Loan released due to a Collateral Defect, or
(iv) the Fair Market Value for any Released Property sold to a third party.

 

“Released Asset”: Any Released Loan or Released Property, as applicable.

 

“Released Loan”: As defined in Section 7.04.

 

“Released Property”: As defined in Section 7.04.

 

“Remedial Work”: As defined in Section 3.23(c).

 

“Remittance Date”: The Business Day preceding each Payment Date.

 

24

--------------------------------------------------------------------------------


 

“Removed Loan”: A Released Loan or Exchanged Loan that has either been released
or substituted that is removed from the Collateral Pool pursuant to Section 2.03
and Article VII hereof.

 

“Removed Property”: A Released Property or Exchanged Property that has either
been released or substituted and that is removed from the Collateral Pool
pursuant to Section 2.03 and Article VII hereof.

 

“REO Property”: A Property acquired by or on behalf of an Issuer as “real estate
owned” whether through foreclosure, deed in lieu of foreclosure or otherwise.

 

“REO Revenues”: All income, rents, profits and proceeds derived from the
ownership, operation or leasing of any REO Property.

 

“Request for Release”: A request signed by a Servicing Officer of the applicable
Issuer or the Property Manager in the form of Exhibit B-l attached hereto or of
such Issuer or the Special Servicer in the form of Exhibit B-2 attached hereto.

 

“Required Conditions”: With respect to any proposed substitution, release,
exchange or lease transfer of a Property or Mortgage Loan, the Required
Conditions will be satisfied if:

 

(i)                                     the applicable Issuer shall submit to
the Indenture Trustee, not less than ten (10) days prior to the date of such
release, a release of Lien of the Mortgage (and related Transaction Documents)
for such Property or Mortgage Loan for execution by the Indenture Trustee.  Such
release shall be in a form appropriate in each jurisdiction in which the
Property or Mortgage Loan is located.  In addition, such Issuer shall provide
all other documentation that is reasonably required to be delivered by any party
hereto in connection with such substitution, release, exchange or lease
transfer, together with an Officer’s Certificate certifying that such
documentation (A) is in compliance with all Legal Requirements, and (B) will
effect such release in accordance with the terms of this Agreement;

 

(ii)                                  solely with respect to a proposed
substitution, release, exchange or lease transfer of a Property, if the Property
sought to be substituted, released, exchanged or have its lease transferred is
located adjacent to another Property, after giving effect to such release,
(A) each such remaining Property shall (1) have adequate rights of access to
public ways, (2) be a “legal lot” under all Legal Requirements and be separately
assessed for tax purposes, (3) comply with all Legal Requirements, including all
applicable zoning ordinances and subdivision ordinances, (4) receive all public
utilities directly from an adjoining public right-of-way, through another
remaining Property or through valid easements insured under the Title Insurance
Policies, and (5) not be subject to any material encroachment by Improvements on
the Property so released, and (B) no material Improvements on any Property shall
encroach onto the Property so released. Such Issuer shall have executed and
delivered such reciprocal easements, declarations of covenants,

 

25

--------------------------------------------------------------------------------


 

conditions and restrictions and such other agreements as may be required by the
title insurance company that issued the Title Insurance Policies or by any
Governmental Authorities or as may be reasonably required by the Indenture
Trustee; and

 

(iii)                               if the Property sought to be substituted,
released, exchanged or have its lease transferred is subject to a Lease or
Mortgage Loan that also covers any other Property, such Lease or Mortgage Loan
shall be severed and amended so that, after giving effect to such release, no
Property shall be subject to a Lease or Mortgage Loan that also affects any
Property that is not subject to a Mortgage.

 

“Risk Retention Agreement”:  The Risk Retention Agreement executed and delivered
by STORE Capital Corporation, as Support Provider, in favor of the Indenture
Trustee, dated as of April 16, 2015.

 

“Risk-Based Substitution”: The meaning specified in Section 7.06.

 

“Servicer Replacement Event”: The meaning specified in Section 6.01(a).

 

“Servicing Fees”: With respect to each Property and the related Lease or
Mortgage Loan, the Property Management Fee, the Back-Up Fee, the Property
Manager Additional Servicing Compensation, if any, the Special Servicing Fee, if
any, and the Special Servicer Additional Servicing Compensation, if any.

 

“Servicing File”: Any documents (other than documents required to be part of the
related Lease File or Loan File) in the possession of the Property Manager or
the Special Servicer and relating to the origination and servicing of any
Mortgage Loan or Lease or the administration of any Property.

 

“Servicing Officer”: Any officer or employee of the Property Manager or the
Special Servicer involved in, or responsible for, the administration, management
and servicing of the Properties, Leases or Mortgage Loans, whose name and
specimen signature appear on a list of Servicing Officers furnished by such
party to the applicable Issuer Members, the applicable Issuer and the Indenture
Trustee on the related Series Closing Date, as such list may be amended from
time to time.

 

“Servicing Standard”: To provide property management services for the Properties
and to service the Mortgage Loans and the Leases (a) in the same manner in
which, and with the same care, skill, prudence and diligence with which, STORE
Capital, the Property Manager or the Special Servicer, as the case may be,
services and administers similar leases and properties and loans, including,
without limitation, the granting of Permitted Encumbrances, for their own
account and the account of their Affiliates or any third-party portfolios, to
the extent applicable, or (b) in a manner normally associated with the prudent
management and operation of similar properties, whichever standard is highest,
and in each such case, in material compliance with all applicable laws, but
without regard to: (i) any known relationship that the Property Manager or
Special Servicer, or an Affiliate of the Property Manager or Special

 

26

--------------------------------------------------------------------------------


 

Servicer, may have with any Issuer, any Tenant, any Borrower, any of their
respective Affiliates or any other party to the Transaction Documents; (ii) the
ownership of any Note or Issuer Interest by the Property Manager or Special
Servicer or any Affiliate of the Property Manager or Special Servicer, as
applicable; (iii) the Property Manager’s obligation to make Advances or to incur
servicing expenses with respect to the Leases, Properties and Mortgage Loans;
(iv) the Property Manager’s or Special Servicer’s right to receive compensation
for its services; (v) the ownership, or servicing or management for others, by
the Property Manager or Special Servicer of any other leases, commercial real
properties or loans; (vi) the release, transfer or indemnification obligations
of the Property Manager or Special Servicer; or (vii) the existence of any loans
made to a Tenant by the Property Manager or Special Servicer or any Affiliate
thereof.

 

“Servicing Transfer Agreement”:  As defined in Section 5.04.

 

“Servicing Transfer Date”: As defined in Section 5.04.

 

“Servicing Transfer Event”: With respect to any Property, the occurrence of any
of the events described in clauses (i) through (v) of the definition of
“Specially Managed Unit.”

 

“SNDA”: A subordination, non-disturbance, and attornment agreement with respect
to a Lease, which is in a form attached hereto as Exhibit E with such reasonable
modifications as may be requested by the subject Tenant and are reasonably
acceptable to the Indenture Trustee.

 

“Special Servicer”: STORE Capital, in its capacity as special servicer under
this Agreement, or any successor special servicer appointed as herein provided.

 

“Special Servicer Additional Servicing Compensation”: The additional servicing
compensation payable to the Special Servicer pursuant to Section 3.09(d).

 

“Special Servicer Report”: As defined in Section 4.01(b).

 

“Special Servicing Fee”: With respect to each Specially Managed Unit, the
monthly fee payable to the Special Servicer pursuant to the first paragraph of
Section 3.09(c) in amount equal to the product of (i) the Special Servicing Fee
Rate and (ii) the aggregate Allocated Loan Amount (as of the related
Determination Date) of all Mortgage Loans and Properties in the Collateral Pool
that did not relate to Specially Managed Units during the related Collection
Period.

 

“Special Servicing Fee Rate”: With respect to each Specially Managed Unit, a
monthly rate equal to the product of (i) one-twelfth and (ii) 0.75%.

 

“Specially Managed Unit”: Any Property or Mortgage Loan as to which any of the
following events has occurred:

 

(i)                                     such Property or Mortgage Loan is a
Delinquent Asset; or

 

27

--------------------------------------------------------------------------------


 

(ii)                                  such Property or Mortgage Loan is a
Defaulted Asset, with respect to which the related default materially and
adversely affects the interests of the applicable Issuer; or

 

(iii)                               there shall have been commenced in a court
or agency or supervisory authority having jurisdiction an involuntary action
against the Tenant or Borrower under any present or future federal or state
bankruptcy, insolvency or similar law or the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities, or similar proceedings or for the winding up or
liquidation of its affairs, which action shall not have been dismissed for a
period of 90 days, and the subject Lease or Mortgage Loan has not been rejected
in any related proceeding; or the Tenant or Borrower shall have consented to the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to the Tenant or Borrower or of or relating to all or
substantially all of its property, and the subject Lease or Mortgage Loan has
not been rejected in any related proceeding; or the Tenant or Borrower shall
have admitted in writing its inability to pay its debts generally as they become
due, filed a petition to take advantage of any applicable insolvency or
reorganization statute, made an assignment for the benefit of its creditors, or
voluntarily suspend payment of its obligations, and the subject Lease or
Mortgage Loan has not been rejected in any related proceeding; or

 

(iv)                              the Lease or Mortgage Loan has expired, been
terminated, or rejected in any bankruptcy or related proceeding; or

 

(v)                                 the Property Manager receives notice that
(A) a Tenant will no longer make Monthly Lease Payments under such Tenant’s
Lease or (B) a Borrower will no longer make Monthly Loan Payments under such
Borrower’s Mortgage Loan.

 

“STORE Capital”: STORE Capital Corporation, a Maryland corporation, and its
successors and assigns.

 

“STORE SPE”:  Any special purpose, bankruptcy remote subsidiary (direct or
indirect) of STORE Capital (other than any Originator).

 

“Sub-Manager”: Any Person with which the Property Manager or the Special
Servicer has entered into a Sub-Management Agreement.

 

“Sub-Management Agreement”: The written contract between the Property Manager or
the Special Servicer, on the one hand, and any Sub-Manager, on the other hand,
relating to servicing and administration of Mortgage Loans, Leases and
Properties, as provided in Section 3.18.

 

“Subsidiary”: Any other corporation, association, joint stock company, business
trust, limited liability company, general or limited partnership or any other
business entity of

 

28

--------------------------------------------------------------------------------


 

which more than 50% of the total combined outstanding voting stock, share
capital, membership or other interests, as the case may be, is owned either
directly or indirectly, or the management of which is controlled, directly, or
indirectly through one or more intermediaries, or both, by STORE Capital either
directly or through Subsidiaries.

 

“Successor Property Manager”: As defined in Section 6.02.

 

“Successor Special Servicer”: As defined in Section 6.02.

 

“Tenant”: With respect to each Lease, the tenant under such Lease and any
successor or assign thereof.

 

“Terminated Lease Property”: A Property, the Lease with respect to which has
expired, has been terminated or has been rejected in a bankruptcy, insolvency or
similar proceeding of the Tenant or from which the Tenant has been evicted or
otherwise removed.

 

“Third Party Option Price”: With respect to any Property pursuant to which a
Purchase Option is exercised, a cash price equal to the amount specified in the
related Lease or other Lease Document, as applicable, as payable by a Tenant or
other third party in connection with the exercise of such Purchase Option.

 

“Third Party Purchase Option”: The option under a Lease, whether conditional or
otherwise, for the related Tenant or another third party to purchase the related
Property before or at the expiration of the term of the Lease for the Third
Party Option Price.

 

“Title Insurance Policies”: With respect to each Property, an ALTA mortgagee
title insurance policy in the customary form (or, if any Property is in a state
which does not permit the issuance of such ALTA policy, such form as shall be
permitted in such state) issued with respect to such Property and insuring the
lien of the Mortgage encumbering such Property.

 

“Total Debt Service”: (a) The sum of (i) the Scheduled Principal Payment and
Note Interest with respect to each Series of Notes (in each case, less any
scheduled principal payment due on the related Anticipated Repayment Date with
respect to such Series of Notes), (ii) the Property Management Fee, (iii) the
Special Servicing Fee, if any, (iv) the Back-Up Fee, and (v) the Indenture
Trustee Fee, each as accrued during the Collection Period ending on such
Determination Date minus (b) the Post-Closing Properties Adjustment Amount. For
the purpose of calculating “Monthly DSCR,” the Note Interest component of Total
Debt Service shall, for each Series, be computed on the basis of a 360-day year
consisting of twelve 30-day months.

 

“UCC”:  The Uniform Commercial Code as in effect in any applicable jurisdiction.

 

“UCC Financing Statement”: One or more financing statements filed or recorded or
in a form suitable for filing and recording under the UCC.

 

29

--------------------------------------------------------------------------------


 

“Underlying Mortgaged Property”: Each parcel of real property securing a
Mortgage Loan, including the buildings, structures, fixtures (to the extent not
property of the related Tenant), additions, enlargements, extensions,
modifications, repairs, replacements or Improvements now or hereinafter erected
or located on such parcel and appurtenant easements and other property rights
relating thereto.

 

“Unit FCCR”: The individual FCCR of a Property, an individual Lease or Mortgage
Loan or, in the case of Master Leases, the Master Lease FCCR and, in the case of
Hybrid Leases, the Hybrid Lease FCCR.

 

“Unscheduled Proceeds”: Collectively, without duplication, (i) Liquidation
Proceeds and any other proceeds received by the Property Manager or the Special
Servicer with respect to the disposition of a Property or a Mortgage Loan that
is a Defaulted Asset, (ii) Insurance Proceeds, Condemnation Proceeds or amounts
received in connection with an Insured Casualty, (iii) provided that such
amounts are less than the Collateral Value of the related Property or Mortgage
Loan, any Third Party Option Price received as a result of a Third Party
Purchase Option, (iv) Payoff Amounts received in connection with releases and
sales of Leases, Mortgage Loans and Properties, (v) any proceeds derived from
each un-leased Property (exclusive of related operating costs, including certain
reimbursements payable to the Property Manager in connection with the operation
and disposition of such un-leased Property), (vi) all amounts disbursed to the
Payment Account from the DSCR Reserve Account, (vii) all amounts transferred
from the Release Account to the Collection Account during the related Collection
Period and (viii) any Post-Closing Acquisition Unused Proceeds.

 

“Weighted Average 4-Wall FCCR”: An amount equal to the quotient of (i) the sum
of the products of the 4-Wall FCCRs and the Allocated Loan Amounts of each Owned
Property or Loan in the Collateral Pool, and (ii) the Aggregate Allocated Loan
Amount of the Collateral Pool.

 

“Weighted Average Unit FCCR”: An amount equal to the quotient of (i) the sum of
the products of the Unit FCCRs and the Allocated Loan Amounts of each Property
or Mortgage Loan in the Collateral Pool and (ii) the Aggregate Series Principal
Balance.

 

“Workout Fee”: A fee payable to the Special Servicer with respect to each
Corrected Unit.  As to each such Corrected Unit, the Workout Fee will be payable
out of, and will be calculated by application of 0.50% to, each collection of
rents and principal and interest payments (other than any default interest)
received on the related Lease or Mortgage Loan, as applicable, so long as it
remains a Corrected Unit; provided, that no Workout Fee will be payable from any
Liquidation Proceeds collected in connection with (i) the purchase of any
Specially Managed Unit by the Property Manager or the Special Servicer or
(ii) the repurchase of any Specially Managed Unit by the applicable Issuer or
the Support Provider due to a Collateral Defect within the period provided to
cure such Collateral Defect.

 

30

--------------------------------------------------------------------------------


 

“Yield Maintenance Premium”: With respect to any Mortgage Loan, any premium,
penalty or fee paid or payable, as the context requires, by a Borrower in
connection with a principal prepayment on or other early collection of principal
of a Mortgage Loan.

 

Section 1.02                             Other Definitional Provisions.

 

(a)                                 All terms defined in this Agreement shall
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.

 

(b)                                 As used in this Agreement and in any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in this Agreement or in any such certificate or
other document, and accounting terms partly defined in this Agreement or in any
such certificate or other document, to the extent not defined, shall have the
respective meanings given to them under generally accepted accounting
principles.  To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under generally accepted accounting principles, the
definitions contained in this Agreement or in any such certificate or other
document shall control.

 

(c)                                  The words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement; Section and Exhibit references contained in this Agreement are
references to Sections and Exhibits in or to this Agreement unless otherwise
specified; a reference to a subsection or other subdivision without further
reference to a Section is a reference to such subsection or other subdivision as
contained in the Section in which the reference appears; and the words “include”
and “including” shall mean without limitation by reason of enumeration.

 

(d)                                 The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as the feminine and neuter genders of such terms.

 

(e)                                  Any agreement, instrument or statute
defined or referred to herein or in any instrument or certificate delivered in
connection herewith means such agreement, instrument or statute as from time to
time amended, modified or supplemented and includes (in the case of agreements
or instruments) references to all attachments thereto and instruments
incorporated therein; references to a Person are also to its permitted
assignees.

 

Section 1.03                             Certain Calculations in Respect of the
Leases and the Mortgage Loans.

 

(a)                                 All amounts collected in respect of any
Lease in the form of payments from the related Tenants, guaranties provided by
related Lease Guarantors, Unscheduled Proceeds or otherwise shall be applied to
amounts due and owing under the Lease in accordance

 

31

--------------------------------------------------------------------------------


 

with the express provisions of such Lease, and all amounts collected in respect
of any Mortgage Loan in the form of payments from the related Borrower,
guaranties provided by related Loan Guarantors or Unscheduled Proceeds shall be
applied to amounts due and owing under the related Mortgage Note and Mortgage
(including for principal and accrued and unpaid interest) in accordance with the
express provisions of the related Mortgage Note and Mortgage; in the absence of
such express provisions, shall be applied for purposes of this Agreement: 
(i) with respect to amounts collected in respect to any Lease, first, as a
recovery of any related and unreimbursed Advances; and second, in accordance
with the Servicing Standard, but subject to Section 1.03(c), as a recovery of
any other amounts then due and owing under such Lease, including, without
limitation, Percentage Rent and Default Interest; and (ii) with respect to
amounts collected in respect of any Mortgage Loan, first, as a recovery of any
related and unreimbursed Advances, second, as a recovery of accrued and unpaid
interest at the related Interest Rate on such Mortgage Loan to but not
including, as appropriate, the date of receipt or the Due Date in the Collection
Period of receipt, third, as a recovery of principal of such Mortgage Loan then
due and owing, including by reason of acceleration of the Mortgage Loan
following a default thereunder (or, if a liquidation event has occurred in
respect of such Mortgage Loan, a recovery of principal to the extent of its
entire remaining unpaid principal balance), fourth, as a recovery of any Yield
Maintenance Premium then due and owing under such Mortgage Loan, fifth, in
accordance with the Servicing Standard, but subject to Section 1.03(c), as a
recovery of any other amounts then due and owing under such Mortgage Loan,
including Default Interest, and sixth, as a recovery of any remaining principal
of such Mortgage Loan to the extent of its entire remaining unpaid principal
balance.  Any proceeds derived from an unleased Property (exclusive of related
operating costs, including reimbursement of Advances made by the Property
Manager, the Special Servicer or the Indenture Trustee in connection with the
operation and disposition of such Property) shall be applied by the Property
Manager in the same manner as if they were Monthly Lease Payments due on the
previously existing Lease for such Property until such Lease becomes a
Liquidated Lease pursuant to the terms of such Lease and the related Lease
Documents.

 

(b)                                 Collections in respect of each REO Property
(exclusive of amounts to be applied to the payment of the costs of operating,
managing, maintaining and disposing of such REO Property) shall be treated:
first, as a recovery of any related and unreimbursed Advances; second, as a
recovery of accrued and unpaid interest on the related Mortgage Loan at the
related Interest Rate to but not including the Due Date in the Collection Period
of receipt; third, as a recovery of principal of the related Mortgage Loan to
the extent of its entire unpaid principal balance; and fourth, in accordance
with the Servicing Standard, but subject to Section 1.03(c), as a recovery of
any other amounts deemed to be due and owing in respect of the related Mortgage
Loan.

 

(c)                                  Insofar as amounts received in respect of
any Lease, Mortgage Loan or REO Property and allocable to fees and charges owing
in respect of such Lease, Mortgage Loan or REO Property constituting Additional
Servicing Compensation payable to the Property Manager or Special Servicer are
insufficient to cover the full amount of such fees and charges, such amounts
shall be allocated between such of those fees and charges as are payable to the

 

32

--------------------------------------------------------------------------------


 

Property Manager, on the one hand, and as are payable to the Special Servicer,
on the other, pro rata in accordance with their respective entitlements.

 

(d)                                 The foregoing applications of amounts
received in respect of any Lease, Mortgage Loan or REO Property shall be
determined by the Property Manager and reflected in the appropriate monthly
Determination Date Report and any Modified Collateral Detail and Realized Loss
Report.

 

(e)                                  Notwithstanding the early termination of
any Lease resulting from a default by the related Tenant, such Lease will be
treated for purposes of determining Servicing Fees, Liquidation Fees, Workout
Fees and Indenture Trustee Fees as remaining in effect until such Lease becomes
a Liquidated Lease.

 

(f)                                   Insofar as amounts received in respect of
any Lease and allocable to fees and charges owing in respect of such Lease
constituting Additional Servicing Compensation payable to the Property Manager
or Special Servicer are insufficient to cover the full amount of such fees and
charges, such amounts shall be allocated between such of those fees and charges
as are payable to the Property Manager, on the one hand, and as are payable to
the Special Servicer, on the other, pro rata in accordance with their respective
entitlements.

 

(g)                                  The foregoing applications of amounts
received in respect of any Lease shall be determined by the Property Manager and
reflected in the appropriate monthly Determination Date Report and Modified
Collateral Detail and Realized Loss Reports.

 

Section 1.04                             Fee Calculations.

 

The calculation of the Servicing Fees shall be made in accordance with
Section 3.11; the payment of Indenture Trustee Fees shall be made pursuant to
the terms of the Indenture.  All dollar amounts calculated hereunder shall be
rounded to the nearest penny with one-half of one penny being rounded up.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; RECORDINGS
AND FILINGS; BOOKS AND RECORDS; DEFECT,
BREACH, CURE, REPURCHASE AND SUBSTITUTION

 

Section 2.01                             Representations and Warranties of STORE
Capital, the Back-Up Manager and the Issuers.

 

(a)                                 STORE Capital represents and warrants to the
other parties hereto, and for the benefit of the Issuers, and the Indenture
Trustee for the benefit of the Noteholders as of Series Closing Date:

 

(i)                                     STORE Capital is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Maryland and is in compliance with the laws

 

33

--------------------------------------------------------------------------------


 

of each state (within the United States of America) in which any Property is
located to the extent necessary to its performance under this Agreement;

 

(ii)                                  The execution and delivery of this
Agreement by STORE Capital, and the performance and compliance with the terms of
this Agreement by STORE Capital, do not violate its organizational documents or
constitute an event that, with notice or lapse of time, or both, would
constitute a default under, or result in the breach of, any material agreement
or other instrument to which it is a party or by which it is bound;

 

(iii)                               STORE Capital has the corporate power and
authority to enter into and consummate all transactions to be performed by it
contemplated by this Agreement, has duly authorized the execution, delivery and
performance by it of this Agreement, and has duly executed and delivered this
Agreement;

 

(iv)                              This Agreement, assuming due authorization,
execution and delivery by each of the other parties hereto, constitutes a valid,
legal and binding obligation of STORE Capital, enforceable against STORE Capital
in accordance with the terms hereof, subject to (A) applicable bankruptcy,
insolvency, reorganization, receivership, moratorium and other laws affecting
the enforcement of creditors’ rights generally and (B) general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law;

 

(v)                                 STORE Capital is not in violation of, and
its execution and delivery of this Agreement and its performance and compliance
with the terms of this Agreement will not constitute a violation of, any law,
any order or decree of any court or arbiter, or any order, regulation or demand
of any federal, state or local governmental or regulatory authority, which
violation is likely to affect materially and adversely either the ability of
STORE Capital to perform its obligations under this Agreement or the financial
condition of STORE Capital;

 

(vi)                              No litigation is pending or, to STORE
Capital’s knowledge, threatened against STORE Capital that is reasonably likely
to be determined adversely to STORE Capital and, if determined adversely to
STORE Capital, would prohibit STORE Capital from entering into this Agreement or
that, in STORE Capital’s good faith and reasonable judgment, is likely to
materially and adversely affect either the ability of STORE Capital to perform
its obligations under this Agreement or the financial condition of STORE
Capital.

 

(vii)                           No consent, approval, authorization or order
under any court or governmental agency or body is required for the execution,
delivery and performance by STORE Capital of, or the compliance by STORE Capital
with, this Agreement or the consummation of the transactions of STORE Capital
contemplated by this Agreement, except for any consent, approval, authorization
or order that has been obtained or that if not obtained would not have a
material and adverse affect on the ability of STORE Capital to perform its
obligations hereunder; and

 

34

--------------------------------------------------------------------------------


 

(viii)                        Each officer and employee of STORE Capital that
has responsibilities concerning the management, servicing and administration of
Properties, Leases and Mortgage Loans is covered by errors and omissions
insurance and the fidelity bond as and to the extent required by Section 3.06.

 

(b)                                 The representations and warranties of STORE
Capital set forth in Section 2.01(a) shall survive the execution and delivery of
this Agreement and shall inure to the benefit of the Persons to whom and for
whose benefit they were made until all amounts owed to the Noteholders under or
in connection with this Agreement, the Indenture and the Notes have been
indefeasibly paid in full.  Upon discovery by any party hereto of any breach of
any of the foregoing representations and warranties, the party discovering such
breach shall give prompt written notice to the other parties.

 

(c)                                  Any successor Property Manager or Special
Servicer shall be deemed to have made, as of the date of its succession, each of
the representations and warranties set forth in Section 2.01(a), subject to such
appropriate modifications to the representation and warranty set forth in
Section 2.01(a)(i) to accurately reflect such successor’s jurisdiction of
organization and whether it is a corporation, partnership, bank, association or
other type of organization.

 

(d)                                 The Back-Up Manager represents and warrants
to the other parties hereto, and for the benefit of the Issuers, and the
Indenture Trustee on behalf of the Noteholders, as of each Series Closing Date:

 

(i)                                     The Back-Up Manager is an entity duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation and is in compliance with the laws of each state
(within the United States of America) in which any Property is located to the
extent necessary to its performance under this Agreement;

 

(ii)                                  The execution and delivery of this
Agreement by the Back-Up Manager, and the performance and compliance with the
terms of this Agreement by the Back-Up Manager, do not violate its
organizational documents or constitute an event that, with notice or lapse of
time, or both, would constitute a default under, or result in the breach of, any
material agreement or other instrument to which it is a party or by which it is
bound;

 

(iii)                               The Back-Up Manager has the corporate power
and authority to enter into and consummate all transactions to be performed by
it contemplated by this Agreement, has duly authorized the execution, delivery
and performance by it of this Agreement, and has duly executed and delivered
this Agreement;

 

(iv)                              This Agreement, assuming due authorization,
execution and delivery by each of the other parties hereto, constitutes a valid,
legal and binding obligation of the Back-Up Manager, enforceable against the
Back-Up Manager in accordance with the terms hereof, subject to (A) applicable
bankruptcy, insolvency, reorganization, receivership, moratorium and other laws
affecting the enforcement of creditors’ rights

 

35

--------------------------------------------------------------------------------


 

generally and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law;

 

(v)                                 The Back-Up Manager is not in violation of,
and its execution and delivery of, this Agreement and its performance and
compliance with the terms of this Agreement will not constitute a violation of,
any law, any order or decree of any court or arbiter, or any order, regulation
or demand of any federal, state or local governmental or regulatory authority,
which violation is likely to affect materially and adversely either the ability
of the Back-Up Manager to perform its obligations under this Agreement or the
financial condition of the Back-Up Manager;

 

(vi)                              No litigation is pending or, to the Back-Up
Manager’s knowledge, threatened (in writing received by the Back-Up Manager)
against the Back-Up Manager, which if determined adversely to the Back-Up
Manager, would prohibit the Back-Up Manager from entering into this Agreement or
that, in the Back-Up Manager’s good faith and reasonable judgment, is likely to
materially and adversely affect either the ability of the Back-Up Manager to
perform its obligations under this Agreement or the financial condition of the
Back-Up Manager;

 

(vii)                           No consent, approval, authorization or order
under any court or governmental agency or body is required for the execution,
delivery and performance by the Back-Up Manager of, or the compliance by the
Back-Up Manager with, this Agreement or the consummation of the transactions
contemplated by the Back-Up Manager by this Agreement, except for any consent,
approval, authorization or order that has been obtained or that if not obtained
would not have a material and adverse affect on the ability of the Back-Up
Manager to perform its obligations hereunder; and

 

(viii)                        The Back-Up Manager is covered by errors and
omissions insurance and the fidelity bond as and to the extent required by
Section 3.06.

 

(e)                                  Each Issuer hereby represents and warrants
to each of the other parties hereto and for the benefit of the Indenture
Trustee, on behalf of the Noteholders as of the related Series Closing Date on
or after the date on which such Issuer becomes a party to this Agreement:

 

(i)                                     Such Issuer is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Delaware and is in compliance with the laws of each state (within
the United States of America) in which any applicable Property is located to the
extent necessary to its performance under this Agreement;

 

(ii)                                  The execution and delivery of this
Agreement by such Issuer, and the performance and compliance with the terms of
this Agreement by such Issuer, do not violate its organizational documents or
constitute an event that, with notice or lapse of time, or both, would
constitute a default under, or result in the breach of, any material agreement
or other instrument to which it is a party or by which it is bound;

 

36

--------------------------------------------------------------------------------


 

(iii)                               Such Issuer has the limited liability
company power and authority to enter into and consummate all transactions to be
performed by it contemplated by this Agreement, has duly authorized the
execution, delivery and performance by it of this Agreement and any applicable
Joinder Agreement, and has duly executed and delivered this Agreement and any
applicable Joinder Agreement;

 

(iv)                              This Agreement, assuming due authorization,
execution and delivery by each of the other parties hereto, constitutes a valid,
legal and binding obligation of such Issuer, enforceable against such Issuer in
accordance with the terms hereof, subject to (A) applicable bankruptcy,
insolvency, reorganization, receivership, moratorium and other laws affecting
the enforcement of creditors’ rights generally and (B) general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law;

 

(v)                                 Such Issuer is not in violation of, and its
execution and delivery of, this Agreement or any applicable Joinder Agreement
and its performance and compliance with the terms of this Agreement will not
constitute a violation of, any law, any order or decree of any court or arbiter,
or any order, regulation or demand of any federal, state or local governmental
or regulatory authority, which violation is likely to affect materially and
adversely either the ability of such Issuer to perform its obligations under
this Agreement or the financial condition of such Issuer;

 

(vi)                              No litigation is pending or, to such Issuer’s
knowledge, threatened against such Issuer that is reasonably likely to be
determined adversely to such Issuer and, if determined adversely to such Issuer,
would prohibit such Issuer from entering into this Agreement or that, in such
Issuer’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of such Issuer to perform its obligations
under this Agreement or the financial condition of such Issuer;

 

(vii)                           No consent, approval, authorization or order
under any court or governmental agency or body is required for the execution,
delivery and performance by such Issuer of, or the compliance by such Issuer
with, this Agreement or the consummation of the transactions of such Issuer
contemplated by this Agreement, except for any consent, approval, authorization
or order that has been obtained or that if not obtained would not have a
material and adverse affect on the ability of such Issuer to perform its
obligations hereunder;

 

(viii)                        Each officer and employee of such Issuer that has
responsibilities concerning the management, servicing and administration of the
applicable Properties, Leases and Mortgage Loans is covered by errors and
omissions insurance and the fidelity bond as and to the extent required by
Section 3.06; and

 

(ix)                              To such Issuer’s knowledge, each of the
Properties owned by such Issuer or securing a Mortgage Loan owned by such Issuer
is a commercial property and is operated for commercial purposes.

 

37

--------------------------------------------------------------------------------


 

The representations and warranties of each Issuer set forth in
Section 2.01(e) shall survive the execution and delivery of this Agreement and
shall inure to the benefit of the Persons to whom and for whose benefit they
were made for so long as such Issuer remains in existence.  Upon discovery by
any party hereto of any breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
to the other parties.

 

Section 2.02                             Recordings and Filings; Books and
Records; Document Defects.

 

(a)                                 In connection with the Grant made by each
Issuer to the Indenture Trustee pursuant to the granting clause of the
Indenture, each Issuer shall cause the delivery of the applicable Lease Files
for the applicable Leases and the applicable Loan Files for the applicable
Mortgage Loans to the Custodian in accordance with the Custody Agreement for the
benefit of the Indenture Trustee in furtherance of such Grant and such Issuer
shall cause: (i) with respect to the Properties owned by such Issuer: (A) each
Mortgage, UCC Financing Statement and continuation statement referred to in the
definition of “Lease File” herein to be submitted to the appropriate Title
Company (as defined below) on or before the applicable Series Closing Date or
Transfer Date for recording or filing, as the case may be, in the appropriate
public office for real property records or for UCC Financing Statements, at the
expense of such Issuer and (B) each title insurance binder or commitment
referred to in the definition of “Lease File” herein to be issued as a final
title insurance policy by the title companies (the “Title Companies”) issuing
same (the “Title Insurance Policies”) and (ii) with respect to the Mortgage
Loans owned by such Issuer, promptly (and in any event within 60 days following
the applicable Series Closing Date or Transfer Date) each assignment of Mortgage
in favor of the Collateral Agent referred to in clauses (v) and (vi) of the
definition of “Loan File” in the Custody Agreement and each UCC Financing
Statement on Form UCC-2 and UCC-3 in favor of the Collateral Agent referred to
in clause (iii) of such definition to be submitted for recording or filing, as
the case may be, in the appropriate public office for real property records or
for UCC Financing Statements.  Each such assignment and each Mortgage shall
reflect that, following recording, it should be returned by the public recording
office to the Custodian, on behalf of the Indenture Trustee (or to the Property
Manager (or its designee), who shall then deliver such recorded document to the
Custodian), and each such UCC Financing Statement shall reflect that the file
copy thereof should be returned to the Custodian, for the benefit of the
Indenture Trustee (or to the Property Manager (or its designee), who shall then
deliver such recorded document to the Custodian) following filing; provided,
that in those instances where the public recording office retains the original
Mortgage, assignment of Mortgage and Assignment of Leases, the Property Manager,
on behalf of the Indenture Trustee, shall obtain therefrom a certified copy of
the recorded original.  Each of the Title Companies issuing the Title Insurance
Policies shall be instructed by the applicable Issuer to deliver such policies
to the Custodian, for the benefit of the Indenture Trustee.  The Property
Manager, on behalf of the Indenture Trustee, shall use reasonable efforts to
diligently pursue with the Title Companies the return of each of the Mortgages,
assignments of Mortgages and UCC Financing Statements from the appropriate
recording or filing offices and the delivery of the Title Insurance Policies by
the related Title Company.  If any such document or instrument is lost or
returned unrecorded or unfiled, as the case may be, because of a defect

 

38

--------------------------------------------------------------------------------


 

therein, the Indenture Trustee or the Custodian shall notify the Property
Manager and the Property Manager shall promptly prepare and cause to be executed
a substitute therefor or cure such defect, as the case may be, and thereafter,
the Property Manager shall cause the same to be duly recorded or filed, as
appropriate.  The Property Manager shall file any continuation statements
necessary to continue the effectiveness of the UCC Financing Statements.  The
Indenture Trustee and the related Issuer shall cooperate as necessary for the
Property Manager to perform such obligations.

 

(b)                                 Each Issuer shall deliver to and deposit
with, or cause to be delivered to and deposited with, the Property Manager all
documents and records in the possession of such Issuer or any related
Originators that relate to the applicable Properties, Leases and Mortgage Loans
and that are not required to be a part of a Lease File or a Loan File in
accordance with the definitions thereof, and the Property Manager shall hold all
such documents and records in trust on behalf of the Indenture Trustee (in hard
copy or electronic format).  The Property Manager’s possession of such documents
and records shall be at the will of the related Issuer and the Indenture Trustee
for the sole purpose of facilitating the servicing of the applicable Leases,
Mortgage Loans and Properties pursuant to this Agreement and such possession by
the Property Manager shall be in a custodial capacity only on behalf of the
Indenture Trustee.  The ownership of such documents and records shall be vested
in each Issuer, as applicable, subject to the lien of the Indenture, and the
ownership of all documents and records with respect to the applicable Leases,
Mortgage Loans and Properties that are prepared by or which come into possession
of the Property Manager or the Special Servicer shall immediately vest in such
Issuer, subject to the lien of the Indenture, and shall be delivered to and
deposited with the Property Manager, in the case of documents or records in the
hands of the Special Servicer, and retained and maintained in trust by the
Property Manager in such custodial capacity only on behalf of the Indenture
Trustee, except as otherwise provided herein.  All such documents and records
shall be appropriately maintained in a manner to clearly reflect the ownership
of such documents and records by the applicable Issuer, subject to the lien of
the Indenture, and that such documents and records are being held on behalf of
the Indenture Trustee, and the Property Manager shall release such documents and
records from its custody only in accordance with this Agreement.

 

(c)                                  If any party hereto discovers that any
document constituting a part of a Lease File or Loan File has not been properly
executed, is missing, contains information that does not conform in any respect
with the corresponding information set forth in the Owned Property Schedule or
Mortgage Loan Schedule (and the terms of such document have not been modified by
written instrument contained in the Lease File or the Loan File) or does not
appear to be regular on its face (each, a “Document Defect”), such party shall
give prompt written notice thereof to the other parties thereto.  Upon its
discovery or receipt of notice of any such Document Defect, the Property Manager
shall notify the Issuers and any applicable Rating Agency.  If the applicable
Issuer does not correct any Document Defect within 90 days of its receipt of
such notice and such Document Defect materially and adversely affects the value
of, or the interests of such Issuer in, the related Lease, Property or Mortgage
Loan, the Property Manager shall, on behalf of such Issuer, and subject to the
provisions of Section 2.03 to the same extent as if such Document Defect were a
Collateral Defect, exercise such rights and remedies as

 

39

--------------------------------------------------------------------------------


 

such Issuer may have under Section 2.03 with respect to such Document Defect in
such manner as it determines, in its good faith and reasonable judgment, is in
the best interests of such Issuer.

 

(d)                                 The Property Manager shall monitor the
delivery of the Lease Files and the Loan Files to the Custodian, for the benefit
of the Indenture Trustee.

 

(e)                                  Notwithstanding the foregoing, the delivery
of a commitment to issue a policy of owner’s title insurance in lieu of the
delivery of the actual policy of owner’s title insurance shall not be considered
a Document Defect with respect to any Lease File if such actual policy of
insurance is delivered to the Custodian not later than 270 days after the
Closing Date.

 

Section 2.03                             Repurchase or Transfer and Exchange for
Document Defects, Collateral Defects and Breaches of Representations and
Warranties.

 

(a)                                 If any party hereto discovers or receives
notice that any document required to be included in any Loan File or Lease File
is missing (after the date it is required to be delivered) or is otherwise
deficient or that there exists a breach of any representation or warranty
relating to any Mortgage Loan, Property or Lease set forth in Section 2.20,
Section 2.21 or Section 2.22 of the Indenture and if such absence, deficiency or
breach materially and adversely affects (a) the interests of the applicable
Issuer in, or the value of, such Mortgage Loan, Property or Lease or (b) the
collectability or enforceability of the Lease or Mortgage with respect to the
Property (a “Collateral Defect”), the party discovering such Collateral Defect
shall give prompt written notice thereof to the other parties hereto.  Promptly
upon becoming aware of any such Collateral Defect, the Property Manager shall
request that such Issuer, not later than 60 days from the receipt by such Issuer
of such request, (i) cure such Collateral Defect in all material respects,
(ii) cause such Property, Lease or Mortgage Loan to be released from the
Collateral in accordance with Section 7.04 of this Agreement, or
(iii) substitute one or more Qualified Substitute Properties for the subject
Property, one or more Qualified Substitute Properties or Qualified Substitute
Loans for the subject Mortgage Loan or one or more Qualified Substitute Hybrid
Leases for the subject Hybrid Lease in accordance with the procedures set forth
in Section 7.01 of this Agreement; provided that if (i) such Collateral Defect
is capable of being cured but not within such 60-day period, (ii) such Issuer
has commenced and is diligently proceeding with the cure of such Collateral
Defect within such 60-day period, and (iii) such Issuer shall have delivered to,
the Property Manager, the Indenture Trustee and the Custodian a certification
executed on behalf of such Issuer by an officer thereof setting forth the reason
such Collateral Defect is not reasonably capable of being cured within an
initial 60-day period and what actions such Issuer is pursuing in connection
with the cure thereof and stating that such Issuer anticipates that such
Collateral Defect will be cured within an additional period not to exceed 60
more days, then such Issuer shall have up to an additional 60 days commencing on
the 61st day from receipt by such Issuer of such request to complete such cure.

 

(b)                                 If an Issuer has elected to release or to
substitute one or more of the Properties or Mortgage Loans and the Property
Manager and/or such Issuer has delivered the Officer’s Certificates referenced
in Sections 7.01 and 7.04, respectively, the Property Manager

 

40

--------------------------------------------------------------------------------


 

shall, and is hereby authorized and empowered by such Issuer and the Indenture
Trustee to, prepare, execute and deliver in its own name, on behalf of such
Issuer, the Indenture Trustee and the Collateral Agent, on behalf of the
Indenture Trustee, or any of them, the endorsements, assignments and other
documents contemplated by Section 7.01 or Section 7.04 necessary to effectuate
an exchange or release pursuant to Section 2.03(a), and such Issuer, the
Indenture Trustee and the Collateral Agent shall execute and deliver any limited
powers of attorney substantially in the form of Exhibit D prepared by the
Property Manager and necessary to permit the Property Manager to do so;
provided, however, that none of the applicable Issuer, the applicable Issuer
Member, the applicable Issuer board of managers, the Indenture Trustee or the
Collateral Agent shall be held liable for any misuse of any such power of
attorney by the Property Manager and the Property Manager hereby agrees to
indemnify such Issuer, such Issuer Member, such Issuer board of managers, the
Indenture Trustee and the Collateral Agent against, and hold such Issuer, such
Issuer Member, such Issuer board of managers, the Indenture Trustee and the
Collateral Agent harmless from, any loss or liability arising from any misuse of
such power of attorney.  In connection with any such release or substitution by
an Issuer, the Property Manager or the Special Servicer, as appropriate, shall
concurrently deliver the related Lease File or Loan File, as applicable, to such
Issuer.

 

(c)                                  Subject to the terms of the Guaranty, this
Section 2.03 provides the sole remedies available to the Indenture Trustee and
the Noteholders with respect to any Collateral Defect.  If any Issuer defaults
on its obligations to release or substitute for any Property or Mortgage Loan as
contemplated by Section 2.03(a), such default shall be deemed an Event of
Default under the Indenture and the Property Manager shall promptly notify the
Indenture Trustee and any applicable Rating Agency and shall take such actions
with respect to the enforcement of such obligations, including the institution
and prosecution of appropriate proceedings, and the Property Manager shall
notify the Controlling Party of each Series of any proposed action and, prior to
the Property Manager taking such action, such Controlling Parties shall consent
to such action.  Any and all expenses incurred by the Property Manager or the
Indenture Trustee with respect to the foregoing shall constitute Property
Protection Advances in respect of the affected Property or Mortgage Loan.

 

Section 2.04                             Non Petition Agreement.

 

Each Issuer will cause each party to any Purchase and Sale Agreement to covenant
and agree that such party shall not institute against, or join any other Person
in instituting against, any Issuer, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or any other proceeding under any federal
or state bankruptcy or similar law.

 

41

--------------------------------------------------------------------------------


 

ARTICLE III

 

ADMINISTRATION AND SERVICING OF PROPERTIES, LEASES AND MORTGAGE LOANS

 

Section 3.01                             Administration of the Properties,
Leases and Mortgage Loans.

 

(a)                                 Each of the Property Manager and the Special
Servicer shall service and administer the Properties, Leases and Mortgage Loans
that it is obligated to service and administer pursuant to this Agreement on
behalf of the Issuers and in the best interests and for the benefit of the
Noteholders and the holders of the Issuer Interests (as a collective whole), in
accordance with any and all applicable laws and the terms of this Agreement, the
Property Insurance Policies and the respective Leases and Mortgage Loans and, to
the extent consistent with the foregoing, in accordance with the Servicing
Standard.  Without limiting the foregoing, and subject to Section 3.18, (i) the
Property Manager shall service and administer each Lease (and each related
Property) and each Mortgage Loan as to which no Servicing Transfer Event has
occurred and each Corrected Unit, and (ii) the Special Servicer shall service
and administer each Lease (and each related Property) and each Mortgage Loan as
to which a Servicing Transfer Event has occurred and that is not a Corrected
Unit or has not been released from the Lien of the related Mortgage in
accordance with this Agreement and the other Transaction Documents; provided,
however, that the Property Manager shall continue to collect information and
prepare and deliver all reports to the Indenture Trustee and each Issuer
required hereunder with respect to any Specially Managed Unit (and the related
Mortgage or Leases), and further to render such incidental services with respect
to any Specially Managed Unit as are specifically provided for herein.  No
direction, consent or approval or lack of direction, consent or approval of any
Controlling Party or the Requisite Global Majority may (and the Special Servicer
or the Property Manager will ignore and act without regard to any such advice or
approval or lack of approval that the Special Servicer or the Property Manager
has determined, in its reasonable, good faith judgment, would) (A) require or
cause the Special Servicer or the Property Manager to violate applicable law,
the Servicing Standard (unless STORE Capital is the Property Manager or Special
Servicer, as applicable) or the terms of any Mortgage Loan or any Lease or
(B) expand the scope of the Property Manager’s or Special Servicer’s
responsibilities under this Agreement. In addition, neither the Property Manager
nor the Special Servicer, acting in its individual capacity, shall take any
action or omit to take any action as lessor of any Property or holder of any
Mortgage Loan if such action or omission would materially and adversely affect
the interests of the Noteholders or the Issuer Interests, or any Issuer.  None
of the Property Manager, the Special Servicer or the Back-Up Manager shall be
liable to the Indenture Trustee, any Noteholder or any other Person for
following any direction of a Controlling Party hereunder.

 

(b)                                 Subject to Section 3.01(a), the Property
Manager and the Special Servicer each shall have full power and authority,
acting alone, to do or cause to be done any and all things in connection with
such servicing and administration in accordance with the Servicing Standard. 
Without limiting the generality of the foregoing, each of the Property Manager
and the Special Servicer, in its own name, with respect to each of the
Properties, Leases and Mortgage Loans it is obligated to service hereunder, is
hereby authorized and empowered by the applicable

 

42

--------------------------------------------------------------------------------


 

Issuer and the Indenture Trustee to execute and deliver, on behalf of each such
Issuer and the Indenture Trustee: (i) any and all UCC Financing Statements,
continuation statements and other documents or instruments necessary to maintain
the lien created by any Mortgage or other security document in the related Lease
File or Loan File on the related Collateral; (ii) in accordance with the
Servicing Standard and subject to Section 3.16, any and all modifications,
waivers, amendments or consents to or with respect to any documents contained in
the related Lease File or Loan File, other than the Transaction Documents,
(iii) subject to the Servicing Standard, all documents to be executed by the
Indenture Trustee pursuant to the last sentence of the definition of Permitted
Encumbrances and (iv) any and all instruments of satisfaction or cancellation,
or of partial or full release or discharge, and all other comparable
instruments.  Subject to Section 3.08, each applicable Issuer and the Indenture
Trustee shall, at the written request of a Servicing Officer of the Property
Manager or the Special Servicer, execute and deliver to the Property Manager or
the Special Servicer, as the case may be, any limited powers of attorney
(substantially in the form of Exhibit D attached hereto) and other documents
furnished by the Property Manager or the Special Servicer, as applicable, and
necessary or appropriate to enable it to carry out its servicing and
administrative duties hereunder; provided, however, that none of the Issuers,
the Issuer Members or the Indenture Trustee shall be held liable for any misuse
of any such power of attorney by the Property Manager or the Special Servicer
and each of the Property Manager and the Special Servicer hereby agree to
indemnify each Issuer, the Issuer Members and the Indenture Trustee against, and
hold each Issuer, the Issuer Members and the Indenture Trustee harmless from,
any cost, loss or liability arising from any misuse by of such power of
attorney. Notwithstanding anything contained herein to the contrary, the
Property Manager shall not, without the Indenture Trustee’s written consent:
(i) initiate any action, suit or proceeding solely under the Indenture Trustee’s
name without indicating the Indenture Trustee’s representative capacity or
(ii) take any action with the intent to cause, and which actually does cause,
the Indenture Trustee to be registered to do business in any state.

 

(c)                                  Promptly after any request therefor, the
Property Manager shall provide to the Indenture Trustee: (i) the most recent
inspection report prepared or obtained by the Property Manager or the Special
Servicer in respect of each Property pursuant to Section 3.10(a); (ii) the most
recent available operating statement and financial statements of the related
Tenant or Borrower collected by the Property Manager or the Special Servicer
pursuant to Section 3.10(d), together with the accompanying written reports to
be prepared by the Property Manager or the Special Servicer, as the case may be,
pursuant to Section 3.10(b); and (iii) any and all notices and reports with
respect to any Property as to which environmental testing is contemplated by
this Agreement or the other Transaction Documents.

 

(d)                                 The relationship of each of the Property
Manager and the Special Servicer to each Issuer and the Indenture Trustee under
this Agreement is intended by the parties to be and shall be that of an
independent contractor and not that of a joint venturer, partner or agent.

 

43

--------------------------------------------------------------------------------


 

Section 3.02                             Collection of Monthly Lease Payments
and Monthly Loan Payments; General Receipts Accounts; Lockbox Transfer Accounts;
Collection Account; Release Account.

 

(a)                                 Each of the Property Manager and the Special
Servicer shall undertake reasonable efforts to collect all payments called for
under the terms and provisions of the Leases and the Mortgage Loans it is
obligated to service hereunder and shall, to the extent such procedures shall be
consistent with this Agreement, follow such collection procedures as it would
follow were it the owner of such Leases and Mortgage Loans.  Consistent with the
foregoing and the Servicing Standard, the Special Servicer or the Property
Manager, as the case may be, may waive any Net Default Interest or late payment
charge it is entitled to in connection with any delinquent payment on a Lease or
Mortgage Loan it is obligated to service hereunder.

 

(b)                                 The Property Manager shall establish and
maintain, or cause to be established and maintained, one or more accounts (each,
a “General Receipts Account”) with one or more banks (each, a “General Receipts
Account Bank”).  On or prior to the applicable Series Closing Date (or, if
later, the date the related Lease or Mortgage Loan is first included in the
Collateral Pool), the Property Manager shall instruct each Tenant and Borrower
to make all payments into a General Receipts Account.  Each General Receipts
Account shall (i) be maintained at an institution that satisfies the
institutional requirements of clauses (i) or (ii) of the definition of Eligible
Account or (ii) is otherwise acceptable to the Rating Agencies (as evidenced by
written confirmation from such Rating Agencies) and may be an account to which
payments relating to other assets serviced or managed by the Property Manager
are paid; provided, that such account shall be in the nature of a clearing
account and STORE Capital or any successor thereto (except for successor
Property Managers not affiliated with STORE Capital) shall not have access to,
or control over, such account.  Each of the Property Manager and the Special
Servicer shall, on or prior to each Series Closing Date (or, if applicable, such
other date of acquisition), as to those Leases and Mortgage Loans it is
obligated to service hereunder, instruct the related Tenant or Borrower to make
all Monthly Lease Payments and Monthly Loan Payments to a General Receipts
Account.  The Property Manager shall cause all amounts deposited into the
General Receipts Account with respect to the Collateral to be transferred to the
Collection Account or the Lockbox Transfer Account within one Business Day after
such funds have been identified, cleared and become available in accordance with
the polices of the General Receipts Account Bank.

 

(c)                                  The Property Manager may establish and
maintain one or more segregated accounts in the name of the Property Manager on
behalf of the Indenture Trustee, held for the benefit of the Noteholders (each,
a “Lockbox Transfer Account”) with one or more banks (each, a “Lockbox Transfer
Account Bank”).  Each Lockbox Transfer Account shall be an Eligible Account. 
Each Lockbox Transfer Account shall be subject to an Account Control Agreement
among the Property Manager, the Back-Up Manager, the Indenture Trustee and the
applicable Lockbox Transfer Account Bank.  Except as expressly permitted herein,
neither the Property Manager nor any Issuer will have any right of withdrawal
from the Lockbox Transfer Account, and each of the Property Manager and the
Back-Up Manager hereby covenants and

 

44

--------------------------------------------------------------------------------


 

agrees that it shall not withdraw, or direct any Person to withdraw, any funds
from the Lockbox Transfer Account.

 

(d)                                 The Property Manager shall establish and
maintain one segregated account in the name of the Issuers for the benefit of
the Indenture Trustee on behalf of the Noteholders, for the collection of
payments on and other amounts received in respect of the Leases, the Properties
and the Mortgage Loans (collectively, the “Collection Account”), which shall be
established in such manner and with the type of depository institution (the
“Collection Account Bank”) specified in this Agreement.  Initially, the
Collection Account Bank shall be Citibank, N.A.  The Collection Account shall be
an Eligible Account.  If the Collection Account Bank is not the same depository
institution as the Indenture Trustee, then the Collection Account will be
subject to an Account Control Agreement in form and substance reasonably
satisfactory to the Indenture Trustee pursuant to which the Collection Account
Bank agrees to follow the instructions of the Indenture Trustee with respect to
the Collection Account and the amounts on deposit therein.  Subject to
Section 3.04, neither the Property Manager nor any Issuer will have any right of
withdrawal from the Collection Account, and the Property Manager hereby
covenants and agrees that it shall not withdraw, or direct any Person to
withdraw, any funds from the Collection Account.  The Collection Account shall
be maintained by the Indenture Trustee as a segregated account, separate and
apart from trust funds created for trust certificates or bonds of other series
serviced and the other accounts of the Property Manager.

 

(e)                                  The Property Manager shall deposit or cause
to be deposited in the Collection Account, on each Business Day and within two
(2) Business Days after receipt, the following payments and collections received
or made by or on behalf of the Property Manager on or after the later of the
related Series Closing Date and the applicable Transfer Date (other than
payments due before the applicable Transfer Date) or, in the case of collections
and payments to the General Receipts Account, on each Business Day, the Property
Manager shall instruct each General Receipts Account Bank to transfer the
following payments and collections deposited in the General Receipts Account
prior to the end of such Business Day (A) to the Lockbox Transfer Account and,
within one Business Day thereafter from the Lockbox Transfer Account into the
Collection Account or (B) directly into the Collection Account, in each case,
immediately after such funds have been identified, cleared and become available
in accordance with the policies of the General Receipts Account Bank:

 

(i)                                     all payments on account of Monthly Lease
Payments and Monthly Loan Payments;

 

(ii)                                  all payments of other amounts payable by
the Tenants on the Leases and Borrowers on the Mortgage Loans, except for
escrows and impounds and including without limitation amounts in respect of
Additional Servicing Compensation pursuant to Section 3.09;

 

(iii)                               all Insurance Proceeds, Condemnation
Proceeds and Liquidation Proceeds received in respect of any Property, Lease or
Mortgage Loan other than (A) proceeds applied to the restoration of property or
released to the related Tenant or Borrower in

 

45

--------------------------------------------------------------------------------


 

accordance with this Agreement, or (B) proceeds deposited into the Release
Account in accordance with this Agreement because such amounts were greater than
or equal to the Collateral Value of the related Property or Mortgage Loan;

 

(iv)                              the Release Price from the release of any
Property to the extent not deposited into the Release Account; and the Release
Price from the release of any Property transferred from the Release Account to
the Collection Account pursuant to this Agreement and all proceeds representing
earnings on investments in the Release Account (including interest on any
Permitted Investments) made with such proceeds;

 

(v)                                 any amounts required to be deposited by the
Property Manager or the Special Servicer in the Collection Account in connection
with losses resulting from a deductible clause in a blanket hazard insurance
policy;

 

(vi)                              any amounts paid by any party to indemnify the
Issuers, the Issuer Members, the Indenture Trustee, the Property Manager,
Back-Up Manager or the Special Servicer pursuant to any provision of this
Agreement or the Indenture;

 

(vii)                           any amounts received on account of payments
under the guaranties provided by related Lease Guarantors or Loan Guarantor; and

 

(viii)                        any other amounts required to be so deposited
under this Agreement.

 

Upon receipt of any of the amounts described in clauses (i) through (iii) above
with respect to any Specially Managed Unit, the Special Servicer shall promptly
but in no event later than the second Business Day after receipt remit such
amounts to the Property Manager for deposit into the Collection Account in
accordance with the third preceding paragraph, unless the Special Servicer
determines, consistent with the Servicing Standard, that a particular item
should not be deposited because of a restrictive endorsement or other reasonably
appropriate reason.  With respect to any such amounts paid by check to the order
of the Special Servicer, the Special Servicer shall endorse such check to the
order of the Property Manager and shall deliver promptly, but in no event later
than one Business Day after receipt, any such check to the Property Manager by
overnight courier, unless the Special Servicer determines, consistent with the
Servicing Standard, that a particular item cannot be so endorsed and delivered
because of a restrictive endorsement or other reasonably appropriate reason.

 

(f)                                   The Property Manager shall establish and
maintain at a bank designated by the Indenture Trustee a Release Account.  The
Release Account shall be an Eligible Account.  The funds held in the Release
Account may be held as cash or invested in Permitted Investments in accordance
with the provisions of Section 3.05(a).  The Release Account and the amounts on
deposit therein will be pledged to the Indenture Trustee under the Indenture. 
The Property Manager will deposit or cause to be deposited in the Release
Account, on the date of receipt, (i) any cash proceeds from the sale of any
Released Property or Released Loan and (ii) provided that such amounts are
greater than or equal to the Collateral Value of the related Property or

 

46

--------------------------------------------------------------------------------


 

Mortgage Loan, Condemnation Proceeds, Insurance Proceeds and proceeds of an
Insured Casualty.

 

Section 3.03                             Advances.

 

(a)                                 Each of the Property Manager and the Special
Servicer shall, as to those Properties and Mortgage Loans it is obligated to
service hereunder, maintain accurate records with respect to each Property and
Mortgage Loan reflecting the status of real estate taxes, ground rents,
assessments and other similar items that are or may become a lien thereon, and
Ground Lease renewals and the status of insurance premiums payable in respect
thereof that, in each case, the related Tenant or Borrower is contractually or
legally obligated to pay under the terms of the applicable Lease or Mortgage
Loan, and, subject to Section 3.03(c) below, the Property Manager shall effect
payment thereof, as an Advance or otherwise as payment of an Emergency Property
Expense from funds on deposit in the Collection Account, as described below, if
not paid by such Tenant or Borrower prior to the applicable penalty or
termination date, promptly after the Property Manager or Special Servicer, as
applicable, receives actual notice from any source of such nonpayment by such
Tenant or Borrower.  For purposes of effecting any such payment for which it is
responsible, the Property Manager or the Special Servicer, as the case may be,
shall apply Escrow Payments as allowed under the terms of the related Lease or
Mortgage Loan or, if such Lease or Mortgage Loan does not require the related
Tenant or Borrower to escrow for the payment of real estate taxes, assessments
and insurance premiums, each of the Property Manager and the Special Servicer
shall, as to those Leases and Mortgage Loans it is obligated to service
hereunder, enforce the requirement of the related Lease and Mortgage Loan that
such Tenant or Borrower make payments in respect of such items at the time they
first become due.

 

(b)                                 In the event that (i) a Monthly Lease
Payment, or any portion thereof, on any Lease, or a Monthly Loan Payment, or any
portion thereof, on any Mortgage Loan, has not been made on the related Due Date
or (ii) the Notes of any Series are not paid in full on the related Rated Final
Payment Date or (iii) any Property has become untenanted, then the Property
Manager, subject to its determination that such amounts are not Nonrecoverable
Advances, will be obligated to make a P&I Advance; provided, that the Property
Manager will not be required to make any advance to cover (A) any resulting
shortfall in the scheduled payment of principal on any Class of Notes on or
after the Anticipated Repayment Date, (B) the Make Whole Amount, (C) Post-ARD
Additional Interest, or (D) Deferred Post-ARD Additional Interest.  The Property
Manager will be required to deposit such P&I Advance into the Payment Account
not later than 11:00 a.m. New York time on the Remittance Date, in an amount
equal to the excess of (x) the scheduled monthly amount required to be paid with
respect to principal and interest on the Notes on the related Payment Date, over
(y) the amount on deposit in the Payment Account prior to such deposit by the
Property Manager, taking into account all amounts on deposit in the Collection
Account that are required to be transferred to the Payment Account for such
Payment Date.  If a late payment of a Monthly Lease Payment is received on or
prior to the Remittance Date, the Property Manager shall immediately set-off
such late payment against such P&I Advance, and no interest shall be payable on
such P&I Advance unless such late payment shall have been received too late on
the date of its receipt for the Property Manager to invest such

 

47

--------------------------------------------------------------------------------


 

funds.  On or before 5:00 p.m. New York time on the Remittance Date in the event
that that the full amount of any P&I Advance required to be made by the Property
Manager has not been so made, the Indenture Trustee shall provide notice of such
failure to a Servicing Officer of the Property Manager and the Back-Up Manager. 
The Back-Up Manager, as successor Property Manager, will be required to make any
required P&I Advance by 11:00 a.m. New York City time on the related Payment
Date to the extent that any P&I Advance required to be made by the Property
Manager pursuant to the immediately preceding sentence is not made and the
Back-Up Manager, as successor Property Manager, receives notice thereof, subject
to the Back-Up Manager’s sole discretion exercised in good faith and in
accordance with Section 3.03(g) below, that the P&I Advance will not be a
Nonrecoverable Advance.  If the Property Manager (including the Back-Up Property
Manager, as successor Property Manager) fails to make such Advance, the
Indenture Trustee will be required to make any required P&I Advance by 3:00 p.m.
New York City time on the related Payment Date to the extent that any P&I
Advance required to be made by the Property Manager pursuant to the immediately
preceding sentence is not made and the Indenture Trustee receives notice
thereof, subject to the Indenture Trustee’s sole discretion exercised in good
faith, that the P&I Advance will ultimately be recoverable from subsequent
payments or collections on or in respect of Mortgage Loans, Leases or the
Properties.

 

(c)                                  In accordance with the Servicing Standard,
the Property Manager shall advance with respect to each Property any and all
Property Protection Advances; provided that the particular advance would not, if
made, constitute a Nonrecoverable Advance and a prudent property manager would
make such advance.  The Property Manager shall not have any obligation under
this Section 3.03(c) to advance any funds in respect of real estate taxes or
premiums on Insurance Policies that the related Tenant or Borrower or the
applicable Issuer is not contractually or legally obligated to pay, nor to
monitor the timely payment of real estate taxes and insurance premiums the
payment of which is the responsibility of a person other than such Tenant,
Borrower or Issuer, unless it has actual knowledge of the non-payment of such
items and would otherwise make such advance in accordance with the Servicing
Standard.  The Back-Up manager, as successor Property Manager, will be required
to make any required Property Protection Advance to the extent that any Property
Protection Advance required to be made by the Property Manager pursuant to the
immediately preceding sentence is not made and the Back-Up Manager, as successor
Property Manager, receives notice thereof, subject to the Back-Up Manager’s sole
discretion exercised in good faith, that the Property Protection Advance will
not be a Nonrecoverable Advance.  The Indenture Trustee will be required to make
any required Property Protection Advance to the extent that any Property
Protection Advance required to be made by the Property Manager (or the Back-Up
Manager, as successor Property Manager) pursuant to the immediately preceding
sentence is not made and the Indenture Trustee receives notice thereof, subject
to the Indenture Trustee’s sole discretion exercised in good faith, that the
Property Protection Advance will ultimately be recoverable from subsequent
payments or collections on or in respect of Leases, Properties or Mortgage
Loans.

 

(d)                                 All Advances, together with Advance Interest
thereon, shall be reimbursable in the first instance from collections from the
related Leases, Properties and Mortgage Loans and further as provided in
Section 2.11(b) of the Indenture.

 

48

--------------------------------------------------------------------------------


 

(e)                                  If, prior to making any Property Protection
Advance, the Property Manager shall have determined, in accordance with the
Servicing Standard, (i) that such Property Protection Advance, if made, would
constitute a Nonrecoverable Advance, and (ii) that the payment of such cost,
expense or other amount for which a Property Protection Advance might be made is
nonetheless in the best interest of the Noteholders, the Property Manager shall,
in accordance with the Servicing Standard, withdraw funds from the Collection
Account and use such funds in order to pay such costs, expenses and other
amounts (collectively, “Emergency Property Expenses”) to the extent necessary to
preserve the security interest in, and value of, any Property or Mortgage Loan,
as applicable.  Any such funds withdrawn from the Collection Account to pay
Emergency Property Expenses shall not constitute part of the Available Amount on
any Payment Date.

 

(f)                                   The determination by the Property Manager
(or the Back-Up Manager as successor Property Manager) that it has made a
Nonrecoverable Advance or that any proposed Advance, if made, would constitute a
Nonrecoverable Advance, shall be in accordance with (i) with respect to Property
Protection Advances, the Servicing Standard and (ii) with respect to P&I
Advances, Section 3.03(g) below, and, in each case, shall be evidenced by an
Officer’s Certificate delivered promptly to each Issuer and to the Indenture
Trustee setting forth the basis for such determination.  The determination by
the Indenture Trustee that it has made a Nonrecoverable Advance or that any
proposed Advance, if made, would constitute a Nonrecoverable Advance, shall be
made in good faith.  The Indenture Trustee may conclusively rely on any
determination by the Property Manager that an Advance, if made, would be a
Nonrecoverable Advance.

 

(g)                                  In making a nonrecoverability determination
with respect to any P&I Advance, the Property Manager (including the Back-Up
Manager as successor Property Manager) and the Special Servicer may only
consider the obligations of the Issuers under the terms of the Transaction
Documents as they may have been modified, the related Collateral in its “as is”
or then current conditions and the timing and availability of anticipated cash
flows as modified by such party’s assumptions regarding the possibility and
effect of future adverse changes, together with such other factors, including
but not limited to an estimate of future expenses, timing of recovery, the
inherent risk of a protracted period to complete liquidation or the potential
inability to liquidate Collateral as a result of intervening creditor claims or
of a bankruptcy proceeding affecting any Issuer and the effect thereof on the
existence, validity and priority of any security interest encumbering the
Collateral, the direct and indirect equity interests in the Issuers, available
cash on deposit in the Collection Account, the future allocations and
disbursements of cash on deposit in the Collection Account, and the net proceeds
derived from any of the foregoing. For the avoidance of doubt, none of the
Property Manager, the Back-up Manager or the Special Servicer, as applicable,
shall take into account amounts on deposit in the Post-Closing Acquisition
Reserve Account in making any nonrecoverability determination with respect to
any P&I Advance.

 

49

--------------------------------------------------------------------------------


 

Section 3.04                             Withdrawals From the Collection Account
and Release Account.

 

The applicable Account Control Agreement shall provide that on each Remittance
Date the Collection Account Bank shall deliver the Available Amount by wire
transfer of immediately available funds for deposit into the Payment Account for
application by the Indenture Trustee to make payments in accordance with the
priorities set forth pursuant to Section 2.11(b) of the Indenture.  On or prior
to each Remittance Date, the Property Manager may withdraw funds from the
Collection Account to pay the Property Management Fee, Back-Up Fee, Workout
Fees, Liquidation Fees, Additional Servicing Compensation, any applicable
Special Servicing Fee due and payable to the Property Manager, Back-Up Manager
and Special Servicer, and to pay any Emergency Property Expenses (pursuant to
Section 3.03(e)) and Advances (including Nonrecoverable Advances) plus interest
thereon (including to reimburse the Indenture Trustee therefor); provided,
however, that no other amounts may be withdrawn from the Collection Account by
the Property Manager, except as otherwise provided in this Agreement.  Funds
withdrawn by the Property Manager for the payment of the Property Management
Fee, Back-Up Fee, Workout Fees, Liquidation Fees, Additional Servicing
Compensation, any reimbursements of Advances (including Nonrecoverable Advances)
plus interest thereon, and any applicable Special Servicing Fee shall not
constitute part of the Available Amount on any Payment Date.

 

Section 3.05                             Investment of Funds in the Collection
Account and the Release Account.

 

(a)                                 The Property Manager shall direct the
Collection Account Bank to invest the funds held in the Collection Account in
one or more Permitted Investments selected by such Issuer bearing interest or
sold at a discount, and maturing, unless payable on demand, not later than the
Business Day immediately preceding the next succeeding Remittance Date, which
may be in the form of a standing direction.  The Property Manager may direct any
institution maintaining the Release Account to invest the funds held therein in
one or more specific Permitted Investments bearing interest or sold at a
discount, and maturing, unless payable on demand, not later than the Business
Day immediately preceding the day such amounts are required to be distributed
pursuant to this Agreement, which may be in the form of a standing direction. 
All such Permitted Investments in the Collection Account and the Release Account
shall be held to maturity, unless payable on demand.  Any investment of funds in
the Collection Account and the Release Account shall be made in the name of the
applicable Issuer for the benefit of the Indenture Trustee (in its capacity as
such).  The Property Manager shall promptly deliver to the Indenture Trustee,
and the Indenture Trustee shall maintain continuous possession of, any Permitted
Investment that is either (i) a “certificated security,” as such term is defined
in the Uniform Commercial Code, or (ii) other property in which a secured party
may perfect its security interest by possession under the Uniform Commercial
Code or any other applicable law.  If amounts on deposit in the Collection
Account or the Release Account are at any time invested in a Permitted
Investment payable on demand, the Property Manager shall:

 

(x) consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Permitted Investment may

 

50

--------------------------------------------------------------------------------


 

otherwise mature hereunder in an amount equal to the lesser of (1) all amounts
then payable thereunder and (2) the amount required to be withdrawn on such
date; and

 

(y) demand payment of all amounts due thereunder promptly upon determination by
the Property Manager that such Permitted Investment would not constitute a
Permitted Investment in respect of funds thereafter on deposit in the Collection
Account or the Release Account, as applicable.

 

(b)                                 In the event that any Issuer elects to
remove a Property or Mortgage Loan from the Collateral Pool under Section 2.03
or Section 7.04, amounts deposited in the Release Account shall be applied by
the Property Manager (or the Indenture Trustee based solely on the instructions
of the Property Manager if the Property Manager is STORE Capital), first, to
reimburse the Property Manager, the Special Servicer and the Indenture Trustee
any amounts owed with respect to unreimbursed Extraordinary Expenses and
Advances (plus Advance Interest) thereon and Emergency Property Expenses related
to such Mortgage Loan, Lease or Property and to pay the expenses related to such
release and, second, either to acquire a Qualified Substitute Loan, Qualified
Substitute Hybrid Lease or Qualified Substitute Property within twelve (12)
months following the removal of the related Released Property or Released Loan. 
Any amounts remaining in the Release Account following the twelve (12) month
period from the related Release shall be transferred as Unscheduled Proceeds
into the Collection Account and applied as Unscheduled Principal Payments on the
following Payment Date.  During an Early Amortization Period, other than any
portion of the Future Funding Deposit (as defined in the Indenture) remaining on
deposit in the Release Account, all amounts in the Release Account shall be
deposited as Unscheduled Proceeds into the Collection Account and will be
included in the Available Amount on the following Payment Date to be applied as
Unscheduled Principal Payments.

 

(c)                                  Whether or not the Property Manager directs
the investment of funds in the Collection Account or the Release Account,
interest and investment income realized on funds deposited therein, to the
extent of the Net Investment Earnings, if any, for the Collection Account or the
Release Account for each Collection Period, shall be added to the Available
Amount for such Collection Period.

 

(d)                                 Except as otherwise expressly provided in
this Agreement, if any default occurs in the making of a payment due under any
Permitted Investment, or if a default occurs in any other performance required
under any Permitted Investment, the Indenture Trustee may take such action as
may be appropriate to enforce such payment or performance, including the
institution and prosecution of appropriate proceedings.

 

(e)                                  Notwithstanding the investment of funds
held in the Collection Account or the Release Account, for purposes of the
calculations hereunder, including the calculation of the Available Amount, the
amounts so invested shall be deemed to remain on deposit in the Collection
Account or the Release Account, as applicable.

 

51

--------------------------------------------------------------------------------


 

(f)                                   Any actual losses sustained on the
liquidation of a Permitted Investment in the Collection Account or the Release
Account shall be deposited by the applicable Issuer immediately, but in no event
later than one Business Day following such liquidation, into the Collection
Account or the Release Account, as applicable.

 

Section 3.06                             Maintenance of Insurance Policies:
Errors and Omissions and Fidelity Coverage.

 

(a)                                 The Property Manager (other than with
respect to Specially Managed Units) and the Special Servicer (with respect to
Specially Managed Units) shall use reasonable efforts in accordance with the
Servicing Standard to cause the related Tenant or Borrower to maintain for each
Property all insurance coverage as is required under the terms of the related
Lease or Mortgage Loan, as applicable (including for the avoidance of doubt, any
Environmental Policy); provided, that if and to the extent that any such Lease
or Mortgage Loan permits the lessor thereunder any discretion (by way of
consent, approval or otherwise) as to the insurance coverage that the related
Tenant or Borrower is required to maintain, the Property Manager or the Special
Servicer, as the case may be, shall exercise such discretion in a manner
consistent with the Servicing Standard, with a view towards requiring insurance
comparable to that required under other similar leases or mortgage loans with
express provisions governing such matters; and provided, further, that, if and
to the extent that a Lease or Mortgage Loan so permits, the related Tenant or
Borrower shall be required to obtain the required insurance coverage from
Qualified Insurers that have a claims-paying ability rated at least “A:VIII”
by A.M. Best’s Key Rating Guide.  If such Tenant or Borrower does not maintain
the required insurance or, with respect to any Environmental Policy in place as
of the related Series Closing Date or Transfer Date, the Property Manager will
itself cause such insurance to be maintained with Qualified Insurers; provided,
that the Property Manager shall not be required to maintain such insurance if
the Indenture Trustee (as mortgagee of record on behalf of the Noteholders) does
not have an insurable interest or the Property Manager has determined (in its
reasonable judgment in accordance with the Servicing Standard) that either
(i) such insurance is not available at a commercially reasonable rate and the
subject hazards are at the time not commonly insured against by prudent owners
of properties similar to the Property located in or around the region in which
such Property is located or (ii) such insurance is not available at any rate. 
The Special Servicer shall also use reasonable efforts to cause to be maintained
for each REO Property no less property insurance coverage than was previously
required of the Tenant or Borrower under the related Mortgage or Lease and at a
minimum, (i) hazard insurance with a replacement cost rider and
(ii) comprehensive general liability insurance, in each case, in an amount
customary for the type and geographic location of such REO Property and
consistent with the Servicing Standard; provided, that all such insurance shall
be obtained from Qualified Insurers that, if they are providing casualty
insurance, shall have a claims-paying ability rated at least “A-:VIII” by A.M.
Best’s Key Rating Guide.  The cost of any such insurance coverage obtained by
either the Property Manager or the Special Servicer shall be a Property
Protection Advance to be paid by the Property Manager.  All such insurance
policies shall contain (if they insure against loss to property) a “standard”
mortgagee clause, with loss payable to the Property Manager, as agent of and for
the account of the applicable Issuer and the Indenture Trustee, and shall be
issued by an

 

52

--------------------------------------------------------------------------------


 

insurer authorized under applicable law to issue such insurance.  Any amounts
collected by the Property Manager or the Special Servicer under any such
policies (other than amounts to be applied to the restoration or repair of the
related Property or amounts to be released to the related Tenant, in each case
in accordance with the Servicing Standard) shall be deposited in the Collection
Account, subject to withdrawal pursuant to Section 2.11 of the Indenture.

 

(b)                                 The Property Manager or Special Servicer may
satisfy its obligations under Section 3.06(a) by obtaining, maintaining or
causing to be maintained a blanket or forced place insurance policy.  If
applicable, the Property Manager or the Special Servicer shall obtain and
maintain, or cause to be obtained and maintained on behalf of each applicable
Issuer, a master forced place insurance policy or a blanket policy (or an
endorsement to an existing policy) insuring against hazard losses (not otherwise
insured by a Tenant or Borrower due to a default by such Tenant or Borrower
under the insurance covenants of its Lease or Mortgage Loan or because a Tenant
or Borrower permitted to self-insure fails to pay for casualty losses) on the
applicable Properties that it is required to service and administer, which
policy shall (i) be obtained from a Qualified Insurer having a claims-paying
ability rated at least “A:VIII” by A.M. Best’s Key Rating Guide and at least “A”
by S&P, and (ii) provide protection equivalent to the individual policies
otherwise required under Section 3.06(a).  The Property Manager and the Special
Servicer shall bear the cost of any premium payable in respect of any such
blanket policy (other than blanket policies specifically obtained for Properties
or REO Properties) without right of reimbursement; provided, that if
the Property Manager or the Special Servicer, as the case may be, causes any
Property or REO Property to be covered by such blanket policy, the incremental
costs of such insurance applicable to such Property or REO Property shall
constitute, and be reimbursable as, a Property Protection Advance to the extent
that, except with respect to an REO Property, such blanket policy provides
insurance that the related Tenant or Borrower, as applicable, has failed to
maintain.  If the Property Manager or Special Servicer, as applicable, causes
any Property or REO Property to be covered by a force-placed insurance policy,
the incremental costs of such insurance applicable to such Property or REO
Property (i.e., other than any minimum or standby premium payable for such
policy whether or not any Property or REO Property is covered thereby) shall be
paid as a Property Protection Advance.  Such policy may contain a deductible
clause (not in excess of a customary amount) in which case the Property Manager
or the Special Servicer, as appropriate, shall, if there shall not have been
maintained on the related Property or REO Property a hazard insurance policy
complying with the requirements of Section 3.06(a) and there shall have been one
or more losses that would have been covered by such policy, promptly deposit
into the Collection Account from its own funds the amount not otherwise payable
under the blanket policy in connection with such loss or losses because of such
deductible clause.  The Property Manager or the Special Servicer, as
appropriate, shall prepare and present, on behalf of itself, the Indenture
Trustee and the applicable Issuer, claims under any such blanket policy in a
timely fashion in accordance with the terms of such policy.  Any payments on
such policy shall be made to the Property Manager as agent of and for the
account of the applicable Issuer, the Noteholders and the Indenture Trustee.

 

(c)                                  Each of the Property Manager and the
Special Servicer shall at all times during the term of this Agreement (or, in
the case of the Special Servicer, at all times during the

 

53

--------------------------------------------------------------------------------


 

term of this Agreement in which Specially Managed Units exist as part of the
Collateral) keep in force with a Qualified Insurer having a claims paying
ability rated at least “A:VIII” by A.M. Best’s Key Rating Guide and at least “A”
by S&P, a fidelity bond in such form and amount as would not adversely affect
any rating assigned by any Rating Agency to the Notes (as evidenced in writing
from each Rating Agency).  Each of the Property Manager and the Special Servicer
shall be deemed to have complied with the foregoing provision if an Affiliate
thereof has such fidelity bond coverage and, by the terms of such fidelity bond,
the coverage afforded thereunder extends to the Property Manager or the Special
Servicer, as the case may be.  Such fidelity bond shall provide that it may not
be canceled without ten (10) days’ prior written notice to each Issuer.

 

Each of the Property Manager and the Special Servicer shall at all times during
the term of this Agreement (or, in the case of the Special Servicer, at all
times during the term of this Agreement in which Specially Managed Units exist
as part of the Collateral) also keep in force with a Qualified Insurer having a
claims-paying ability rated at least “A: VIII” by A.M. Best’s Key Rating Guide
and at least “A” by S&P, a policy or policies of insurance covering loss
occasioned by the errors and omissions of its officers, employees and agents in
connection with its servicing obligations hereunder, which policy or policies
shall name the Indenture Trustee as an additional insured and shall be in such
form and amount as would not adversely affect any rating assigned by any Rating
Agency to the Notes (as evidenced in writing from each Rating Agency).  Each of
the Property Manager and the Special Servicer shall be deemed to have complied
with the foregoing provisions if an Affiliate thereof has such insurance and, by
the terms of such policy or policies, the coverage afforded thereunder extends
to the Property Manager or the Special Servicer, as the case may be.  Any such
errors and omissions policy shall provide that it may not be canceled without
ten (10) days’ prior written notice to each Issuer.

 

The Back-Up Manager (whether as Back-Up Manager, Property Manager or Special
Servicer) shall at all times during the term of this Agreement maintain
insurance in conformity with market requirements and shall keep in force with a
Qualified Insurer having a claims paying ability rated by at least one of the
following Rating Agencies of at least (a) “A3” by Moody’s, (b) “A-” by S&P,
(c) “A-” by Fitch or (d) “A:X” by A.M. Best Company, Inc.,  (i) a fidelity bond
(employee dishonesty insurance) in such form and amount as is consistent with
the Servicing Standard, and (ii) a policy or policies of insurance covering loss
occasioned by the errors and omissions of its officers and employees in
connection with its servicing obligations hereunder, which policy or policies
shall be in such form and amount as is consistent with the Servicing Standard. 
The Back-Up Manager shall cause any awards or other amounts payable under such
policy or policies that result from the errors or omissions of its officers and
employees in connection with its servicing obligations hereunder to be promptly
remitted to the Indenture Trustee for application in accordance with the
Indenture.  The Back-Up Manager shall be deemed to have complied with the
foregoing provision if an Affiliate thereof has such fidelity bond and/or errors
and omissions coverage and, by the terms of such fidelity bond and/or errors and
omissions policy, the coverage afforded thereunder extends to the Property
Manager or the Special Servicer, as the case may be.

 

54

--------------------------------------------------------------------------------


 

Each of the Property Manager and the Special Servicer shall at all times during
the term of this Agreement (or, in the case of the Special Servicer, at all
times during the term of this Agreement in which Specially Managed Units exist
as part of the Collateral) also, on behalf of each Issuer, keep in force with a
Qualified Insurer having a claims-paying ability rated at least “A:VIII” by A.M.
Best’s Key Rating Guide and at least “A” by S&P, a lessor’s general liability
insurance policy or policies, which policy or policies shall be in such form and
amount as would not adversely affect any rating assigned by any Rating Agency to
the Notes without giving effect to any Insurance Policy (as evidenced in writing
from each Rating Agency).  Any such general liability insurance policy shall
provide that it may not be canceled without ten (10) days’ prior written notice
to each Issuer and the Indenture Trustee.  Any payments on such policy shall be
made to the Property Manager as agent of and for the account of any applicable
Issuer and the Indenture Trustee.

 

If the Property Manager (or its corporate parent), the Special Servicer (or its
corporate parent) or the Back-Up Manager (or its corporate parent), as
applicable, are rated not lower than “A” by S&P, the Property Manager, the
Special Servicer or the Back-Up Manager, as applicable, may self-insure with
respect to any insurance coverage or fidelity bond coverage required hereunder,
in which case it shall not be required to maintain an insurance policy with
respect to such coverage; provided, that STORE Capital may not self-insure with
respect to any such insurance coverage or fidelity bond.

 

Section 3.07                             DSCR Reserve Account.

 

On each Payment Date occurring during any DSCR Sweep Period, the Indenture
Trustee shall deposit funds into the DSCR Reserve Account in accordance with
Section 2.11(b) and 2.18 of the Indenture.  The DSCR Reserve Account shall be an
Eligible Account.  The Property Manager shall deliver to the Indenture Trustee a
calculation of the Monthly DSCR on or before each Remittance Date.  The Issuers
grant to the Indenture Trustee a first-priority perfected security interest in
the DSCR Reserve Account and any and all monies now or hereafter deposited in
the DSCR Reserve Account as additional security for payment of the Notes.  Until
disbursed or applied in accordance herewith, the DSCR Reserve Account shall
constitute additional security for the Notes.  Upon the occurrence of an Event
of Default, the Indenture Trustee may, in addition to any and all other rights
and remedies available to the Indenture Trustee, apply any sums then present in
the DSCR Reserve Account to the payment of the Notes in such order and priority
as set forth in the Indenture.

 

Section 3.08                             Issuers, Custodian and Indenture
Trustee to Cooperate; Release of Lease Files and Loan Files.

 

(a)                                 If from time to time, and as appropriate for
servicing of any Mortgage Loan, Lease, assumption of a Lease, modification of a
Lease or the re-lease or sale of any Property, the Property Manager or the
Special Servicer shall otherwise require the use of any Lease File or Loan File,
as applicable (or any portion thereof), the Custodian, upon written request of
the Property Manager and receipt from the Property Manager of a Request for
Release in the form of Exhibit B-l attached hereto signed by a Servicing Officer
thereof, or upon request

 

55

--------------------------------------------------------------------------------


 

of the Special Servicer and receipt from the Special Servicer of a Request for
Release in the form of Exhibit B-2 attached hereto, shall release such Lease
File or Loan File, as applicable (or portion thereof) to the Property Manager or
the Special Servicer, as the case may be.  Upon return of such Lease File or
Loan File, as applicable (or portion thereof) to the Custodian, or upon the
Special Servicer’s delivery to the Indenture Trustee of an Officer’s Certificate
stating that (i) such Lease has become a Liquidated Lease or such Mortgage Loan
has been liquidated and all amounts received or to be received in connection
with such Lease are required to be deposited into the Collection Account
pursuant to Section 3.02(a) have been or will be so deposited or (ii) such
Property or Mortgage Loan has been sold, a copy of the Request for Release shall
be released by the Custodian to the Property Manager or the Special Servicer, as
applicable.

 

(b)                                 Within seven (7) Business Days of the
Special Servicer’s request therefor (or, if the Special Servicer notifies each
Issuer and the Indenture Trustee of an exigency, within such shorter period as
is reasonable under the circumstances), each of the applicable Issuer and the
Indenture Trustee shall execute and deliver to the Special Servicer, in the
reasonable form supplied to such Issuer and the Indenture Trustee by the Special
Servicer, any court pleadings, leases, sale documents or other documents
reasonably necessary to the re-lease, foreclosure or sale in respect of any
Mortgage Loan or Property or to any legal action brought to obtain judgment
against any Tenant or Borrower on the related Lease or Mortgage Loan or to
obtain a judgment against an Tenant or Borrower, or to enforce any other
remedies or rights provided by the Lease or Mortgage Loan or otherwise available
at law or in equity or to defend any legal action or counterclaim filed against
such Issuer, the Property Manager or the Special Servicer; provided that each of
such Issuer and the Indenture Trustee may alternatively execute and deliver to
the Special Servicer, in the form supplied to such Issuer and the Indenture
Trustee by the Special Servicer, a limited power of attorney substantially in
the form of Exhibit D issued in favor of the Special Servicer and empowering the
Special Servicer to execute and deliver any or all of such pleadings or
documents on behalf of such Issuer or the Indenture Trustee, as the case may be,
provided, however, that neither the applicable Issuer nor the Indenture Trustee
shall be held liable for any misuse of such power of attorney by the Special
Servicer and the Special Servicer hereby agrees to indemnify such Issuer and the
Indenture Trustee against, and hold such Issuer and the Indenture Trustee
harmless from, any loss or liability arising from any misuse of such power of
attorney.  Notwithstanding anything to the contrary, the Special Servicer shall
not, without the Indenture Trustee’s written consent (i) initiate any action,
suit or proceeding solely under the Indenture Trustee’s name without indicating
its representative capacity or (ii) take any action with the primary purpose of
causing, and which actually does cause, the Indenture Trustee to be registered
to do business in any state.  Together with such pleadings or documents (or such
power of attorney empowering the Special Servicer to execute the same on behalf
of such Issuer and the Indenture Trustee), the Special Servicer shall deliver to
each of such Issuer and the Indenture Trustee an Officer’s Certificate
requesting that such pleadings or documents (or such power of attorney
empowering the Special Servicer to execute the same on behalf of such Issuer or
the Indenture Trustee, as the case may be) be executed by such Issuer or the
Indenture Trustee and certifying as to the reason such pleadings or documents
are required.

 

56

--------------------------------------------------------------------------------


 

Section 3.09                             Servicing Compensation: Interest on
Advances.

 

(a)                                 As compensation for its activities
hereunder, the Property Manager shall be entitled to receive the Property
Management Fee with respect to each Property and Mortgage Loan included in the
Collateral Pool (excluding the Specially Managed Units, if any).  The Property
Management Fee with respect to any Property and Mortgage Loan shall cease to
accrue if the Property or Mortgage Loan becomes a Specially Managed Unit.  The
right to receive the Property Management Fee may not be transferred in whole or
in part except in connection with the transfer of all of the Property Manager’s
responsibilities and obligations under this Agreement.  Earned but unpaid
Property Management fees shall be distributable monthly on the Payment Date by
the Indenture Trustee from the Available Amount pursuant to Section 2.11(b) of
the Indenture.

 

(b)                                 On each Payment Date, the Property Manager
shall be entitled to receive, and the Indenture Trustee shall distribute to the
Property Manager from the Payment Account, all transaction, returned check,
assumption, modification and similar fees and late payment charges received with
respect to Mortgage Loans and Properties that are not Specially Managed Units. 
The Property Manager will also be entitled to any Default Interest collected on
a Lease or Mortgage Loan, but only to the extent that (i) such Default Interest
is allocable to the period (not to exceed 60 days) when the related Property or
Mortgage Loan did not constitute a Specially Managed Unit and (ii) such Default
Interest is not allocable to cover interest payable to the Property Manager or
the Indenture Trustee with respect to any Advances made in respect of the
related Property or Mortgage Loan.

 

(c)                                  As compensation for its activities
hereunder, the Special Servicer shall be entitled to receive the Special
Servicing Fee with respect to each Specially Managed Unit.  The Special
Servicing Fee with respect to any Specially Managed Unit shall cease to accrue
if (i) the related Property or Mortgage Loan is sold or otherwise released from
the lien of the related Mortgage, or (ii) such Specially Managed Unit becomes a
Corrected Unit.  Earned but unpaid Special Servicing Fees shall be distributable
monthly on the Payment Date by the Indenture Trustee out of general collections
on the Leases, Mortgage Loans and the Properties on deposit in the Payment
Account pursuant to Section 2.11(b) of the Indenture.

 

The Special Servicer’s right to receive the Special Servicing Fee may not be
transferred in whole or in part except in connection with the transfer of all of
the Special Servicer’s responsibilities and obligations under this Agreement.

 

(d)                                 On each Payment Date, the Special Servicer
shall be entitled to receive, and the Indenture Trustee shall distribute to the
Special Servicer from the Payment Account, all returned check, assumption,
modification and similar fees and late payment charges received on or with
respect to the Specially Managed Units as Special Servicer Additional Servicing
Compensation out of funds available for such purpose pursuant to
Section 2.11(b) of the Indenture.

 

57

--------------------------------------------------------------------------------


 

(e)                                  The Property Manager, Back-Up Manager and
the Special Servicer shall each be required to pay all ordinary expenses
incurred by it in connection with its servicing activities under this Agreement,
including fees of any subservicers retained by it; provided, however, that if
Midland is the Back-Up Manager and assumes the role of Property Manager or
Special Servicer hereunder, in accordance with the Servicing Standard and the
terms of this Agreement it shall be permitted to engage third party valuation
experts and other consultants to conduct appraisals at the cost of the Issuers. 
As and to the extent permitted by Section 2.11(b) of the Indenture, the Property
Manager and the Indenture Trustee shall each be entitled to receive interest at
the Reimbursement Rate in effect from time to time, accrued on the amount of
each Advance and unreimbursed Extraordinary Expenses made by it for so long as
such Advance is outstanding.

 

(f)                                   As compensation for its activities
hereunder, the Back-Up Manager shall be entitled to receive the monthly Back-Up
Fee with respect to each Property and Mortgage Loan included in the Collateral
Pool.  The right to receive the monthly Back-Up Fee may not be transferred in
whole or in part except in connection with the transfer of all of the Back-Up
Manager’s responsibilities and obligations under this Agreement.  Earned but
unpaid Back-Up Fees shall be payable monthly pursuant to Section 2.11(b) of the
Indenture.

 

Section 3.10                             Property Inspections; Collection of
Financial Statements; Delivery of Certain Reports.

 

(a)                                 The Property Manager shall inspect, or cause
to be inspected, all Properties in the Collateral Pool at least once every five
(5) years, with at least 20% of the Properties in the Collateral Pool to be
inspected every year (beginning in 2013), including any Properties with Unit
FCCRs below 1.0x.  The Property Manager shall prepare a written report of each
such inspection performed by it that sets forth in detail the condition of the
related Property and that specifies the existence of (i) any sale or transfer of
such Property, or (ii) any change in the condition or value of such Property
that it, in its good faith and reasonable judgment, considers material.

 

(b)                                 If a Lease or Mortgage Loan becomes a
Specially Managed Unit, the Special Servicer shall perform or obtain a physical
inspection of the related Property as soon as practicable thereafter.  The
Special Servicer shall prepare a written report of each such inspection
performed by it that sets forth in detail the condition of the related Property
and that specifies the existence of (i) any sale or transfer of such Property,
or (ii) any change in the condition or value of such Property that it, in its
good faith and reasonable judgment, considers material.  The Special Servicer
shall deliver to each Issuer, the Indenture Trustee and the Property Manager a
copy of each such written report prepared by it during each calendar quarter
within 15 days of the end of such quarter.

 

(c)                                  The Property Manager or Special Servicer,
as applicable, shall receive reimbursement for reasonable out-of-pocket expenses
related to any Property inspections from the applicable Issuer pursuant to
Section 2.11(b) of the Indenture.

 

58

--------------------------------------------------------------------------------


 

(d)                                 The Special Servicer, in the case of any
Specially Managed Unit, and the Property Manager, in the case of all other
Leases and Mortgage Loans, shall make reasonable efforts to collect promptly
from each related Tenant or Borrower and review annual and quarterly financial
statements of such Tenant or Borrower and the Properties it operates as the same
are required to be delivered by the Tenant or Borrower to the applicable Issuer
under its Lease or Mortgage Loan.

 

Section 3.11                             Quarterly Statement as to Compliance.

 

Each of the Property Manager and the Special Servicer shall deliver to the
Issuers, to the Indenture Trustee and, in the case of the Special Servicer, to
the Property Manager, within 60 days after the end of the first three calendar
quarters of each year and within 120 days after the end of the fiscal year, an
Officer’s Certificate stating, as to each signer thereof, that (i) a review of
the activities of the Property Manager and the Special Servicer throughout the
preceding calendar quarter, and of its performance under this Agreement, has
been made under such officer’s supervision, and (ii) to the best of such
officer’s knowledge, based on such review, the Property Manager or the Special
Servicer, as the case may be, complied in all material respects throughout such
period with the minimum servicing standards in this Agreement and fulfilled in
all material respects throughout such period its obligations under this
Agreement or, if there was noncompliance with such standards or a default in the
fulfillment of any such obligation in any material respect, such Officer’s
Certificate shall include a description of such noncompliance or specify each
such default, as the case may be, known to such officer and the nature and
status thereof.

 

Section 3.12                             Reports by Independent Public
Accountants.

 

On or before April 30 of each year, beginning April 30, 2013, each of the
Property Manager and the Special Servicer, at its expense, shall cause an
independent, registered public accounting firm (which may also render other
services to the Property Manager or the Special Servicer, as the case may be) to
furnish to each Issuer and the Indenture Trustee and, in the case of the Special
Servicer, to the Property Manager a report containing such firm’s opinion that,
on the basis of an examination conducted by such firm substantially in
accordance with standards established by the American Institute of Certified
Public Accountants, the assertion made pursuant to Section 3.11 regarding
compliance by the Property Manager or the Special Servicer, as the case may be,
with the minimum servicing standards identified in the Uniform Single
Attestation for Mortgage Bankers (to the extent applicable to commercial
properties) during the preceding fiscal year (or from the Initial Closing Date
through December 31, 2012, in the case of the first such report) is fairly
stated in all material respects, subject to such exceptions and other
qualifications that, in the opinion of such firm, such institute’s standards
require it to report.  In rendering such statement, such firm may rely, as to
matters relating to direct servicing of leases and mortgage loans by
Sub-Managers, upon comparable reports for examinations conducted substantially
in accordance with such institute’s standards (rendered within one year of such
report) of independent public accountants with respect to the related
Sub-Managers.

 

59

--------------------------------------------------------------------------------


 

Section 3.13                             Access to Certain Information; Delivery
of Certain Information.

 

Each of the Property Manager and the Special Servicer shall afford to the other,
to the Issuers, the Indenture Trustee and the Rating Agencies and to the OTS,
the FDIC and any other banking or insurance regulatory authority that may
exercise authority over any Noteholder or holder of Issuer Interests, reasonable
access to any documentation regarding the Leases, Mortgage Loans and Properties
and its servicing thereof within its control, except to the extent it is
prohibited from doing so by applicable law or contract or to the extent such
information is subject to a privilege under applicable law to be asserted on
behalf of an Issuer, the Noteholders or the holders of Issuer Interests.  Such
access shall be afforded without charge but only upon reasonable prior written
request and during normal business hours at the offices of the Property Manager
or the Special Servicer, as the case may be, designated by it.

 

The Property Manager or the Special Servicer shall notify the Indenture Trustee
and the Back-Up Manager of any Property whose Tenant has ceased to exercise its
business activity on such Property within 30 days of becoming aware of such a
circumstance.

 

Section 3.14                             Management of REO Properties and
Properties Relating to Defaulted Assets.

 

(a)                                 At any time that a Property is not subject
to a Mortgage Loan or a Lease or is subject to a Mortgage Loan or a Lease that
is a Defaulted Asset or with respect to an REO Property, the Special Servicer’s
decision as to how such Property or REO Property shall be managed and operated
shall be based on the good faith and reasonable judgment of the Special Servicer
as to the best interest of the applicable Issuer and the Noteholders by
maximizing (to the extent commercially feasible) the net after-tax revenues
received by the applicable Issuer with respect to such property and, to the
extent consistent with the foregoing, in the same manner as would commercial
loan and lease servicers and asset managers operating property comparable to the
respective Property or REO Property under the Servicing Standard.  The
applicable Issuer, the Indenture Trustee and the Special Servicer may consult
with counsel at the expense of the applicable Issuer in connection with
determinations required under this Section 3.14(a).  None of the Indenture
Trustee, the Property Manager or the Special Servicer shall be liable to any
Issuer, the Noteholders, the other parties hereto or each other, nor shall any
Issuer be liable to any Noteholders or to the other parties hereto, for errors
in judgment made in good faith in the exercise of their discretion while
performing their respective responsibilities under this Section 3.14(a). 
Nothing in this Section 3.14(a) is intended to prevent the sale or release of a
Property or REO Property pursuant to the terms and conditions contained
elsewhere in this Agreement.

 

(b)                                 With respect to any Property not subject to
a Mortgage Loan or a Lease and any REO Property, the Special Servicer shall
manage, conserve, protect and operate such Property or REO Property for the
benefit of the Issuers in accordance with the Servicing Standard.  Subject to
the foregoing, however, the Special Servicer shall have full power and authority
to do any and all things in connection therewith as are consistent with the
Servicing Standard and, consistent therewith, shall direct that the Property
Manager make, and the Property Manager shall make, Property Protection Advances,
or pay Emergency Property Expenses from

 

60

--------------------------------------------------------------------------------


 

funds on deposit in the Collection Account, necessary for the proper operation,
management, maintenance and disposition of such Property or REO Property,
including:

 

(i)                                     all insurance premiums due and payable
in respect of such Property or REO Property;

 

(ii)                                  all real estate and personal property
taxes and assessments in respect of such Property or REO Property that may
result in the imposition of a lien thereon (including taxes or other amounts
that could constitute liens prior to or on parity with the lien of the related
Mortgage);

 

(iii)                               any Ground Lease rents in respect of such
Property or REO Property; and

 

(iv)                              all costs and expenses necessary to maintain,
lease, sell, protect, manage, operate and restore such Property or REO Property.

 

Notwithstanding the foregoing, the Property Manager shall have no obligation to
make any such Property Protection Advance if (as evidenced by an Officer’s
Certificate delivered to the applicable Issuer and the Indenture Trustee) the
Property Manager determines, in accordance with the Servicing Standard, that
such payment would be a Nonrecoverable Advance.  The Special Servicer shall
submit requests to make Property Protection Advances to the Property Manager not
more than once per month unless the Special Servicer determines on an emergency
basis in accordance with the Servicing Standard that earlier payment is required
to protect the interests of each Issuer and the Noteholders.

 

(c)                                  If title to any REO Property is acquired by
the Special Servicer on behalf of an Issuer, the deed or certificate of sale
shall be issued to the applicable Issuer and the Property Manager shall deliver
to the applicable Rating Agency, the Indenture Trustee and the Issuers an
amended Owned Property Schedule and Mortgage Loan Schedule reflecting the
removal of the related Mortgage Loan from the Collateral Pool and the addition
of any related Property to the Collateral Pool.  Upon acquisition of such REO
Property, the Special Servicer shall, if any amounts remain due and owing under
the related Mortgage Note, cause the applicable Issuer to execute and deliver to
the Indenture Trustee or the Collateral Agent a new Mortgage (along with
appropriate UCC Financing Statements), as applicable, in favor of the Indenture
Trustee or the Collateral Agent to secure the lien of the Indenture.  The
Special Servicer shall remit to the Property Manager for deposit in the
Collection Account or Release Account, as applicable, upon receipt, all REO
Revenues, Insurance Proceeds and Liquidation Proceeds received in respect of an
REO Property.

 

Section 3.15                             Release, Sale and Exchange of Defaulted
Assets and Terminated Lease Properties.

 

(a)                                 The Property Manager, the Special Servicer
and the applicable Issuer may release, sell or purchase, or permit the release,
sale or purchase of, a Mortgage Loan or Property only on the terms and subject
to the conditions set forth in this Section 3.15 or as otherwise

 

61

--------------------------------------------------------------------------------


 

expressly provided in or contemplated by Section 2.03 and Article VII or
elsewhere in this Agreement.

 

(b)                                 The Special Servicer and the Property
Manager, as applicable, shall exercise reasonable efforts, to the extent
consistent with the Servicing Standard, to enforce a Defaulted Asset, including,
without limitation, the commencement and prosecution of any eviction or
foreclosure proceedings, as to which no satisfactory arrangements can be made
for collection of delinquent payments.  In the event any Property becomes a
Terminated Lease Property or an Issuer obtains title to an REO Property, the
Special Servicer shall use reasonable efforts, consistent with the Servicing
Standard, to (i) with respect to such Terminated Lease Property, attempt to
induce another Tenant to assume the obligations under the existing Lease, with
or without modification, (ii) lease the Terminated Lease Property or REO
Property under a new Lease on economically desirable terms or (iii) dispose of
the Property or REO Property.  The decision to enter into a lease assumption or
re-lease the Terminated Lease Property or REO Property shall be made by the
Special Servicer in accordance with the Servicing Standard.  The Special
Servicer shall pay all costs and expenses (other than costs or expenses that
would, if incurred, constitute a Nonrecoverable Advance) incurred by it in
connection with the foregoing as a Property Protection Advance, and shall be
entitled to reimbursement therefor as provided herein.  If the Special Servicer
is successful in leasing the Terminated Lease Property or REO Property, a new
Appraised Value will be obtained by the Special Servicer for the Terminated
Lease Property or REO Property in the Special Servicer’s discretion, and the
costs of any such appraisal shall be a Property Protection Advance.  If the
Special Servicer leases any Terminated Lease Property or REO Property, the
Property Manager shall deliver to the applicable Rating Agency, the Indenture
Trustee and the Issuers an amended Owned Property Schedule reflecting the
addition of such Lease to the Collateral Pool.  Monthly Lease Payments on the
modified or new Lease will be applied pursuant to the Indenture.

 

(c)                                  If the Lease has not been assumed or the
Terminated Lease Property or REO Property has not been leased to a new tenant
and the Terminated Lease Property or REO Property has not been released from the
lien of the Mortgage pursuant to Section 3.15(h) below within twenty-four (24)
months of becoming a Terminated Lease Property or REO Property, the Special
Servicer may offer to sell the Terminated Lease Property or REO Property
pursuant to this Section 3.15, for a fair price, free and clear of the lien of
the related Mortgage, if and when the Special Servicer determines, consistent
with the Servicing Standard, that such a sale would be in the best interests of
the Noteholders.  No Interested Person shall be obligated to submit a bid to
purchase any such Terminated Lease Property or REO Property.  The Liquidation
Proceeds shall be deposited into the Collection Account and applied as set forth
herein.

 

(d)                                 If and when the Special Servicer deems it
necessary and prudent for purposes of establishing a fair price for any
Terminated Lease Property or REO Property for purposes of conducting a sale of
such Terminated Lease Property or REO Property pursuant to subsection (c) above,
the Special Servicer is authorized to have an appraisal conducted by an
Independent MAI-designated appraiser or other expert (the cost of which
appraisal shall constitute a Property Protection Advance).

 

62

--------------------------------------------------------------------------------


 

(e)                                  Whether any cash bid constitutes a fair
price for any Terminated Lease Property or REO Property for purposes of
Section 3.15(c) shall be determined by the Special Servicer or, if such cash bid
is from an Interested Person, by the Indenture Trustee or, if the expected
Liquidation Proceeds with respect to such Terminated Lease Property or REO
Property would be insufficient to provide reimbursement for all unreimbursed
Advances made with respect to the subject Terminated Lease Property or REO
Property, together with any related Advance Interest thereon, by the Property
Manager.  In determining whether any bid received from an Interested Person
represents a fair price for any Terminated Lease Property or REO Property, the
Indenture Trustee shall be supplied with and may conclusively rely on the most
recent appraisal conducted in accordance with Section 3.15(d) within the
preceding 12-month period or, in the absence of any such appraisal, on a
narrative appraisal prepared by an Independent MAI-designated appraiser or other
expert retained by the Special Servicer, at Issuer’s cost or as a Property
Protection Advance.  Such appraiser shall be selected by the Special Servicer if
the Special Servicer is not bidding with respect to a Terminated Lease Property
or REO Property and shall be selected by the Property Manager if the Special
Servicer is bidding, provided that if the Property Manager and the Special
Servicer are the same Person and such Person is bidding, then such appraiser
shall be selected by the Indenture Trustee.  In determining whether any bid
constitutes a fair price for any such Terminated Lease Property or REO Property,
the Special Servicer, the Indenture Trustee (if applicable) or the Property
Manager, as applicable, shall take into account, among other factors, the
occupancy status and physical condition of the Terminated Lease Property or REO
Property, the state of the local economy, and, with respect to Terminated Lease
Properties, the period and amount of any delinquency on the effected Lease.  In
connection therewith, the Special Servicer may charge prospective bidders fees
that approximate the Special Servicer’s actual costs in the preparation and
delivery of information pertaining to such sales or evaluating bids without
obligation to deposit such amounts into the Collection Account.

 

(f)                                   The Special Servicer shall act on behalf
of the applicable Issuer and the Indenture Trustee in negotiating and taking any
other action necessary or appropriate in connection with the sale of any
Terminated Lease Property or REO Property and the collection of all amounts
payable in connection therewith.  Any sale of a Terminated Lease Property or REO
Property shall be free and clear of the lien of the Indenture and shall be final
and without recourse to the applicable Issuer or the Indenture Trustee.  If such
sale is consummated in accordance with the terms of this Agreement, none of the
Property Manager, the Special Servicer or the Indenture Trustee shall have any
liability to any Issuer or any Noteholder with respect to the purchase price
therefor accepted by the Property Manager, the Special Servicer or the Indenture
Trustee, as the case may be.

 

(g)                                  The Special Servicer shall accept the first
(and, if multiple bids are received contemporaneously, highest) cash bid
received from any Person that constitutes a fair price for such Terminated Lease
Property or REO Property.  Notwithstanding the foregoing, the Special Servicer
shall not be obligated to accept the highest cash bid if the Special Servicer
determines, in accordance with the Servicing Standard, that rejection of such
bid would be in the best interests of the Noteholders, and the Special Servicer
may accept a lower cash bid if it

 

63

--------------------------------------------------------------------------------


 

determines, in accordance with the Servicing Standard, that acceptance of such
bid would be in the best interests of the Noteholders (for example, if the
prospective buyer making the lower bid is more likely to perform its obligations
or the terms offered by the prospective buyer making the lower bid are more
favorable).

 

(h)                                 At any time that a Terminated Lease Property
or REO Property has not already been sold or leased pursuant to the terms
hereof, the related Issuer may at its option (i) release the lien of the
Indenture and the related Mortgage from such Terminated Lease Property or REO
Property pursuant to Section 7.04 or (ii) exchange one or more Qualified
Substitute Properties or Qualified Substitute Hybrid Leases, as applicable, for
the subject Terminated Lease Property or REO Property or Qualified Substitute
Loans for the subject Mortgage Loan pursuant to Section 7.01.

 

(i)                                     The Special Servicer shall, and is
hereby authorized and empowered by the Issuers and the Indenture Trustee to,
prepare, execute and deliver in its own name, on behalf of the Issuers and the
Indenture Trustee or any of them, the endorsements, assignments and other
documents necessary to effectuate a sale of a Terminated Lease Property or REO
Property pursuant to this Section 3.15, and the Issuers and the Indenture
Trustee shall execute and deliver any limited powers of attorney substantially
in the form of Exhibit D necessary to permit the Special Servicer to do so;
provided, however, that none of the Issuers, the Issuer Members or the Indenture
Trustee shall be held liable for any misuse of any such power of attorney by the
Special Servicer and the Special Servicer hereby agrees to indemnify the
Issuers, the Issuer Members and the Indenture Trustee against, and hold the
Issuers, the Managers and the Indenture Trustee harmless from, any loss or
liability arising from any misuse in the exercise of such power of attorney.

 

(j)                                    The Special Servicer shall give the
applicable Rating Agencies, the applicable Issuer, the Indenture Trustee and the
Property Manager not less than five (5) Business Days’ prior written notice of
its intention to sell any Terminated Lease Property or REO Property pursuant to
this Section 3.15.

 

Section 3.16                             Renewals, Modifications, Waivers,
Amendments; Consents and Other Matters.

 

(a)                                 The applicable Issuer and the Property
Manager may enter into renewals of Leases and new Leases that provide for rental
rates comparable to existing local market rates and are on commercially
reasonable terms.  All Leases executed after the Initial Closing Date shall
provide that they are subordinate to the Mortgage encumbering the applicable
Property and that the lessee agrees to attorn to the Indenture Trustee or any
purchaser at a sale by foreclosure or power of sale.  The Indenture Trustee
shall, at the request of the related Issuer or the Property Manager, enter into
an SNDA with the Tenant under a Lease to the extent such Lease does not contain
provisions subordinating such Lease to the lien of the related Mortgage and
requiring the related Tenant to attorn and recognize the holders of the
beneficial interests under such Mortgage or such other party as may acquire
title to the related Property by foreclosure, deed-in-lieu thereof or
otherwise.  The Property Manager shall observe and perform the obligations
imposed

 

64

--------------------------------------------------------------------------------


 

upon the lessor under the Leases in accordance with the Servicing Standard.  The
applicable Issuer shall execute and deliver, or cause to be executed and
delivered, at the request of any party hereto all such further assurances,
confirmations and assignments in connection with the Leases as may be required
by such party.

 

(b)                                 Except as specifically set forth herein,
neither the applicable Issuer nor the Property Manager (i) shall amend or modify
in any material respect, or terminate (other than in connection with a bona fide
default by the Tenant or Borrower thereunder beyond any applicable notice or
grace period or with respect to Lease Transfer Properties), any Lease or
Mortgage Loan other than in accordance with the Servicing Standard, (ii) unless
permitted by the related Lease or Mortgage Loan and remitted and initiated
thereunder by the related Tenant or Borrower, shall not collect any rents or
principal or interest more than one (1) month in advance (other than security
deposits), and (iii) shall not execute any other assignment of lessor’s interest
in the Leases or the rents or the related Issuer’s interest in the Mortgage Loan
(except as contemplated by the Transaction Documents or the Leases or Mortgage
Loans, as applicable).  For the purpose of this section, without limiting the
generality of the foregoing, any extension of the term of a Lease or Mortgage
Loan that does not reduce the rent or principal or interest, payable thereunder
shall be deemed not to be material and any amendment or modification of a Lease
or Mortgage Loan that reduces the term thereof or the rent, or principal or
interest, payable thereunder shall be deemed to be material.

 

(c)                                  Notwithstanding the foregoing:

 

(i)                                     The applicable Issuer, the Property
Manager, the Back-Up Manager and the Special Servicer, each may, consistent with
the Servicing Standard, agree to any modification, waiver or amendment of any
term of, forgive any payment on, and permit the release of the Tenant or
Borrower on or any Lease Guarantor or Loan Guarantor, and approve of the
assignment of a Tenant’s interest in its Lease or Borrower’s interest in its
Mortgage Loan or the sublease of all or a portion of a Property (each, an
“Amendment”) without the consent of the applicable Issuer, the Indenture
Trustee, the Back-Up Manager or Notheholder or any other Person, provided that
the Property Manager certifies to the Indenture Trustee that:

 

(A)                               such Amendment is entered into for a
commercially reasonable purpose in an arm’s-length transaction on market terms;
and

 

(B)                               subject to the provisions below, such
Amendment shall not cause the Monthly DSCR to be less than 1.35; and

 

(C)                               in the reasonable judgment of the applicable
Issuer, the Property Manager and the Special Servicer, as the case may be, such
Amendment is in the best interest of the Noteholders and (other than in
connection with a Tenant or Borrower default or with respect to Lease Transfer
Properties) will not have an adverse effect on the Collateral Value of the
related Property or Mortgage Loan.

 

65

--------------------------------------------------------------------------------


 

Any Amendment that would cause the Monthly DSCR to fall below 1.35 shall require
the approval of the Property Manager, if the Property Manager is not also the
Special Servicer, in accordance with the Servicing Standard after notice thereof
to the Indenture Trustee and Back-Up Manager.  In the event that Property
Manager shall fail to respond to any request for approval hereunder within such
ten (10) Business Day period, the applicable Issuer may send a second notice,
which shall state in capitalized, bold faced 16 point type at the top of the
first page that: “If the Property Manager fails to approve or disapprove the
proposed Amendment within ten (10) Business Days, the Amendment shall be deemed
approved”, and if the Property Manager shall fail to respond to such second
request within such ten (10) Business Day period, the Amendment shall be deemed
approved by the Property Manager.”

 

(ii)                                  Any Amendment in connection with a bona
fide default by the Tenant or Borrower shall not be subject to the foregoing
terms of this Section 3.16.  Regardless of whether any Amendment is material or
not, the Property Manager will give the Indenture Trustee prompt written notice
thereof and shall indicate whether such action is being taken pursuant to the
preceding sentence and upon request will deliver a copy of any documents
executed in connection therewith to the Rating Agencies and the Indenture
Trustee.

 

(iii)                               To the extent that the applicable Issuer is
not entitled, under the terms of any Lease or Mortgage Loan, to withhold its
consent to an assignment, subletting or assumption thereunder, the granting of
such consent shall not be restricted by this Section 3.16.

 

(iv)                              The limitations, conditions and restrictions
set forth in Section 3.16(c)(i) above shall not apply to any Lease or Mortgage
Loan with respect to which there exists a bona fide default by the related
Tenant or Borrower, any Amendment or other action with respect to any Lease or
Mortgage Loan that is required under the terms of such Lease or Mortgage Loan or
that is solely within the control of the related Tenant or Borrower.

 

(v)                                 Neither the Property Manager nor the Special
Servicer shall be required to oppose the confirmation of a plan in any
bankruptcy or similar proceeding involving a Tenant or Borrower if in their
reasonable and good faith judgment such opposition would not ultimately prevent
the confirmation of such plan or one substantially similar.

 

(vi)                              The limitations, conditions and restrictions
set forth in Section 3.16(c)(i) above shall not apply to the Property Manager’s
or the Special Servicer’s ability to terminate a Lease or Mortgage Loan in
accordance with the terms thereof.

 

(d)                                 The Issuers, the Property Manager and the
Special Servicer shall have no liability to the Issuers, the Indenture Trustee,
the Noteholders or to any other Person if its analysis and determination that
the Amendment or other action contemplated by Section 3.16(c) would not
materially reduce the likelihood of timely payment of amounts due thereon, or
that such Amendment or other action is reasonably likely to produce a greater
recovery to the related

 

66

--------------------------------------------------------------------------------


 

Issuer on a present value basis than would liquidation, should prove to be wrong
or incorrect, so long as the analysis and determination were made on a
reasonable basis in accordance with the Servicing Standard in good faith by the
applicable Issuer, the Property Manager or the Special Servicer, as the case may
be.

 

(e)                                  The Property Manager and the Special
Servicer each may, as a condition to its granting any request by a Tenant or
Borrower for consent, modification, waiver or indulgence or any other matter or
thing, the granting of which is within the Property Manager’s or Special
Servicer’s, as the case may be, discretion pursuant to the terms of the
instruments evidencing or securing the related Lease or Mortgage Loan and is
permitted by the terms of this Agreement, require that such Tenant or Borrower,
to the extent permitted by the subject Lease or Mortgage Loan, or, if not so
permitted, the related Issuer, pay to the Property Manager or Special Servicer,
as applicable, as additional servicing compensation a reasonable or customary
fee for the additional services performed in connection with such request,
together with any related costs and expenses incurred by it.

 

(f)                                   All modifications, waivers, amendments and
other actions entered into or taken in respect of a Lease or Mortgage Loan
pursuant to this Section 3.16 shall be in writing.  Each of the Property Manager
and the Special Servicer shall notify the other such party and each Issuer, the
Back-Up Manager, the applicable Rating Agencies and the Custodian, in writing,
of any modification, waiver, amendment or other action entered into or taken in
respect of any Lease or Mortgage Loan pursuant to this Section 3.16 and the date
thereof, and shall deliver to the Custodian for deposit in the related Lease
File or Loan File an original counterpart of the agreements relating to such
modification, waiver, amendment or other action, promptly (and in any event
within 10 Business Days) following the execution thereof.  In addition,
following any Amendment or other action agreed to by the Property Manager or the
Special Servicer pursuant to Section 3.16(c) above, the Property Manager or the
Special Servicer, as the case may be, shall deliver to each Issuer, to the
Indenture Trustee and, in the case of the Special Servicer, to the Property
Manager, an Officer’s Certificate certifying compliance with such subsection
(c).

 

Section 3.17                             Transfer of Servicing Between Property
Manager and Special Servicer; Record Keeping.

 

(a)                                 Upon determining that a Servicing Transfer
Event has occurred with respect to any Lease or Mortgage Loan and if the
Property Manager is not also the Special Servicer, the Property Manager shall
immediately give notice thereof, and shall deliver the related Servicing File,
to the Special Servicer, the Indenture Trustee and the Back-Up Manager and shall
provide the Special Servicer with all information, documents (or copies thereof)
and records (including records stored electronically on computer tapes, magnetic
discs and the like) relating to such Lease or Mortgage Loan and reasonably
requested by the Special Servicer to the extent in Property Manager’s
possession, to enable it to assume its functions hereunder with respect thereto
without acting through a Sub-Manager.  The Property Manager shall use its best
efforts to comply with the preceding sentence within five (5) Business Days of
its receipt of Special Servicer’s request following the occurrence of each
related Servicing Transfer Event.

 

67

--------------------------------------------------------------------------------


 

Upon determining that a Specially Managed Unit has become a Corrected Unit and
if the Property Manager is not also the Special Servicer, the Special Servicer
shall immediately give notice thereof, and shall return the related Servicing
File, to the Property Manager and, upon giving such notice and returning such
Servicing File, to the Property Manager, (i) the Special Servicer’s obligation
to service such Lease or Mortgage Loan shall terminate, (ii) the Special
Servicer’s right to receive the Special Servicing Fee with respect to such Lease
or Mortgage Loan, shall terminate and (iii) the obligations of the Property
Manager to service and administer such Lease or Mortgage Loan shall resume, in
each case, effective as of the first day of the following calendar month.

 

(b)                                 In servicing any Specially Managed Unit, the
Special Servicer shall provide to the Custodian, for the benefit of the
Indenture Trustee, originals of documents included within the definition of
“Lease File” for inclusion in the related Lease File and “Loan File” for
inclusion in the related Loan File (with a copy of each such original to the
Property Manager), and copies of any additional related Lease and Mortgage Loan
information, including correspondence with the related Tenant or Borrower.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, in the event that the Property Manager and the Special Servicer
are the same Person, all notices, certificates, information and consents
required to be given by the Property Manager to the Special Servicer or vice
versa shall be deemed to be given without the necessity of any action on such
Person’s part.

 

Section 3.18                             Sub-Management Agreements.

 

(a)                                 The Property Manager and the Special
Servicer may enter into Sub-Management Agreements to provide for the performance
by third parties of any or all of their respective obligations hereunder;
provided, that, in each case, the Sub-Management Agreement: (i) is consistent
with this Agreement in all material respects and requires the Sub-Manager to
comply with all of the applicable conditions of this Agreement; (ii) provides
that if the Property Manager or the Special Servicer, as the case may be, shall
for any reason no longer act in such capacity hereunder (including by reason of
a Servicer Replacement Event), the Back-Up Manager (or if the Back-Up Manager is
then terminated and another successor has not been named, the Indenture Trustee)
may thereupon assume all of the rights and, except to the extent they arose
prior to the date of assumption, obligations of the Property Manager or the
Special Servicer, as the case may be, under such agreement or, alternatively,
may terminate such Sub-Management Agreement without cause and without payment of
any penalty or termination fee; (iii) provides that each Issuer, the Back-Up
Manager, the Indenture Trustee, the other parties hereto and, as and to the
extent provided herein, the third party beneficiaries hereof shall be third
party beneficiaries under such agreement, but that (except to the extent the
Indenture Trustee, Back-Up Manager or their respective designees assume the
obligations of the Property Manager or the Special Servicer, as the case may be,
thereunder as contemplated by the immediately preceding clause (ii) and, in such
case, only from the date of such assumption) none of any Issuer, the Indenture
Trustee, the Back-Up Manager, any other party hereto, any successor Property
Manager or Special Servicer, as the case may be, any Noteholder or holder of
Issuer Interests or any other third party beneficiary hereof shall have any
duties under such agreement

 

68

--------------------------------------------------------------------------------


 

or any liabilities arising therefrom; (iv) permits any purchaser of a Property
or Mortgage Loan pursuant to this Agreement to terminate such agreement with
respect to such purchased Property or Mortgage Loan at its option and without
penalty; (v) does not permit the Sub-Manager to enter into or consent to any
modification, waiver or amendment or otherwise take any action on behalf of the
Property Manager or Special Servicer, as the case may be, contemplated by
Section 3.16 hereof without the written consent of the Property Manager or
Special Servicer, as the case may be; and (vi) does not permit the Sub-Manager
any rights of indemnification that may be satisfied out of the Collateral.  In
addition, each Sub-Management Agreement entered into by the Property Manager
shall provide that such agreement shall terminate with respect to any Lease and
Property, and Mortgage Loan serviced thereunder at the time such Property or
Mortgage Loan becomes a Specially Managed Unit, and each Sub-Management
Agreement entered into by the Special Servicer shall relate only to Specially
Managed Units and shall terminate with respect to any such Property or Mortgage
Loan that ceases to be a Specially Managed Unit.

 

The Property Manager and the Special Servicer shall each deliver to each Issuer
and the Indenture Trustee copies of all Sub-Management Agreements, and any
amendments thereto and modifications thereof, entered into by it promptly upon
its execution and delivery of such documents.  References in this Agreement to
actions taken or to be taken by the Property Manager or the Special Servicer
include actions taken or to be taken by a Sub-Manager on behalf of the Property
Manager or the Special Servicer, as the case may be, and in connection
therewith, all amounts advanced by any Sub-Manager to satisfy the obligations of
the Property Manager or Special Servicer hereunder to make Advances shall be
deemed to have been advanced by the Property Manager or Special Servicer out of
its own funds and, accordingly, such Advances shall be recoverable by such
Sub-Manager in the same manner and out of the same funds as if such Sub-Manager
were the Property Manager or Special Servicer.  For so long as they are
outstanding, Advances shall accrue Advance Interest in accordance with Sections
3.09(e), such interest to be allocable between the Property Manager and such
Sub-Manager as they may agree.  For purposes of this Agreement, the Property
Manager and the Special Servicer each shall be deemed to have received any
payment, and shall be obligated to handle such payment in accordance with the
terms of this Agreement, when a Sub-Manager retained by it receives such
payment.  The Property Manager and the Special Servicer each shall notify the
other, each Issuer, the Indenture Trustee and the Back-Up Manager in writing
promptly of the appointment by it of any Sub-Manager.

 

(b)                                 Each Sub-Manager shall be authorized to
transact business in the state or states in which the Properties or Mortgage
Loans it is to service are situated, if and to the extent required by applicable
law.

 

(c)                                  The Property Manager and the Special
Servicer, for the benefit of each Issuer, shall (at no expense to an Issuer or
the Indenture Trustee) monitor the performance and enforce the obligations of
their respective Sub-Managers under the related Sub-Management Agreements.  Such
enforcement, including the legal prosecution of claims, termination of
Sub-Management Agreements in accordance with their respective terms and the
pursuit of other appropriate remedies, shall be in such form and carried out to
such an extent and at such time as the Property Manager or the Special Servicer,
as applicable, in its good faith and reasonable

 

69

--------------------------------------------------------------------------------


 

judgment, would require were it the owner of the Properties and Mortgage Loans. 
Subject to the terms of the related Sub-Management Agreement, the Property
Manager and the Special Servicer shall each have the right to remove a
Sub-Manager retained by it at any time it considers such removal to be in the
best interests of each Issuer.

 

(d)                                 If the Property Manager or the Special
Servicer ceases to serve as such under this Agreement for any reason (including
by reason of a Servicer Replacement Event) and no successor Property Manager or
Special Servicer, as the case may be, has succeeded to its rights and assumed
its obligations hereunder or, in the case of the Special Servicer, no
replacement Special Servicer has been designated pursuant to Section 5.06, so
long as the Back-Up Manager is appointed as Property Manager and Special
Servicer, as applicable, pursuant to Section 6.02, the Back-Up Manager shall
succeed to the rights and assume the obligations of the Property Manager or the
Special Servicer under any Sub-Management Agreement, unless the Back-Up Manager
or the Indenture Trustee elects to terminate any such Sub-Management Agreement
in accordance with its terms.  In any event, if a Sub-Management Agreement is to
be assumed by the Back-Up Manager, then the Property Manager or the Special
Servicer, as applicable, at its expense shall, upon request of the Back-Up
Manager or the Indenture Trustee, deliver to the Back-Up Manager all documents
and records relating to such Sub-Management Agreement and the Properties and the
Mortgage Loans then being serviced thereunder and an accounting of amounts
collected and held on behalf of it thereunder, and otherwise use its
commercially reasonable efforts to effect the orderly and efficient transfer of
the Sub-Management Agreement to the assuming party.

 

(e)                                  Notwithstanding any Sub-Management
Agreement, the Property Manager and the Special Servicer shall remain obligated
and liable to each Issuer, the Noteholders, the Indenture Trustee and each other
for the performance of their respective obligations and duties under this
Agreement in accordance with the provisions hereof to the same extent and under
the same terms and conditions as if each alone were servicing and administering
the Mortgage Loans, the Properties and Leases for which it is responsible.

 

(f)                                   Any fees paid by the Property Manager or
the Special Servicer, as applicable, to any Sub-Manager pursuant to any
Sub-Management Agreement shall be paid solely from the Property Management Fee
or the Special Servicing Fee, as applicable, and in no event shall such
Sub-Manager have any claim against the Collateral with respect to such fees.

 

Section 3.19                             Casualty.

 

(a)                                 If any Property or Improvements in
connection with a Hybrid Lease shall be materially damaged or destroyed, in
whole or in part, by fire or other casualty (an “Insured Casualty”), the
applicable Issuer shall give prompt notice thereof to the Indenture Trustee and
the Property Manager.  Following the occurrence of an Insured Casualty, the
applicable Issuer shall promptly (or shall promptly cause the Tenant or Borrower
to) proceed to restore, repair, replace or rebuild the same to be of at least
equal value and of substantially the same character as prior to such damage or
destruction, all to be effected in accordance with applicable law; provided that
if the Property Manager shall not direct the Indenture Trustee to make any
amounts

 

70

--------------------------------------------------------------------------------


 

received in connection with such Insured Casualty available to reimburse the
applicable Issuer for the costs of such restoration, repair, replacement or
rebuilding, such Issuer shall not be required to perform such restoration,
repair, replacement or rebuilding, provided, further, that such Issuer shall
take at its own expense such steps as may be reasonably required to put and
maintain the Improvements in a safe and secure condition.  The expenses incurred
by the Property Manager in the adjustment and collection of any amounts received
in connection with an Insured Casualty shall be deemed a Property Protection
Advance and be secured hereby and shall be reimbursed by the applicable Issuer
to the Property Manager pursuant to the terms of the Indenture.

 

(b)                                 In case of loss or damages to a Property not
securing a Mortgage Loan or Improvements in connection with a Hybrid Lease
covered by any of the Property Insurance Policies, the following provisions
shall apply:

 

(i)                                     In the event of an Insured Casualty that
does not exceed the greater of (a) $100,000.00 or (b) five percent (5%) of the
Fair Market Value of the applicable Property or Improvements in connection with
a Hybrid Lease, the applicable Issuer may settle and adjust any claim without
the consent of the Property Manager and agree with the insurance company or
companies on the amount to be paid upon the loss.  In such case, such Issuer is
hereby authorized to collect and to distribute such amounts distributed in
connection with an Insured Casualty in accordance with the terms and provisions
of the related Lease.

 

(ii)                                  In the event an Insured Casualty shall
exceed the greater of (a) $100,000.00 or (b) five percent (5%) of the Fair
Market Value of the applicable Properties or Improvements in connection with a
Hybrid Lease, then and in that event, the applicable Issuer may settle and
adjust any claim without the consent of the Property Manager and agree with the
insurance company or companies on the amount to be paid on the loss and shall
immediately deposit such amounts received in connection with an Insured Casualty
into the Casualty and Condemnation Sub-Account, in accordance with the terms of
the Indenture and this Agreement.

 

(iii)                               In the event of an Insured Casualty where
the loss is in an aggregate amount more than the greater of (a) $100,000.00 or
(b) five percent (5%) of the Fair Market Value of the applicable Properties or
Improvements in connection with a Hybrid Lease, and if, in the reasonable
judgment of the Property Manager the Property can be restored within twenty-four
(24) months to an economic unit not materially less valuable (including an
assessment of the impact of the termination of any Leases due to such Insured
Casualty) and not materially less useful than the same was prior to the Insured
Casualty, then, if no Event of Default under the Indenture shall have occurred
and be then continuing, the amounts received in connection with such an Insured
Casualty (after reimbursement of any reasonable expenses incurred by the
Property Manager) shall be collected by the Property Manager, and promptly
delivered to and deposited by Indenture Trustee into the Casualty and
Condemnation Proceeds Sub-Account, and shall be distributed to the applicable
Issuer to reimburse such Issuer or the subject Tenant for the

 

71

--------------------------------------------------------------------------------


 

cost of restoring, repairing, replacing or rebuilding the Property or
Improvements in connection with a Hybrid Lease or part thereof subject to the
Insured Casualty, in the manner set forth below, provided, the Indenture Trustee
makes the amounts received in connection with such an Insured Casualty available
for the same, such Issuer hereby covenants and agrees to commence and diligently
prosecute, or cause the applicable Tenant to commence and diligently prosecute,
such restoring, repairing, replacing or rebuilding; provided, that such Issuer
or the subject Tenant shall pay all costs (and if required by the Property
Manager, such Issuer shall deposit the total thereof with the Indenture Trustee
in advance) of such restoring, repairing, replacing or rebuilding in excess of
the net proceeds made available pursuant to the terms hereof.

 

(iv)                              Subject to clauses (i)-(iii) in this
Section 3.19(b), an Issuer may elect for proceeds from an Insured Casualty or
Condemnation to be (A) applied to the payment of the Notes without Make Whole
Amount, (B) applied to reimburse the applicable Issuer or the subject Tenant for
the cost of restoring, repairing, replacing or rebuilding the Property or
Improvements in connection with a Hybrid Lease or part thereof subject to the
Insured Casualty, in the manner set forth below or (C) provided that such
amounts are greater than or equal to the Collateral Value of the related
Property, deposited into the Release Account to be used to acquire Qualified
Substitute Properties, Qualified Substitute Hybrid Leases or Qualified
Substitute Loans, as applicable.

 

(v)                                 In the event the applicable Issuer is
entitled to reimbursement out of the amounts held by the Indenture Trustee, such
amounts shall be disbursed from time to time by the Indenture Trustee, at the
written direction of the Property Manager, upon the Property Manager being
furnished with (1) evidence satisfactory to it of the estimated cost of
completion of the restoration, repair, replacement and rebuilding, (2) funds or,
at the Property Manager’s option, assurances reasonably satisfactory to the
Property Manager that such funds are available, sufficient in addition to the
proceeds to complete the proposed restoration, repair, replacement and
rebuilding, and (3) such architect’s certificates, waivers of lien, contractor’s
sworn statements, title insurance endorsements, bonds, plats of survey and such
other reasonable evidences of cost, payment and performance as the Property
Manager may reasonably require and approve.  No payment made prior to the final
completion of the restoration, repair, replacement and rebuilding shall exceed
ninety percent (90%) of the value of the work performed from time to time; funds
other than proceeds shall be disbursed prior to disbursement of such proceeds;
and at all times, the undisbursed balance of such proceeds remaining in the
hands of the Indenture Trustee, together with funds deposited for that purpose
or irrevocably committed to the satisfaction of the Property Manager by or on
behalf of such Issuer for that purpose, shall be at least sufficient in the
reasonable judgment of the Property Manager to pay for the cost of completion of
the restoration, repair, replacement or rebuilding, free and clear of all liens
or claims for lien.  Any surplus which may remain out of proceeds held by the
Indenture Trustee after payment of such costs of restoration, repair,
replacement or rebuilding shall be transferred to the Collection Account as

 

72

--------------------------------------------------------------------------------


 

Insurance Proceeds and be applied to the payment of the Notes as provided in
subparagraph (iii)(A) above.

 

(vi)                              Notwithstanding anything to the contrary
contained herein, if any Permitted Lease shall obligate the Tenant thereunder to
repair, restore or rebuild the affected Property after the occurrence of an
Insured Casualty, the applicable Issuer, at the direction of the Property
Manager, shall deposit the proceeds of an Insured Casualty in the Casualty and
Condemnation Sub-Account and Indenture Trustee shall make such proceeds
available, subject only to the conditions set forth in such Permitted Lease and
the conditions set forth in the first sentence of subparagraph (iv) above.

 

(c)                                  Notwithstanding anything contained herein
to the contrary (including in Section 3.20 below), in the case of loss or
damages covered by any of the Property Insurance Policies with respect to a
Property securing a Mortgage Loan or any Condemnation with respect to any such
Property, the related proceeds shall be applied in accordance with the related
Loan Documents.

 

Section 3.20                             Condemnation.

 

(a)                                 Each applicable Issuer shall promptly give
the Property Manager written notice of the actual or threatened commencement of
any condemnation or eminent domain proceeding of which Issuer receives notice (a
“Condemnation”) and shall deliver to the Property Manager copies of any and all
papers served upon such Issuer in connection with such Condemnation.  Following
the occurrence of a Condemnation, the applicable Issuer shall, or shall promptly
cause the related Tenant or Borrower to, proceed to restore, repair, replace or
rebuild the same to the extent practicable to be of at least equal value and of
substantially the same character as prior to such Condemnation, all to be
effected in accordance with applicable law; provided that if the Property
Manager shall not make the amounts received in connection with such Condemnation
received by the Indenture Trustee available to reimburse such Issuer or Tenant
or Borrower for the costs of such restoration, repair, replacement or
rebuilding, such Issuer shall not be required to perform such restoration,
repair, replacement or rebuilding; provided further that such Issuer shall take
at its own expense such steps as may be reasonably required to put and maintain
the Improvements in a safe and secure condition.

 

(b)                                 In the event of a Condemnation with respect
to a Property not securing a Mortgage Loan or Improvements in connection with a
Hybrid Lease, the proceeds for which will not exceed the greater of
(a) $100,000, or (b) five percent (5%) of the Fair Market Value of the
applicable Property or Improvements in connection with a Hybrid Lease, the
applicable Issuer may settle and adjust any claim and release the lien of the
Transaction Documents from the affected portion of the applicable Property or
Improvements, as applicable, on behalf of the Indenture Trustee without the
consent of the Property Manager and agree with the governmental authority having
jurisdiction on the amount to be paid in connection with such Condemnation.  In
such case, the applicable Issuer is hereby authorized to collect and disburse
the amounts received in connection with such Condemnation.  In the event the
amounts received in connection with a Condemnation shall exceed the greater of
(i) $100,000, or (ii) five percent

 

73

--------------------------------------------------------------------------------


 

(5%) of the Fair Market Value of the applicable Property or Improvements in
connection with a Hybrid Lease, then in such event, the applicable Issuer may
settle and adjust any claim without the consent of the Property Manager and
agree with the condemning authority on the amount to be paid in connection with
such Condemnation, and the amounts received in connection with such a
Condemnation shall be due and payable solely to the Indenture Trustee and held
in escrow by the Indenture Trustee in the Casualty and Condemnation Sub-Account,
and disbursed by the Indenture Trustee, at the written direction of the Property
Manager, in accordance with the terms of this Agreement.  Notwithstanding any
Condemnation by any public or quasi-public authority (including, without
limitation, any transfer made in lieu of or in anticipation of such a
Condemnation), the applicable Issuer shall continue to pay the Notes at the time
and in the manner provided for in the Notes, in the Indenture and the other
Transaction Documents and the Notes shall not be reduced unless and until the
amount shall have been actually received and applied by the Indenture Trustee to
expenses of the Property Manager in collecting the amount and to discharge of
the Notes.  The Indenture Trustee shall not be limited to the interest paid on
the amount paid in connection with such Condemnation by the condemning authority
but shall be entitled to receive out of the amounts received in connection with
such Condemnation interest at the applicable Note Rates.

 

(c)                                  In the event of any Condemnation with
respect to a Property not securing a Mortgage Loan or Improvements in connection
with a Hybrid Lease where the amount to be paid in connection therewith are in
an aggregate amount that shall exceed the greater of (i) $100,000.00, or
(ii) five percent (5%) of the Fair Market Value of the applicable Properties or
Improvements in connection with Hybrid Leases, and if, in the reasonable
judgment of the applicable Issuer, the related Property can be restored within
twenty-four (24) months to an economic unit not materially less valuable
(including an assessment of the impact of the termination of any Leases due to
such Condemnation) and not materially less useful than the same was prior to the
Condemnation, then, if no Event of Default under the Indenture shall have
occurred and be then continuing, the amount to be paid in connection with such
Condemnation (after reimbursement of any expenses incurred by the Property
Manager) shall be collected by the Indenture Trustee and deposited in the
Casualty and Condemnation Sub-Account, and shall be applied to reimburse such
Issuer or the Tenant for the subject Property for the cost of restoring,
repairing, replacing or rebuilding the Property or Improvements in connection
with a Hybrid Lease or part thereof subject to Condemnation, in the manner set
forth below.  Such applicable Issuer hereby covenants and agrees to commence and
diligently prosecute, or cause the applicable Tenant to commence and diligently
prosecute, such restoring, repairing, replacing or rebuilding; provided, that
such Issuer or the subject Tenant shall pay all costs (and if required by the
Property Manager, such Issuer shall deposit the total thereof with the Indenture
Trustee in advance) of such restoring, repairing, replacing or rebuilding in
excess of the amount made available pursuant to the terms hereof.

 

(d)                                 Except as otherwise provided herein, any
amount received in connection with any Condemnation with respect to any Property
or Improvements in connection with a Hybrid Lease shall, at the option of such
Issuer, be (i) deposited in the Collection Account as Condemnation Proceeds and
applied to the payment of the Notes without Make Whole Amount,

 

74

--------------------------------------------------------------------------------


 

(ii) applied to the reimbursement of such Issuer or the subject Tenant or
Borrower for the cost of restoring, repairing, replacing or rebuilding the
Property or Improvements in connection with a Hybrid Lease or part thereof
subject to the Condemnation, in the manner set forth below or (iii) provided
that such amounts are greater than or equal to the Collateral Value of the
related Property or Mortgage Loan, deposited into the Release Account to be used
to acquire Qualified Substitute Properties, Qualified Substitute Hybrid Leases
or Qualified Substitute Loans, as applicable.  If the Property or Improvements
in connection with a Hybrid Lease is sold through foreclosure prior to the
receipt by the Indenture Trustee of the proceeds from such Condemnation, the
Indenture Trustee shall have the right, if a deficiency judgment on the Notes
shall be recoverable or shall have been sought, recovered or denied, to receive
all or a portion of said proceeds sufficient to pay the Notes.

 

(e)                                  In the event an Issuer is entitled to
reimbursement out of the amounts received in connection with a Condemnation
received by the Indenture Trustee, such amounts shall be disbursed from time to
time by the Indenture Trustee from the Casualty and Condemnation Sub-Account, at
the written direction of the Property Manager, upon the Property Manager being
furnished with (1) evidence satisfactory to it of the estimated cost of
completion of the restoration, repair, replacement and rebuilding resulting from
such Condemnation, (2) funds or, at the Property Manager’s option, assurances
reasonably satisfactory to the Property Manager that such funds are available,
sufficient in addition to the amounts received in connection with a Condemnation
to complete the proposed restoration, repair, replacement and rebuilding, and
(3) such architect’s certificates, waivers of lien, contractor’s sworn
statements, title insurance endorsements, bonds, plats of survey and such other
evidences of costs, payment and performance as the Property Manager may
reasonably require and approve.  No payment made prior to the final completion
of the restoration, repair, replacement and rebuilding shall exceed ninety
percent (90%) of the value of the work performed from time to time; funds other
than amounts received in connection with a Condemnation shall be disbursed prior
to disbursement of such amounts; and at all times, the undisbursed balance of
such amounts remaining in hands of the Indenture Trustee, together with funds
deposited for that purpose or irrevocably committed to the satisfaction of the
Property Manager by or on behalf of such Issuer for that purpose, shall be at
least sufficient in the reasonable judgment of the Property Manager to pay for
the costs of completion of the restoration, repair, replacement or rebuilding,
free and clear of all liens or claims for lien.  Any surplus which may remain
out of the amount received in connection with a Condemnation after payment of
such costs of restoration, repair, replacement or rebuilding may, at the option
of such Issuer, be transferred to the Collection Account as Condemnation
Proceeds and applied to payment of the Notes as provided in subparagraph
(d)(i) above.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, if any Permitted Lease shall obligate the Tenant thereunder to
repair, restore or rebuild the affected Property after the occurrence of a
Condemnation, the Indenture Trustee, at the written direction of the Property
Manager, shall make the amounts received in connection with such Condemnation
available, subject only to the conditions set forth in such Permitted Lease and
the conditions set forth in the first sentence of Section 3.20(e) above.

 

75

--------------------------------------------------------------------------------


 

Section 3.21                             Separateness Provisions.

 

(a)                                 So long as STORE Capital or an Affiliate of
the Issuers is the Property Manager, the Property Manager shall at all times
take all steps necessary and appropriate to maintain its own separateness from
each Issuer, and maintain the separateness of all Affiliates of the Property
Manager and other properties that the Property Manager manages from the Issuers
and from the Properties and Mortgage Loans.  Without limiting the foregoing:
(i) the Property Manager will not hold its credit out as available to pay or
support (as guarantor or otherwise) any of the Issuers’ obligations and it will
not pay any such Issuer’s obligations or expenses from the Property Manager’s
funds (other than expenses or advances required by this Agreement to be made by
the Property Manager), (ii) the Property Manager will not make any loans to or
borrow any funds from any Issuer (except as provided in clause (i) above),
(iii) the Property Manager will not permit the Issuers’ assets to be included in
or consolidated within the Property Manager’s financial statements without
including a note indicating that the assets and credit of the Issuers are not
available to pay the debts of the Property Manager and that its liabilities do
not constitute obligations of any Issuer. Notwithstanding the foregoing, the
Property Manager or its Affiliates may make capital contributions, on a
non-regular basis, to any of the Issuers.

 

(b)                                 Notwithstanding any provisions to the
contrary contained in the Agreement and so long as STORE Capital or an Affiliate
of any Issuer is the Property Manager, the Property Manager agrees that each
Issuer is a “single purpose entity” and that each Issuer must maintain such
status so long as the Notes remain outstanding as set forth in such Issuer’s
organizational documents.  Accordingly, the Property Manager shall:

 

(i)                                     hold itself out to the public as the
ultimate parent of each Issuer, legally distinct from such Issuer, and shall
conduct its duties and obligations on behalf of such Issuer in its own name and
shall correct any known misunderstanding regarding its separate identity from
such Issuer, and shall not identify itself as a department or division of such
Issuer or such Issuer as a division or department of the Property Manager;

 

(ii)                                  in the management, servicing and
administration of the Properties, Leases and Mortgage Loans, use the related
Issuer’s separate stationery, invoices or checks for letters, invoices or checks
to be signed by such Issuer; and

 

(iii)                               shall pay each Issuer’s liabilities solely
from such Issuer’s funds (except that the Property Manager shall make all
Advances required to be made by the Property Manager by this Agreement).

 

(c)                                  So long as STORE Capital or an Affiliate of
any Issuer is the Property Manager, the Property Manager shall bring any legal
proceedings to collect rent, principal or interest or other income from the
Properties and Mortgage Loans, or to oust or dispossess a Tenant or other Person
from a Property or foreclose on a Mortgage Loan, only in the name of the related
Issuer and at such Issuer’s expense.

 

76

--------------------------------------------------------------------------------


 

(d)                                 So long as STORE Capital or an Affiliate of
any Issuer is the Property Manager, the Property Manager shall submit Leases and
Mortgage Loans, service contracts and other contracts, including amendments
thereto, to the related Issuer for execution by such Issuer.  So long as STORE
Capital or an Affiliate of any Issuer is the Property Manager, the Property
Manager shall not bind any Issuer in respect of any term or condition of any
such Lease, Mortgage Loan or contract except in Leases, Mortgage Loans or other
contracts that are executed by the applicable Issuer.

 

Section 3.22                             Estoppels.

 

The Property Manager shall deliver or cause to be delivered to the Indenture
Trustee, promptly upon request but in no event later than twenty (20) days
following receipt by Property Manager of such estoppel, from each applicable
Issuer, certifications, duly acknowledged and certified, setting forth (i) the
original Series Principal Balance of each Series of Notes, (ii) the outstanding
Series Principal Balance of each Series of Notes, (iii) the applicable Note Rate
of each Class of Notes in each Series, (iv) the last Payment Date, (v) any
offsets or defenses to the payment of the Notes, if any, and (vi) that the
Notes, this Indenture, the Mortgages, the organizational documents of such
Issuer and the other Transaction Documents are valid, legal and binding
obligations and have not been modified or, if modified, giving particulars of
such modification.

 

Section 3.23                             Environmental Matters.

 

(a)                                 So long as an Issuer owns or is in
possession of each Property or Mortgage Loan, each such Issuer shall, or shall
cause the Property Manager to, promptly notify the Indenture Trustee in writing
if such Issuer or the Property Manager shall become aware of any hazardous
and/or toxic, dangerous and/or regulated, substances, wastes, materials, raw
materials which include hazardous constituents, pollutants or contaminants
including without limitation, petroleum, tremolite, anthlophylie, actinolite or
polychlorinated biphenyls and any other substances or materials which are
included under or regulated by Environmental Laws or which are considered by
scientific opinion to be otherwise dangerous in terms of the health, safety and
welfare of humans (collectively, “Hazardous Substances”) other than Hazardous
Substances used or generated by any Tenant or Borrower in the ordinary course of
business and treated in accordance with applicable Environmental Laws
(“Permitted Materials”) on or near each Property and/or if such Issuer or the
Property Manager shall become aware that any such Property is in direct
violation of any Environmental Laws and/or if such Issuer or the Property
Manager shall become aware of any condition on or near any such Property which
violates any Environmental Laws, such Issuer shall, or shall cause the Property
Manager to, cure such violations and remove any Hazardous Substances that pose a
threat to the health, safety or welfare of humans, as shall be reasonably
required by the Property Manager in accordance with reasonable commercial
lending standards and practices, at such Issuer’s sole expense. Notwithstanding
anything to the contrary in this paragraph, each such Issuer and its related
Tenants or Borrowers may use and store Hazardous Substances at each Property if
such use or storage is in connection with the ordinary operation, cleaning and
maintenance of each Property so long as such use and storage is in compliance
with any applicable Environmental Laws.

 

77

--------------------------------------------------------------------------------


 

Nothing herein shall prevent such Issuer from recovering such expenses from any
other party that may be liable for such removal or cure.

 

(b)                                 Each Issuer shall, or shall cause the
Property Manager to, give prompt written notices to the Indenture Trustee and
the Property Manager, as the case may be, of any of the following: (i) any
demand, notice of any violation, notice of any potential responsibility,
proceeding or official inquiry by any Governmental Authority with respect to the
presence of any Hazardous Substance or asbestos or any substance or material
containing asbestos (“Asbestos”) on, under, from or about any Property; (ii) all
claims made by any third party against such Issuer or any Property relating to
any loss or injury resulting from any Hazardous Substance or Asbestos; and
(iii) such Issuer’s or the Property Manager’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Property that
causes such Property to be subject to any official investigation or cleanup
pursuant to any Environmental Law. Subject to the rights of the applicable
Tenant under the related Lease or Borrower under the related Mortgage Loan, each
Issuer shall permit the Indenture Trustee to join and participate in, as a party
if it so elects, any legal proceedings or actions initiated with respect to any
Property in connection with any Environmental Law or Hazardous Substance and in
such an instance, the Issuers and the Indenture Trustee shall be represented by
the same counsel; provided, however, that, if a conflict of interest arises
between any Issuer and the Indenture Trustee because potential claims could be
brought against the Indenture Trustee, then the Indenture Trustee shall be
represented by its own counsel and such Issuer shall pay all reasonable
attorney’s fees and disbursements incurred by the Indenture Trustee in
connection therewith.

 

(c)                                  Upon the Property Manager’s request and
subject to the rights of the Tenants under the Leases and the rights of the
Borrowers under the Mortgage Loans, at any time and from time to time while this
Indenture is in effect, when (x) the Property Manager has determined (in the
exercise of its good faith judgment) that reasonable cause exists for the
performance of an environmental inspection or audit of any Property or (y) an
Event of Default exists, each Issuer shall, or shall cause the Property Manager
to, provide at such Issuer’s sole expense, (I) an inspection or audit of each
such Property prepared by a licensed hydrogeologist or licensed environmental
engineer indicating the presence or absence of Hazardous Substances on, in or
near each such Property, and (II) an inspection or audit of such Property
prepared by a duly qualified engineering or consulting firm, indicating the
presence or absence of Asbestos on such Property. If such Issuer fails to
provide such inspection or audit within thirty (30) days after such request, the
Property Manager, at such Issuer’s sole expense, which shall be deemed a
Property Protection Advance, may order the same, and such Issuer hereby grants
to the Property Manager and its employees and agents access to each Property and
a license to undertake such inspection or audit in each case subject to the
rights of the Tenants under the Leases and the rights of the Borrowers under the
Mortgage Loans. In the event that any environmental site assessment report
prepared in connection with such inspection or audit reasonably recommends that
an operations and maintenance plan be implemented for Asbestos or any Hazardous
Substance, the related Issuer shall, to the-extent permitted under the related
Lease or Mortgage Loan, cause such operations and maintenance plan to be
prepared and implemented at such Issuer’s expense upon request of the Property
Manager.  In the event that any investigation, site

 

78

--------------------------------------------------------------------------------


 

monitoring, containment, cleanup, removal, restoration, or other work of any
kind is reasonably necessary under an applicable Environmental Law (the
“Remedial Work”), each Issuer shall, or shall cause the Property Manager to,
promptly commence and thereafter diligently prosecute, or cause any related
Tenant or Borrower to commence and thereafter diligently prosecute, to
completion all such Remedial Work after written demand by the Property Manager
for performance thereof. All Remedial Work shall be performed by contractors,
and under the supervision of a consulting engineer.  All costs and expenses of
such Remedial Work shall be paid by the related Issuer.  In the event such
Issuer shall fail to timely commence, or cause to be commenced, or fail to
diligently prosecute to completion, such Remedial Work, the Property Manager
may, but shall not be required to, cause such Remedial Work to be performed, and
all costs and expenses thereof, or incurred in connection therewith, shall be
deemed a Property Protection Advance.

 

ARTICLE IV

 

REPORTS

 

Section 4.01                             Reports to the Issuers and the
Indenture Trustee.

 

(a)                                 Not later than 3:00 p.m. (New York City
time), three (3) Business Days prior to each Payment Date, the Property Manager
shall deliver to each Issuer, the Indenture Trustee and each Rating Agency a
report containing the information specified on Exhibit H hereto, and such other
information with respect to the Mortgage Loans, the Leases and Properties as the
Indenture Trustee may reasonably request (such report, the “Determination Date
Report”) in a mutually agreeable electronic format, reflecting as of the close
of business on the last day of the related Collection Period, the information
required for purposes of making the payments required by Section 2.11(b) of the
Indenture and the calculations and reports referred to in Section 6.01 of the
Indenture, including, but not limited to, the maturity date and the required
monthly rent or loan payment of each Lease or Mortgage Loan.  So long as STORE
Capital or an Affiliate of an Issuer is the Property Manager, the Determination
Date Report shall also contain a certification by the Property Manager that each
Issuer has not incurred any indebtedness except indebtedness permitted by any
applicable limited liability company agreement of the related Issuer Member or
the Transaction Documents. The Determination Date Report shall also contain a
certification by the Property Manager pursuant to Section 1(c) of the Risk
Retention Agreement, as specified on Exhibit H hereto. Such information shall be
delivered by the Property Manager to each Issuer and the Indenture Trustee in
such form as may be reasonably acceptable to each Issuer and the Indenture
Trustee, as applicable.  The Special Servicer shall from time to time (and, in
any event, as may be reasonably required by the Property Manager) provide the
Property Manager with such information regarding the Specially Managed Units as
may be necessary for the Property Manager to prepare each Determination Date
Report and any supplemental information to be provided by the Property Manager
to each Issuer or the Indenture Trustee.

 

(b)                                 Not later than 3:00 p.m. (New York City
time) three (3) Business Days prior to each Payment Date, the Special Servicer
shall deliver to the Property Manager, the

 

79

--------------------------------------------------------------------------------


 

Indenture Trustee and each Rating Agency a report containing such information
relating to the Mortgage Loans, the Leases and Properties managed by it and in
such form as the Indenture Trustee may reasonably request (such report, the
“Special Servicer Report”) reflecting information as of the close of business on
the last day of the immediately preceding Collection Period.

 

(c)                                  Not later than the 45th day following the
end of each calendar quarter, commencing with the quarter ended March 31, 2013
the Special Servicer shall deliver to the Indenture Trustee, the Rating Agencies
and the Property Manager (A) a report containing such information and in such
form as the Indenture Trustee may reasonably request (such report, a “Modified
Collateral Detail and Realized Loss Report”) with respect to all renewals,
modifications, waivers, security deposits paid or rental concessions made
pursuant to Section 3.16 and (B) subject to Section 6.03(a) of the Indenture,
upon the reasonable request of the Indenture Trustee, the Rating Agencies or the
Property Manager, operating statements and other financial information collected
or otherwise obtained by the Special Servicer during such calendar quarter
(together with copies of the operating statements and other financial
information on which it is based) to the extent such information is not
prohibited from being disclosed or restricted by confidentiality under the terms
of the applicable Lease Documents or Loan Documents.

 

(d)                                 The Property Manager or the Special
Servicer, to the extent received by such party, shall deliver to the Indenture
Trustee and each applicable Rating Agency:

 

(i)                                     within forty-five (45) days after the
end of each calendar quarter the following items received by it, each executed
by a Responsible Officer of each applicable Issuer as being true and correct:
(A) a written statement dated as of the last day of each such calendar quarter
identifying to its knowledge any defaults under a Lease or Mortgage Loan which
continues after the expiration of applicable cure periods and not otherwise
included in the Special Servicer Report, and (B) the principal amount, aggregate
unfunded loan commitments and maturity dates of all credit and loan facilities
then in place relating to STORE Capital or any of its subsidiaries so long as
the maturity date of such indebtedness is scheduled to occur within 365 days of
the end of such calendar quarter, which shall be calculated by STORE Capital;
and

 

(ii)                                  within forty-five (45) days after the end
of each of the first three fiscal quarters of each year the following items
received by it, each executed by a Responsible Officer of each applicable Issuer
as being true and correct (A) consolidated financial statements of the related
Issuer (consolidated with any co-Issuer)’s financial affairs and condition,
including a balance sheet and statement of profit and loss for the related
Issuers in such detail as the Indenture Trustee may request for the Issuers for
the immediately preceding calendar quarter, which statements shall be prepared
by such Issuer, (B) consolidated financial statements of STORE Capital’s
financial affairs and condition, including a balance sheet, a cash flow summary
report for STORE Capital and an operating statement including detailed income
and expense statement, in each case in such detail as the Indenture Trustee may
request for STORE Capital for the immediately

 

80

--------------------------------------------------------------------------------


 

preceding calendar quarter, which statements shall be prepared by STORE Capital,
and (C) the Net Worth of STORE Capital at the end of the immediately preceding
calendar quarter, which shall be calculated by STORE Capital; and

 

(iii)                               within one hundred twenty (120) days after
the end of each calendar year, (A) consolidated financial statements of the
financial affairs and condition of the related Issuer (consolidated with any
co-Issuer), including a balance sheet and statement of profit and loss, in such
detail as the Indenture Trustee may reasonably request for the immediately
preceding calendar year, audited in conjunction with the audit of STORE Capital
by a “Big Four” accounting firm or other nationally recognized independent
certified public accountant reasonably acceptable to the Indenture Trustee and
(B) consolidated financial statements of STORE Capital’s financial affairs and
condition, including a balance sheet, a cash flow summary report for STORE
Capital and an operating statement including detailed income and expense
statement, audited in conjunction with the audit of STORE Capital by a “Big
Four” accounting firm, or other nationally recognized independent certified
public accountant reasonably acceptable to the Indenture Trustee, for the
immediately preceding calendar year, and (C) the Net Worth of STORE Capital at
the end of the immediately preceding year, which shall be calculated by STORE
Capital; and

 

(iv)                              within forty-five (45) days after the end of
each calendar quarter copies of notices of defaults under, or any material
modifications to, any of the Leases and Mortgage Loans; and

 

(v)                                 at any time and from time to time such other
financial data as the Indenture Trustee or its agents shall reasonably request
with respect to STORE Capital or any of its subsidiaries or the ownership,
maintenance, use and operation of the Properties and servicing and
administration of the Leases and Mortgage Loans, to the extent such information
is not prohibited from being disclosed or restricted by confidentiality under
the terms of the applicable Lease or Loan documents.

 

(e)                                  The Indenture Trustee and Property Manager
shall have the right, at any time and from time to time when an Event of Default
exists, upon reasonable notice to the Issuers and during normal business hours
at the Issuers’ principal place of business, to conduct an inspection or review,
at the Issuers’ expense, of the Issuers’ books and records.  Each Issuer shall
cooperate, and shall cause its agents and employees to cooperate in the conduct
of any such inspection or review.

 

(f)                                   Following each Determination Date, the
Property Manager shall determine whether the Available Amount distributable on
such Payment Date pursuant to (and subject to the priorities set forth in)
Section 2.11(b) of the Indenture will be sufficient to pay the obligations under
the Indenture on such Payment Date.  In the event the Property Manager
determines that the Available Amount distributable on such Payment Date pursuant
to (and subject to the priorities set forth in) Section 2.11(b) of the Indenture
will not be sufficient to pay the obligations under the Indenture on such
Payment Date (a “Deficiency”) the Property Manager

 

81

--------------------------------------------------------------------------------


 

shall notify the Indenture Trustee and Back-Up Manager in writing of such
Deficiency, which written notice shall be delivered in the case of a Deficiency,
on or before 1:00 p.m. New York City time on the third Business Day before such
Payment Date.

 

(g)                                  The Indenture Trustee shall have no
obligations or duties (i) to monitor the Property Manager’s compliance with the
Risk Retention Agreement or (ii) to verify, recalculate or confirm any of the
information contained in the Determination Date Report with respect to the Risk
Retention Agreement.

 

Section 4.02                             Use of Agents.

 

The Property Manager may at its own expense utilize agents or attorneys-in-fact,
including Sub-Managers, in performing any of its obligations under this
Article IV, but no such utilization shall relieve the Property Manager from any
of such obligations, and the Property Manager shall remain responsible for all
acts and omissions of any such agent or attorney-in-fact.  The Property Manager
shall have all the limitations upon liability and all the indemnities for the
actions and omissions of any such agent or attorney-in-fact that it has for its
own actions hereunder pursuant to Article V hereof, and any such agent or
attorney-in-fact shall have the benefit of all the limitations upon liability,
if any, and all the indemnities provided to the Property Manager under
Section 5.03.  Such indemnities shall be expenses, costs and liabilities of each
Issuer, and any such agent or attorney-in-fact shall be entitled to be
reimbursed therefor from the Collection Account as provided in
Section 2.11(b) of the Indenture.

 

ARTICLE V

 

THE PROPERTY MANAGER AND THE SPECIAL SERVICER

 

Section 5.01                             Liability of the Property Manager, the
Special Servicer and the Back-Up Manager.

 

The Property Manager, the Special Servicer and the Back-Up Manager shall be
liable in accordance herewith only to the extent provided in Section 5.03 with
respect to the obligations specifically imposed upon and undertaken by the
Property Manager, the Special Servicer and the Back-Up Manager, respectively,
herein.

 

Section 5.02                             Merger, Consolidation or Conversion of
the Property Manager, the Special Servicer and the Back-Up Manager.

 

Subject to the following paragraph, the Property Manager, the Special Servicer
and the Back-Up Manager shall each keep in full effect its existence, rights and
franchises as a partnership, corporation, bank or association under the laws of
the jurisdiction of its formation, and each will obtain and preserve its
qualification to do business as a foreign partnership, corporation, bank or
association in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Leases and the Mortgage Loans and to perform its respective duties under
this Agreement.

 

82

--------------------------------------------------------------------------------


 

Each of the Property Manager, the Special Servicer and the Back-Up Manager may
be merged or consolidated with or into any Person, or may transfer all or
substantially all of its assets to any Person, in which case any Person
resulting from any merger or consolidation to which the Property Manager, the
Special Servicer or the Back-Up Manager is a party, or any Person succeeding to
the business of the Property Manager, the Special Servicer or the Back-Up
Manager, will be the successor Property Manager, the successor Special Servicer
or the successor Back-Up Manager, as the case may be, hereunder, and each of the
Property Manager, the Special Servicer and the Back-Up Manager may transfer its
rights and obligations under this Agreement to an Affiliate or non-Affiliate;
provided, however, that no such successor, surviving Person or transferee will
succeed to the rights of the Property Manager or the Special Servicer unless it
shall have furnished (other than with respect to Midland Loan Services, a
division of PNC Bank, National Association if the successor surviving entity is
affiliated with PNC Bank, National Association) to the Issuers and the Indenture
Trustee evidence that the Rating Condition is satisfied.

 

Section 5.03                             Limitation on Liability of the Property
Manager, the Special Servicer and the Back-Up Manager.

 

None of the Property Manager, the Special Servicer or the Back-Up Manager or any
director, officer, employee, agent or Control Person of any of them shall be
under any liability to the Issuers, the Indenture Trustee or the Noteholders or
the holders of the Issuer Interests or to any other person for any action taken,
or not taken, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that none of the Property Manager, the Special
Servicer or the Back-Up Manager shall be protected against any liability that
would otherwise be imposed by reason of misfeasance, bad faith or negligence in
the performance (including the failure to perform) of obligations or duties
hereunder.  The Property Manager, the Special Servicer and the Back-Up Manager
and any director, officer, employee, agent or Control Person of any of them
shall be entitled to indemnification by each Issuer, payable, subject to
Section 2.11(b) of the Indenture, out of the Payment Account, against any claim,
loss, liability or expense incurred in connection with any legal action that
relates to this Agreement, the Indenture, the Purchase and Sale Agreements, the
Issuer Interests or the Notes; provided, however, that such indemnification
shall not extend to any loss, liability or expense incurred by reason of
misfeasance, bad faith or negligence in the performance (including the failure
to perform) of obligations or duties under this Agreement.  None of the Property
Manager the Special Servicer shall be under any obligation to appear in,
prosecute or defend any legal action that is not incidental to its respective
responsibilities under this Agreement and that in its opinion may involve it in
any expense or liability; provided, however, that each of the Property Manager,
the Special Servicer and the Back-Up Manager shall undertake any such action
necessary or desirable with respect to the enforcement or protection of the
rights and duties of the parties hereto or the interests of the Issuers
hereunder.  In such event, the legal expenses and costs of such action, and any
liability resulting therefrom, shall be expenses, costs and liabilities of the
Issuers as an Extraordinary Expense and the Property Manager, the Special
Servicer, or the Back-Up Manager as the case may be, shall be entitled to be
reimbursed therefor from the Payment Account, pursuant to Section 2.11(b) of the
Indenture.

 

83

--------------------------------------------------------------------------------


 

Section 5.04                             Term of Service; Property Manager and
Special Servicer Not to Resign.

 

Each Issuer may, upon written consent by the Indenture Trustee acting at the
direction of the Requisite Global Majority, and written notice (without any
requirement of consent) to the Property Manager and the Special Servicer,
transfer the servicing duties and obligations of the Property Manager and the
Special Servicer to a new servicer; provided, that if the Indenture Trustee
shall not have received the consent of the Requisite Global Majority within four
(4) months after the making of such request, such consent shall be deemed
granted unless the consent is not approved by the Requisite Global Majority. 
The Indenture Trustee’s written consent to any such transfer shall be contingent
upon receipt by the Indenture Trustee, upon not less than fifteen (15) Business
Days’ notice by the Issuers to the applicable Rating Agencies, of written
confirmation from: (1) the applicable Rating Agency that such appointment will
not adversely affect the higher of (A) the then current rating of any Class of
the Notes and (B) the rating of any Class of Notes on the related Issuance Date
of such Notes; (2) the replacement Property Manager and Special Servicer of its
acceptance of its appointment; and (3) consent by the Requisite Global
Majority.  The written consent or confirmation may be made by facsimile
confirmed in a written notice delivered to the Indenture Trustee by first class
mail, postage prepaid, personal delivery or certified mail.  The Issuers and the
replacement Property Manager and Special Servicer shall execute and deliver a
transfer agreement (the “Servicing Transfer Agreement”) mutually agreed upon in
advance and effective on the transfer date (the “Servicing Transfer Date”),
whereby the replacement Property Manager and the Special Servicer will agree to
perform all of the duties and obligations of the Property Manager and the
Special Servicer under this Agreement.  The replacement Property Manager and
Special Servicer shall be entitled to payment of a prorated portion (which shall
be based on actual days of service and a year of 365/366 days) of the Property
Management Fee and the Special Servicing Fee during its term of service.  Each
Servicing Transfer Agreement shall include any additional terms and provisions
that the parties to this Agreement reasonably determine are necessary or
appropriate and which additional terms and provisions shall be approved by all
the parties to the Servicing Transfer Agreement, which approvals shall not be
unreasonably withheld.  The Transfer Agreement shall contain a provision stating
that the former Property Manager and Special Servicer is relieved from all
liability under this Agreement for acts or omissions occurring after the
Servicing Transfer Date.

 

None of the Property Manager, the Back-Up Manager or the Special Servicer
(subject to Section 5.06) shall resign from the obligations and duties hereby
imposed on it, except upon determination that its duties hereunder are no longer
permissible under applicable law or are in material conflict by reason of
applicable law with any other activities carried on by it, the other activities
of the Property Manager, the Back-Up Manager or the Special Servicer, as the
case may be, so causing such a conflict being of a type and nature carried on by
the Property Manager, the Back-Up Manager or the Special Servicer, as the case
may be, at the date of this Agreement.  Any such determination permitting the
resignation of the Property Manager, the Special Servicer or the Back-Up
Manager, as applicable, shall be evidenced by an Opinion of Counsel to such
effect that shall be delivered to each Issuer and the Indenture Trustee.  No
such

 

84

--------------------------------------------------------------------------------


 

resignation shall become effective until the Back-Up Manager or another
successor shall have assumed the responsibilities and obligations of the
resigning party hereunder.  Notwithstanding the foregoing, each of the Property
Manager, the Back-Up Manager and the Special Servicer may cause all of the
obligations and duties imposed on it by this Agreement to be assumed by, and may
assign its rights, benefits or privileges hereunder to, with the prior written
approval of each applicable Issuer, which approval shall not be unreasonably
withheld, conditioned or delayed, an Affiliate or a servicer that is not an
Affiliate, in each case, upon its delivery to each Issuer and the Indenture
Trustee of written confirmation from each Rating Agency that such a transfer and
assignment will not adversely affect its then-current rating of any Class of the
Notes, and the assumption by the assignee of all of the obligations and duties
of the Property Manager, the Back-Up Manager and/or the Special Servicer, as
applicable.  Upon any such assignment and assumption by the assignee of all of
the obligations of the Property Manager, the Back-Up Manager and/or the Special
Servicer, the assignor, STORE Capital (or its successor acting prior to such
assignment), shall be relieved from all liability hereunder for acts or
omissions of the Property Manager and/or the Special Servicer, as applicable,
occurring after the date of the assignment and assumption.

 

Except as expressly provided herein, neither the Property Manager nor the
Special Servicer shall assign or transfer any of its rights, benefits or
privileges hereunder to any other Person or delegate to or subcontract with, or
authorize or appoint, any other Person to perform any of the duties, covenants
or obligations to be performed by it hereunder, or cause any other Person to
assume such duties, covenants or obligations.  If, pursuant to any provision
hereof, the duties of the Property Manager or the Special Servicer are
transferred by an assignment and assumption to a successor thereto, the entire
amount of compensation payable to the Property Manager or the Special Servicer,
as the case may be, that accrues pursuant hereto from and after the date of such
transfer shall be payable to such successor.

 

Notwithstanding anything to the contrary herein, Midland Loan Services, a
division of PNC Bank, National Association may resign as the Back-Up Manager,
Property Manager and Special Servicer (provided that upon such resignation,
Midland Loan Services, a division of PNC Bank, National Association shall be
deemed to have resigned from all such duties) upon the issuance of any Series of
Notes after the initial Issuance Date, and upon such resignation a successor
Property Manager, Special Servicer or Back-Up Manager, as the case may be, shall
be appointed in connection with the issuance of any such Series and otherwise in
accordance with the terms of this Agreement.

 

Section 5.05                             Rights of Certain Persons in Respect of
the Property Manager and the Special Servicer.

 

Each of the Property Manager and the Special Servicer shall afford to the other
and, also, to each Issuer, the Indenture Trustee and the Back-Up Manager, upon
reasonable notice, during normal business hours (a) access to all records
maintained by it relating to the Mortgage Loans, Properties and Leases included
in the Collateral Pool and in respect of its rights and obligations hereunder,
to the extent not prohibited by confidentiality (including attorney-client
privilege), contract or applicable law, and (b) access to such of its officers
as are

 

85

--------------------------------------------------------------------------------


 

responsible for such obligations.  Upon reasonable request, the Property Manager
and the Special Servicer shall each furnish the Issuers and the Indenture
Trustee with its most recent financial statements and such other information as
it possesses, and which it is not prohibited by confidentiality (including
attorney-client privilege), applicable law or contract from disclosing,
regarding its business, affairs, property and condition, financial or
otherwise.  Each Issuer may, but is not obligated to, enforce the obligations of
the Property Manager and the Special Servicer hereunder and may, but is not
obligated to, perform, or cause a designee to perform, any defaulted obligation
of the Property Manager or the Special Servicer hereunder, or exercise the
rights of the Property Manager or the Special Servicer hereunder; provided,
however, that neither the Property Manager nor the Special Servicer shall be
relieved of any of its obligations hereunder by virtue of such performance by
any such Issuer or its designee.  The Issuers shall not have any responsibility
or liability for any action or failure to act by or with respect to the Property
Manager or the Special Servicer.

 

Section 5.06                             Designation of Special Servicer by the
Indenture Trustee.

 

Subject to Section 5.04 and Section 6.02, and only in the event that the Back-Up
Manager cannot serve, the Indenture Trustee may from time to time designate a
Person to serve as Special Servicer hereunder to replace any Special Servicer
that has resigned or otherwise ceased to serve as Special Servicer.  The
Indenture Trustee shall so designate a Person to serve by the delivery to the
Issuers, the Property Manager and the existing Special Servicer of a written
notice stating such designation.  The Indenture Trustee shall, promptly after
delivering any such notice, deliver to the applicable Rating Agency an executed
Notice and Acknowledgment in the form attached hereto as Exhibit C-1.  The
designated Person shall become the Special Servicer on the date that any Issuer
and the Indenture Trustee shall have satisfied the Rating Condition with respect
to such appointment.  The appointment of such designated Person as Special
Servicer shall also be subject to receipt by the Issuers and the Indenture
Trustee of (i) an Acknowledgment of Proposed Special Servicer in the form
attached hereto as Exhibit C-2, executed by the designated Person, and (ii) an
Opinion of Counsel (at the expense of the Person designated to become the
Special Servicer) to the effect that the designation of such Person to serve as
Special Servicer is in compliance with this Section 5.06 and all other
applicable provisions of this Agreement, that upon the execution and delivery of
the Acknowledgment of Proposed Special Servicer the designated Person shall be
bound by the terms of this Agreement and that this Agreement shall be
enforceable against the designated Person in accordance with its terms.  Any
existing Special Servicer shall be deemed to have resigned simultaneously with
such designated Person’s becoming the Special Servicer hereunder; provided,
however, that the resigning Special Servicer shall continue to be entitled to
receive all amounts accrued or owing to it under this Agreement on or prior to
the effective date of such resignation, whether in respect of Advances or
otherwise, and it shall continue to be entitled to the benefits of Section 5.03
notwithstanding any such resignation.  Such resigning Special Servicer shall
cooperate with the Indenture Trustee and the replacement Special Servicer in
effecting the termination of the resigning Special Servicer’s responsibilities
and rights hereunder.

 

86

--------------------------------------------------------------------------------


 

Section 5.07                             Property Manager or Special Servicer as
Owner of Notes.

 

The Property Manager or an Affiliate of the Property Manager, or the Special
Servicer or an Affiliate of the Special Servicer or Back-Up Manager or its
Affiliates, may become the holder of any Notes or any Issuer Interests with the
same rights as it would have if it were not the Property Manager, the Special
Servicer or any such Affiliate.  Subject to Section 3.17, if, at any time during
which the Property Manager, the Special Servicer or any of their respective
Affiliates is the holder of any Note or Issuer Interests, the Property Manager
or the Special Servicer proposes to take or omit to take action (i) which action
or omission is not expressly prohibited by the terms hereof and would not, in
the Property Manager or the Special Servicer’s good faith judgment, violate the
Servicing Standard, and (ii) which action, if taken, or omission, if made, might
nonetheless, in the Property Manager’s or the Special Servicer’s good faith
judgment, be considered by other Persons to violate the Servicing Standard, the
Property Manager or the Special Servicer may, but need not, seek the approval of
the Noteholders and the holders of the Issuer Interests to such action or
omission by delivering to each Issuer and the Indenture Trustee a written notice
that (a) states that it is delivered pursuant to this Section 5.07,
(b) identifies the portion of Notes and Issuer Interests beneficially owned by
the Property Manager or the Special Servicer or an Affiliate of the Property
Manager or the Special Servicer, as applicable, and (c) describes in reasonable
detail the action that the Property Manager or the Special Servicer, as the case
may be, proposes to take.  Upon receipt of such notice, each Issuer shall
forward such notice to the applicable holders of the Issuer Interests.  If, at
any time, the holders of Issuer Interests representing greater than 50% of the
Issuer Interests and a Requisite Global Majority (calculated without regard to
the Notes or Issuer Interests beneficially owned by the Property Manager and its
Affiliates or the Special Servicer and its Affiliates, as applicable) separately
consent in writing to the proposal described in the related notices, and if the
Property Manager or the Special Servicer shall act as proposed in the written
notice, and if the Property Manager or the Special Servicer, as the case may be,
takes action or omits to take action as proposed in such notices, such action or
omission will be deemed to comply with the Servicing Standard.  It is not the
intent of the foregoing provision that the Property Manager or the Special
Servicer be permitted to invoke the procedure set forth herein with respect to
routine servicing matters arising hereunder, but rather in the case of unusual
circumstances.

 

ARTICLE VI

 

SERVICER REPLACEMENT EVENTS

 

Section 6.01                             Servicer Replacement Events.

 

(a)                                 “Servicer Replacement Event” wherever used
herein with respect to the Property Manager or Special Servicer, means any one
of the following events:

 

(i)                                     any failure by the Property Manager or
the Special Servicer to remit to the Collection Account, the Release Account or
the Payment Account (or to the Indenture Trustee for deposit into the Payment
Account) any amount as and when required to be so

 

87

--------------------------------------------------------------------------------


 

remitted pursuant to the terms of this Agreement or the Indenture, which failure
remains unremedied for two (2) Business Days; or

 

(ii)                                  the Property Manager fails to make any P&I
Advance as required by this Agreement, which failure remains unremedied upon the
time set forth in Section 3.03(b); or

 

(iii)                               the Property Manager fails to make any
Property Protection Advance as required by the Indenture or this Agreement,
which failure remains unremedied for the earlier of (A) four (4) Business Days
and (B) the due date for which such Property Protection Advance is being made;
or

 

(iv)                              any failure on the part of the Property
Manager or the Special Servicer to observe or perform in any material respect
any other of the covenants or agreements on the part of the Property Manager or
the Special Servicer, as the case may be, contained in this Agreement which
continues unremedied for a period of 30 days (or such longer period as is
reasonably required to cure the subject matter provided that (A) the Property
Manager or the Special Servicer shall diligently prosecute such cure, (B) such
extended cure period does not have a material adverse effect on any Issuer, the
Noteholders or the Properties and (C) such longer period shall not exceed 60
days) after the date on which written notice of such failure, requiring the same
to be remedied, shall have been given to the Property Manager and the Special
Servicer by any other party hereto or the Property Manager or the Special
Servicer otherwise has notice of such failure; or

 

(v)                                 any breach on the part of the Property
Manager or the Special Servicer of any representation or warranty contained in
this Agreement that materially and adversely affects the interests of any
Issuer, which remains unremedied for five (5) days after the earlier of the date
on which written notice of such breach, requiring the same to be remedied, shall
have been given to the Property Manager and the Special Servicer by any other
party hereto or the Property Manager or Special Servicer becomes aware of any
such breach; or

 

(vi)                              there shall have been commenced before a court
or agency or supervisory authority having jurisdiction an involuntary proceeding
against the Property Manager or the Special Servicer under any present or future
federal or state bankruptcy, insolvency or similar law for the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, which action shall not have been dismissed for a period of ninety (90)
days; or

 

(vii)                           the Property Manager or the Special Servicer
shall consent to the appointment of a conservator, receiver, liquidator, trustee
or similar official in any bankruptcy, insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to it
or of or relating to all or substantially all of its property; or

 

88

--------------------------------------------------------------------------------


 

(viii)                        the Property Manager or the Special Servicer shall
admit in writing its inability to pay its debts generally as they become due,
file a petition to take advantage of any applicable bankruptcy, insolvency or
reorganization statute, make an assignment for the benefit of its creditors; or

 

(ix)                              either the Property Manager or the Special
Servicer assigns any of its obligations under this Agreement to any third party
other than as permitted under this Agreement or any other Transaction Document;
or

 

(x)                                 either the Property Manager or the Special
Servicer fails to observe reporting requirements, which failure remains
unremedied for five (5) days after notice; provided, that with respect to the
delivery of the Determination Date Report, such period shall be for one (1) day
after notice; or

 

(xi)                              a material adverse change occurs with respect
to the Property Manager or the Special Servicer, which remains unremedied for
thirty (30) days; or

 

(xii)                           a Change of Control shall occur with respect to
STORE Capital with respect to which consent was not previously obtained from the
Requisite Global Majority; or

 

(xiii)                        any Issuer or the Indenture Trustee shall have
received confirmation in writing from any Rating Agency that the failure to
remove the Property Manager or the Special Servicer in such capacity would in
and of itself cause a downgrade, qualification or withdrawal of any of the
ratings then assigned by such Rating Agency to any Class of the Notes; or

 

(xiv)                       an Event of Default under Section 4.01(a), (b), (c),
(f), (g) or (j) of the Indenture shall have occurred; or

 

(xv)                          any other Event of Default under the Indenture,
other than an Event of Default under Section 4.01(a), (b), (c) (f), (g) or
(j) thereof, shall have occurred and the Indenture Trustee shall have
accelerated the Notes; or

 

(xvi)                       the Monthly DSCR shall be less than 1.1 for three
(3) consecutive Payment Dates; or

 

(xvii)                    the Net Worth of STORE Capital shall be less than
$100,000,000.

 

When a single entity acts as Property Manager and Special Servicer, a Servicer
Replacement Event in one capacity shall constitute a Servicer Replacement Event
in each capacity; provided, however, that, subject to this Section 6.01(a), each
Issuer, the Indenture Trustee and the holders of the Notes and the Issuer
Interests may at their option elect to terminate the Property Manager or the
Special Servicer in one or the other capacity rather than both such capacities. 
Each of the Property Manager and the Special Servicer will notify the Indenture
Trustee and the Back-Up Manager in writing of the occurrence of a Servicer
Replacement Event

 

89

--------------------------------------------------------------------------------


 

or an event that, with the giving of notice or the expiration of any cure
period, or both, would constitute a Servicer Replacement Event promptly upon
obtaining knowledge thereof.

 

Section 6.02                             Appointment of Successor Servicer.

 

(a)                                 If any Servicer Replacement Event (other
than under clauses (ii) or (iii) of Section 6.01(a) above) with respect to the
Property Manager or the Special Servicer (in either case, for purposes of this
Section 6.02, the “Defaulting Party”) shall occur and be continuing, then, and
in each and every such case, subject to the remainder of this Section 6.02, the
Indenture Trustee shall cause the initial Property Manager and/or the initial
Special Servicer to be replaced with the Back-Up Manager, by notice in writing
to the Defaulting Party (with a copy of such notice to each other party hereto)
and (y) terminate all of the rights and obligations accruing from and after such
notice of the Defaulting Party under this Agreement and in and to the Collateral
(other than as a holder of any Note or Issuer Interest).  All notices by the
Indenture Trustee of a Servicer Replacement Event shall be concurrently
delivered to the Noteholders with a notice advising the Noteholders of their
right to waive such Servicer Replacement Event.  In the event that the
Noteholders (excluding STORE Capital or any of its Affiliates) representing the
Requisite Global Majority have either approved of the removal of the Property
Manager or the Special Servicer in accordance with this Agreement or not waived
the occurrence of such Servicer Replacement Event within thirty (30) days of
such notice, the Indenture Trustee will cause the initial Property Manager
and/or the initial Special Servicer to be replaced with the Back-Up Manager. 
Upon the occurrence of a Servicer Replacement Event under clause (ii) or
(iii) with respect to the initial Property Manager or the initial Special
Servicer, the Indenture Trustee shall immediately terminate the initial Property
Manager and initial Special Servicer and shall replace them with the Back-Up
Manager.

 

Upon the occurrence of a Servicer Replacement Event with respect to the Property
Manager or the Special Servicer that is not STORE Capital or an Affiliate of an
Issuer, the Indenture Trustee (i) may (with the consent of the Requisite Global
Majority) cause the Property Manager and/or the Special Servicer to be replaced
with a successor Property Manager (the “Successor Property Manager”) and/or
successor Special Servicer (the “Successor Special Servicer”), and (ii) shall at
the direction of the Requisite Global Majority cause the Property Manager and/or
the Special Servicer to be replaced with a Successor Property Manager and/or
Successor Special Servicer.

 

(b)                                 From and after the receipt by the Defaulting
Party of such written notice, all authority and power of the Defaulting Party
under this Agreement, whether with respect to the Issuers (other than as a
holder of any Note or Issuer Interest) or the Mortgage Loans, Leases or
Properties or otherwise, shall pass to and be vested in the Back-Up Manager
pursuant to and under this Section, and, without limitation, the Back-Up Manager
is hereby authorized and empowered to execute and deliver, on behalf of and at
the expense of the Defaulting Party, as attorney-in-fact or otherwise, any and
all documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans, Leases, Properties and related documents, or otherwise.

 

90

--------------------------------------------------------------------------------


 

(c)                                  The appointment of a Successor Property
Manager or Successor Special Servicer will be subject to, among other things,
(i) except in the case of the appointment of Midland Loan Services, a division
of PNC Bank, National Association as the Successor Property Manager or Successor
Special Servicer, the satisfaction of the Rating Condition and (ii) the written
agreement of the Successor Property Manager or Successor Special Servicer to be
bound by the terms and conditions of this Agreement, together with an Opinion of
Counsel regarding the enforceability of such agreement. Subject to the
foregoing, any person, including any holder of Notes or Issuer Interests or any
Affiliate thereof, may be appointed as the Successor Property Manager or
Successor Special Servicer.

 

(d)                                 In the event that a Successor Property
Manager or Successor Special Servicer has failed to assume the responsibilities
of the Property Manager or Special Servicer as provided in this Agreement within
30 days of written notice of termination, the Back-Up Manager will be both the
Property Manager and the Special Servicer, under this Agreement; provided,
however, that each Issuer will have the right to replace the Back-Up Manager
acting as Property Manager or Special Servicer without cause upon 30 days’
written notice. If Midland is terminated as the Property Manager or Special
Servicer under this Agreement, such termination shall be deemed to automatically
terminate Midland as the Property Manager, the Special Servicer and the Back-Up
Manager, as applicable.  In addition, if the Back-Up Manager, as Property
Manager, or Special Servicer makes any Advances or incurs any other expenses in
accordance with the terms and provisions of this Agreement, any Successor
Property Manager will be required to reimburse the Back-Up Manager, as
predecessor Property Manager or predecessor Special Servicer, for such Advances
and other expenses incurred in accordance with the terms and provisions of this
Agreement as a condition to its appointment as successor Property Manager.

 

Each of the Property Manager and the Special Servicer agrees that, if it is
terminated pursuant to this Section 6.02, it shall promptly (and in any event
not later than ten (10) days subsequent to its receipt of the notice of
termination) provide the Indenture Trustee and Back-Up Manager with all
documents and records in its possession requested thereby to enable the Back-Up
Manager (or such other applicable successor) to assume the Property Manager or
Special Servicer’s, as the case may be, functions hereunder, and shall cooperate
with the Back-Up Manager (or such other applicable successor) in effecting the
termination of the Property Manager or Special Servicer’s, as the case may be,
responsibilities and rights hereunder, including the transfer within two
(2) Business Days to the Back-Up Manager (or such other applicable successor)
for administration by it of all cash amounts that shall at the time be or should
have been credited by the Property Manager or the Special Servicer to the
Collection Account or thereafter be received by or on behalf of it with respect
to any Mortgage Loan, Lease or Property (provided, however, that the Property
Manager and the Special Servicer each shall, if terminated pursuant to this
Section 6.02, continue to be obligated for or entitled to pay or receive all
costs in connection with such transfer and all amounts accrued or owing by or to
it under this Agreement on or prior to the date of such termination, whether in
respect of Advances or otherwise, and it and its directors, officers, employees
and agents shall continue to be entitled to the benefits of Section 5.03
notwithstanding any such termination).  In the event any Advances

 

91

--------------------------------------------------------------------------------


 

made by the Property Manager or the Indenture Trustee shall at any time be
outstanding, or any amounts of interest thereon shall be accrued and unpaid, all
amounts available to repay Advances and interest hereunder shall be applied
first entirely to Advances made by the Indenture Trustee (and the accrued and
unpaid interest thereon) until such Advances made by the Indenture Trustee (and
the accrued and unpaid interest thereon) shall have been repaid in full and then
to Advances made by the Property Manager (and the accrued and unpaid interest
thereon).  Any costs or expenses in connection with any actions to be taken by
the Property Manager or Special Servicer pursuant to this paragraph shall be
borne by the Property Manager or Special Servicer, as the case may be, and to
the extent not paid by such defaulting party, such expense shall be borne by the
applicable Issuer and paid from amounts distributed pursuant to
Section 2.11(b) of the Indenture.  In the event that the Back-Up Manager cannot
serve, the Indenture Trustee may designate a Person to serve as Back-Up Manager
hereunder to replace any Property Manager and/or Special Servicer that has
resigned or otherwise ceased to serve as Property Manager and/or Special
Servicer.  The Indenture Trustee shall so designate a Person to so serve by the
delivery to the Issuers, the Property Manager and the existing Special Servicer
of a written notice stating such designation.

 

Section 6.03                             Back-Up Manager.

 

(a)                                 The Back-Up Manager shall maintain current
servicing records and systems concerning the Properties, the Leases and the
Mortgage Loans in order to enable it to timely and efficiently assume the
responsibilities of the Property Manager and/or Special Servicer in accordance
with the Servicing Standard and otherwise in accordance with the terms and
conditions of this Agreement.

 

(b)                                 Subject to Section 6.02, following a
Servicer Replacement Event, the Property Manager shall arrange for the delivery
to the Back-Up Manager of all of the Servicing Files, which Servicing Files
shall contain sufficient data to permit the Back-Up Manager to assume the duties
of the Property Manager or Special Servicer hereunder without delay.  Subject to
Section 6.02, following the Servicer Replacement Event with respect to the
Special Servicer, the Special Servicer shall arrange for the delivery to the
Back-Up Manager of each of the Servicing Files for any Specially Managed Unit,
which Servicing Files shall contain sufficient data to permit the Back-Up
Manager to assume the duties of the Special Servicer hereunder without delay. 
If Midland is the Back-Up Manager, (i) any appointment of Back-Up Manager as
Property Manager or Special Servicer shall be deemed to be an appointment of
Back-Up Manager as both Property Manager and Special Servicer and (ii) in the
event Midland is terminated as Property Manager or Special Servicer, Midland
shall automatically be terminated both as Property Manager and Special
Servicer.  In the event Midland is terminated as Sub-Manager under the
Sub-Management Agreement, it shall automatically be terminated as Property
Manager, Special Servicer and Back-Up Manager, as applicable.

 

(c)                                  Subject to Section 6.02, following a
Servicer Replacement Event, the Back-Up Manager shall use reasonable efforts to
diligently complete the physical transfer of servicing from the terminated
Property Manager or Special Servicer with the cooperation of such Defaulting
Party.  From and after the date physical transfer of servicing is completed (the
“Back-

 

92

--------------------------------------------------------------------------------


 

Up Servicing Transfer Date”), the Back-Up Manager shall service and/or specially
service the Properties, Leases and the Mortgage Loans in accordance with the
provisions of this Agreement with all the rights and obligations of the Property
Manager and the Special Servicer and shall have no liability or responsibility
with respect to any obligations of each Defaulting Party, arising or accruing
prior to the Back-Up Servicing Transfer Date.  Each Issuer, if it determines in
its reasonable discretion that enforcement rights and/or remedies are available
to the Noteholders against the terminated Property Manager or Special Servicer
and it is prudent under the circumstances to enforce such rights, agree to
enforce their rights under this Agreement against the terminated Property
Manager or Special Servicer, including any rights they have to enforce each
Defaulting Party’s obligation to fully cooperate in the orderly transfer and
transition of servicing and otherwise comply with the terms of this Agreement. 
In the event that the Back-Up Manager discovers or becomes aware of any errors
in any records or data of each Defaulting Party which impairs its ability to
perform its duties hereunder, the Back-Up Manager shall notify each Issuer and
the Indenture Trustee in writing of such errors and shall, at each Defaulting
Party’s expense (or, if not paid by such party, as a Property Protection
Advance) and upon the Issuers’ direction, undertake to correct or reconstruct
such records or data.

 

(d)                                 From and after the date of this Agreement
until the Back-Up Servicing Transfer Date, the Property Manager shall provide or
cause to be provided to the Back-Up Manager on or before the 20th day of each
month, in electronic form, a complete data tape of the Mortgage Loan Schedule,
the Owned Property Schedule and such other information as any Issuer may
reasonably deem necessary, including all information necessary to determine the
Release Price and original purchase price paid by the applicable Issuer, and
shall make available to the Back-Up Manager a copy of each Determination Date
Report and any Special Servicer Report.  In addition, the Property Manager shall
provide all other documents and materials as are reasonably requested by the
Back-Up Manager.  The Back-Up Manager will perform an initial comprehensive data
integrity review and a monthly review of this information to determine whether
it provides adequate information to enable the Back-Up Manager to perform its
obligations hereunder as the Back-Up Manager.  To the extent that the Back-Up
Manager determines within ten (10) calendar days of its receipt of such
information that such information is inadequate for the Back-Up Manager to
perform its obligations as the Back-Up Manager, the Back-Up Manager will provide
prompt written notice to each Issuer, the Indenture Trustee and the Property
Manager identifying any deficiencies in such information that do not enable the
Back-Up Manager to perform its obligations as the Back-Up Manager.  The Property
Manager shall use its best efforts to provide any such deficient information to
the Back-Up Manager within ten (10) calendar days of receipt of such notice from
the Back-Up Manager.

 

(e)                                  Within ten (10) Business Days of the date
of receipt from the Property Manager, the Back-Up Manager shall, in order to
understand the purpose of each data field (and the interrelationships among such
data fields), review the form of Determination Date Report and the Special
Servicer Report, each in the form agreed to by the Property Manager, the
Indenture Trustee and the Back-Up Manager.  Provided the data in the
Determination Date Report and the Special Servicer Report are in a format
readable by the Back-Up Manager, the Back-Up Manager shall create a set of
conversion routines and database mapping programs, as necessary,

 

93

--------------------------------------------------------------------------------


 

that will enable the Back-Up Manager to (i) receive such data from the Property
Manager on a monthly basis and to ensure that the data is readable, and
(ii) independently generate such Determination Date Reports and Special Servicer
Reports, as applicable, following the Back-Up Servicing Transfer Date; provided,
however, that the Back-Up Manager shall have no obligations with respect to the
information contained in the Determination Date Report with respect to the Risk
Retention Agreement.

 

(f)                                   On a monthly basis, the Back-Up Manager
shall (x) verify receipt of the Determination Date Report and the Special
Servicer Report required to be delivered by the Property Manager, and (y) verify
that such records and data are in a readable format.

 

(g)                                  The Back-Up Manager may resign from its
obligations under this Agreement (i) pursuant to the terms and provisions of
Section 5.04, and (ii) other than in connection with a resignation under the
last paragraph of Section 5.04, if the Back-Up Manager identifies a successor
back-up manager who agrees to undertake the obligations of the Back-Up Manager
under this Agreement and provides the Indenture Trustee with written
confirmation of satisfaction of the Rating Condition.

 

Section 6.04                             Additional Remedies of Issuers and the
Indenture Trustee upon a Servicer Replacement Event.

 

During the continuance of any Servicer Replacement Event, so long as such
Servicer Replacement Event shall not have been remedied, in addition to the
rights specified in Section 6.01, each Issuer shall have the right, and the
Indenture Trustee shall have the right, in its own name and as trustee of an
express trust, to take all actions now or hereafter existing at law, in equity
or by statute to enforce its rights and remedies and to protect the interests,
and enforce the rights and remedies of the holders of the Issuer Interests and
the Notes (including the institution and prosecution of all judicial,
administrative and other proceedings and the filings of proofs of claim and debt
in connection therewith).  Except as otherwise expressly provided in this
Agreement, no remedy provided for by this Agreement shall be exclusive of any
other remedy, and each and every remedy shall be cumulative and in addition to
any other remedy, and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any
Servicer Replacement Event.

 

ARTICLE VII

 

TRANSFERS AND EXCHANGES OF PROPERTIES AND MORTGAGE LOANS BY ISSUERS; RELEASE OF
PROPERTIES AND MORTGAGE LOANS BY ISSUERS

 

Section 7.01                             Exchange of Mortgage Loans and
Properties.

 

(a)                                 Each Issuer may remove an Exchanged
Property, an Exchanged Hybrid Lease or an Exchanged Loan from the Collateral
Pool in exchange for the addition of one or more Qualified Substitute
Properties, Qualified Substitute Hybrid Leases or Qualified Substitute Loans, as
applicable to the Collateral Pool provided that after giving effect to a
substitution or

 

94

--------------------------------------------------------------------------------


 

exchange pursuant to this Section 7.01, (i) the sum of the Collateral Value of
all Released Assets and Exchanged Assets released or exchanged since the Initial
Closing Date shall not exceed 35% of the Aggregate Collateral Value; and
(ii) the sum of the Collateral Value of all Released Assets released since the
Initial Closing Date by paying the Release Price shall not exceed 25% of the
Aggregate Collateral Value.  No Property will constitute a Qualified Substitute
Property or Qualified Underlying Property, no Mortgage Loan will constitute a
Qualified Substitute Loan and no Hybrid Lease will constitute a Qualified
Substitute Hybrid Lease, unless, after giving effect to the transfer of such
Property, Mortgage Loan or Hybrid Lease to the related Issuer, either (i) a
Maximum Property Concentration is not exceeded, or (ii) if, prior to such
substitution, an existing Maximum Property Concentration is already exceeded,
the addition of such Qualified Substitute Property, Qualified Underlying
Property, Qualified Substitute Hybrid Lease or Qualified Substitute Loan will
reduce the Maximum Property Concentration or such Maximum Property Concentration
will remain unchanged after giving effect to such substitution.  In addition, no
exchange of a Property, Lease or Mortgage Loan to a third party or to a STORE
SPE may occur if an Early Amortization Period would occur as a result of such
exchange.  Notwithstanding the foregoing, a sale, substitution or exchange
pursuant to any of Sections 2.03, 3.15, 7.02, 7.03, 7.05 or 7.06 shall not be
taken into consideration for purposes of the first sentence of this
Section 7.01(a).

 

(b)                                 In the event that any Issuer elects to
substitute one or more Qualified Substitute Properties, Qualified Substitute
Hybrid Leases or Qualified Substitute Loans pursuant to this Section 7.01, the
Property Manager shall require such Issuer to deliver to the Custodian all
documents as specified in the definition of “Lease File” or “Loan File,” as
applicable, in Section 1.01 with respect to each Qualified Substitute Property.
Qualified Substitute Hybrid Lease or Qualified Substitute Loan in accordance
with this Agreement.  Monthly Lease Payments due with respect to Qualified
Substitute Properties and Qualified Substitute Hybrid Leases and Monthly Loan
Payments due with respect to Qualified Substitute Loans in the month of
substitution shall not be part of the Collateral and will be retained by the
Property Manager and remitted by the Property Manager to such Issuer on the next
succeeding Payment Date.  For the month of substitution, the Available Amount
shall include the Monthly Lease Payment due on the Lease for the Removed
Property and Monthly Loan Payment due on the Mortgage Loan for the Removed Loan
for such month and, thereafter, the applicable Issuer designee shall be entitled
to retain all amounts received in respect of such Lease or Mortgage Loan.  On or
prior to the effective date of any such substitution, the Property Manager shall
deliver to the Custodian and each Issuer an amended Owned Property Schedule and
an amended Mortgage Loan Schedule reflecting the addition to the Collateral of
each new Qualified Substitute Property and related Lease, Qualified Substitute
Hybrid Lease and Qualified Substitute Loan and the removal from the Collateral
of each Removed Property and related Lease and Removed Loan.  Upon such
substitution, each Qualified Substitute Property, Qualified Substitute Hybrid
Lease and Qualified Substitute Loan shall be subject to the terms of this
Agreement in all respects, and the applicable Issuer shall be deemed to have
made the representations and warranties contained in Section 2.20 of the
Indenture with respect to each Qualified Substitute Property, Section 2.21 of
the Indenture with respect to each Qualified Substitute Loan and Section 2.20,
Section 2.21 and Section 2.22 with respect to each Qualified Substitute Hybrid
Lease, as applicable, and the applicable Issuer

 

95

--------------------------------------------------------------------------------


 

shall deliver to the Custodian a certificate in the form of Exhibit G attached
hereto certifying to the Custodian that such exceptions as have been proposed by
the Property Manager or the Issuers are materially consistent with the
underwriting criteria for existing Properties and Mortgage Loans.

 

(c)                                  Each Issuer shall effect such substitution
by having each Qualified Substitute Property and Owned Property relating to each
Qualified Substitute Hybrid Lease deeded (or, with respect to Qualified
Substitute Properties, having the leasehold interest in the ground lease therein
assigned) or Qualified Substitute Loan and loan component of each Qualified
Substitute Hybrid Lease assigned to such Issuer and distributing or otherwise
transferring the Removed Property or Removed Loan to its members and delivering
to and depositing with the Custodian (i) the deed (or assignment of Ground
Lease), if applicable, and any other transfer documents transferring such
Qualified Substitute Property (or leasehold interest in the ground lease),
Qualified Substitute Hybrid Lease or Qualified Substitute Loan to such Issuer,
(ii) the deed (or assignment of Ground Lease), if applicable, and any other
transfer documents transferring such Removed Property (or leasehold interest in
the ground lease) or Removed Loan to such Issuer’s members, or the entity
purchasing the Removed Property or Removed Loan, (iii) the Lease Files for such
Qualified Substitute Properties or Qualified Substitute Hybrid Leases or Loan
Files for such Qualified Substitute Loan, in each case, together with Opinions
of Counsel, all of which shall meet the Lease File or Loan File requirements for
such Qualified Substitute Property, Qualified Substitute Hybrid Lease or
Qualified Substitute Loan, and (iv) an Officer’s Certificate certifying that all
of the taxes (including transfer taxes with respect to Qualified Substitute
Property or Qualified Substitute Hybrid Lease) in connection with the
acquisition of the Qualified Substitute Property, Qualified Substitute Hybrid
Lease or Qualified Substitute Loan and the transfer of the Removed Property or
Removed Loan have been paid.

 

(d)                                 Upon receipt of an Officer’s Certificate
from the Property Manager or the applicable Issuer to the effect that all
requirements with respect to any substitution pursuant to the foregoing terms of
this Section 7.01 have been satisfied, which Officer’s Certificate shall be
furnished by the Property Manager upon becoming appropriate, and upon which the
Indenture Trustee shall be permitted to fully rely and shall have no liability
for so relying without any obligation to confirm or verify, (i) the Indenture
Trustee shall release or cause to be released to such Issuer’s designee the
related Lease File for the Removed Property or Loan File for the Removed Loan
and (ii) each of the Indenture Trustee, the Collateral Agent and such Issuer
shall execute and deliver such instruments of release, transfer or assignment,
in each case without recourse, as shall be provided to it and are reasonably
necessary to vest in such Issuer’s designee the ownership of the Removed
Property and the related Lease or the Removed Loan and to release any Mortgage
or other lien or security interest in such Removed Property or the related Lease
or the Removed Loan.  In connection with any such release or transfer, the
Special Servicer shall deliver the related Servicing File to such Issuer’s
designee.  Simultaneously with any substitution made pursuant to this
Section 7.01, such Issuer shall distribute the Removed Property and Lease or the
Removed Loan to its members or transfer the Removed Property and Lease or the
Removed Loan to a third party purchaser.

 

96

--------------------------------------------------------------------------------


 

(e)                                  Any Release Price received by the
applicable Issuer in connection with the release of a Released Property or
Released Loan pursuant to this Section 7.01 or the other terms and provisions of
this Agreement shall first be deposited into the Release Account and, after
payment of any unreimbursed Extraordinary Expenses, Advances (plus Advance
Interest thereon) and Emergency Protection Expenses related to such Released
Property or Released Loan and the expenses related to such release, shall either
(i) be applied by such Issuer to acquire a Qualified Substitute Property,
Qualified Substitute Hybrid Lease or Qualified Substitute Loan, as applicable,
within twelve months following the related release or (ii) be deposited as
Unscheduled Proceeds into the Collection Account to be paid as Unscheduled
Principal Payments on the related Payment Date.  Any amounts remaining in the
Release Account, related to such a Release and following such twelve month
period will be transferred as Unscheduled Proceeds into the Collection Account
and applied as Unscheduled Principal Payments on the following Payment Date. 
Notwithstanding the foregoing, during the continuance of an Early Amortization
Period, all amounts on deposit in the Release Account will be transferred as
Unscheduled Proceeds into the Collection Account and applied as Unscheduled
Principal Payments, after payment of Collateral Pool Expenses in accordance with
Section 2.11(b) of the Indenture, on the Payment Date following the occurrence
of such Early Amortization Period.

 

Section 7.02                             Sale Pursuant to Third Party Purchase
Option.

 

(a)                                 If any Person shall exercise its Third Party
Purchase Option prior to the Rated Final Payment Date, the applicable Issuer
shall, simultaneously with the transfer of the applicable Property pursuant to
the Third Party Purchase Option, deposit the Third Party Option Price into the
Release Account, and upon receipt of an Officer’s Certificate from the Property
Manager or the Issuers to the effect that such deposit has been made (which the
Property Manager shall deliver to the Indenture Trustee and the Issuers promptly
upon such deposit being made and upon which Officer’s Certificate the Indenture
Trustee shall be permitted to fully rely and shall have no liability for so
relying without any obligation to confirm or verify), the Indenture Trustee
shall release to such Issuer or its designee the related Lease File and execute
and deliver such instruments of release, transfer or assignment, in each case
without recourse, that shall be provided by such Issuer or the Property Manager
and reasonably necessary to release the subject Mortgage and the other liens and
security interests in such Property and the related Lease.

 

(b)                                 After such release, the released Property
shall not be deemed to be a Property (except for the purposes of obligations
under the Transaction Documents that are expressly provided to survive repayment
in full of the Notes and satisfaction of the Mortgage).

 

Section 7.03                             Transfer of Lease to New Property.

 

In the event a Tenant under a Lease requests that such Lease be modified to
apply to a different Property (the “Lease Transfer Property”) owned by such
Tenant or substituted for a Lease on a different Property owned by such Tenant,
the related Issuer may, with the approval of the Property Manager or the Special
Servicer, as applicable, to the extent permitted under the subject Lease or
imposed by the Property Manager, approve such transfer.  Each of the

 

97

--------------------------------------------------------------------------------


 

Property Manager, the Special Servicer and the applicable Issuer has covenanted
that it will not give its consent to a transfer unless: (i) the substituted
property is a Qualified Substitute Property; (ii) all Advances, Extraordinary
Expenses and Emergency Property Expenses related to the Property being
transferred are reimbursed; and (iii) such Lease will not be treated as a new
Lease but instead will be treated as a modification of the original Lease.  Such
Qualified Substitute Property will be included in the Collateral Pool and
pledged to the Indenture Trustee to secure the Notes.  Upon the Indenture
Trustee’s receipt of an Officer’s Certificate from the Property Manager or the
Special Servicer to the effect that such modification or substitution has been
completed in accordance with the terms hereof (which shall include a
certification that such Issuer has executed and delivered a Mortgage with
respect thereto to the Indenture Trustee) and that the Required Conditions have
been satisfied (upon which Officer’s Certificate the Indenture Trustee shall be
permitted to fully rely and shall have no liability for so relying without any
obligation to confirm or verify) the Indenture Trustee shall execute and deliver
such instruments of release, transfer or assignment, in each case without
recourse, as shall be provided to it by such Issuer and are reasonably necessary
to release any lien or security interest in the original Property and related
Lease, whereupon such original Property shall be free and clear of the lien of
the Indenture and any Mortgage and the other Transaction Documents.  Any
proceeds of such sale, transfer or other disposition shall not constitute part
of the Collateral and shall not be deposited in the Collection Account or the
Release Account.

 

Section 7.04                             Release of Property by an Issuer.

 

(a)                                 The applicable Issuer shall have the right
to have released from the lien of the related Mortgage and the Indenture any
Property and related Leases (including Hybrid Leases) or Mortgage Loan
(following such release, a “Released Loan” or “Released Property”, as
applicable) by depositing in the Release Account an amount equal to the Release
Price in immediately available funds for the Released Property or Released Loan
and satisfying the Required Conditions.  Upon the Indenture Trustee’s receipt of
an Officer’s Certificate by the applicable Issuer or Property Manager certifying
that all Required Conditions have been satisfied, the Indenture Trustee shall
release to such Issuer or its designee the related Lease File or Loan File and
execute and deliver such instruments of release, transfer or assignment, in each
case without recourse, that shall be provided to it by such Issuer and are
reasonably necessary to release any Mortgage or other lien or security interest
in such Property and the related Lease or Mortgage Loan.

 

(b)                                 After giving effect to a release pursuant to
this Section 7.04, (i) the sum of the Collateral Value of all Released Assets
and Exchanged Assets released or exchanged since the Initial Closing Date shall
not exceed 35% of the Aggregate Collateral Value; and (ii) the sum of the
Collateral Value of all Released Assets released since the Initial Closing Date
by paying the Release Price shall not exceed 25% of the Aggregate Collateral
Value Notwithstanding the foregoing, a sale, substitution or exchange pursuant
to any of Sections 2.03, 3.15, 7.02, 7.03, 7.05 or 7.06 shall not be taken into
consideration for purposes of this Section 7.04(b).

 

(c)                                  No sale of a Property or Mortgage Loan to a
third party or to a STORE SPE may occur if an Early Amortization Period would
occur as a result of such purchase.

 

98

--------------------------------------------------------------------------------


 

Section 7.05                             Terminated Lease Property and REO
Property.

 

An Issuer may remove a Terminated Lease Property or REO Property from the
Collateral Pool in exchange for the addition of one or more Qualified Substitute
Properties to the Collateral Pool pursuant to the provisions of Section 7.01.

 

Section 7.06                             Risk-Based or Credit Risk Substitution.

 

Each applicable Issuer may (A) with respect to a Lease other than a Hybrid
Lease, remove a Property from the Collateral Pool in exchange for the addition
of one or more Qualified Substitute Properties to the Collateral Pool,
(B) remove a Hybrid Lease in exchange for one or more Qualified Substitute
Hybrid Leases or Qualified Substitute Properties, and (C) solely with respect to
(iv) below, remove a Mortgage Loan from the Collateral Pool in exchange for the
addition of one or more Qualified Substitute Loans or Qualified Substitute
Properties to the Collateral Pool; pursuant to the provisions of Section 7.01
provided that either: (i) the remaining term to maturity of the related Lease is
less than three (3) years from the date of the proposed substitution and the
Property Manager, in accordance with the Servicing Standard, determines that
there is a reasonable risk of non-renewal of such Lease (“Non-Renewal Risk”);
(ii) based on written communications from the Tenant under such Lease, the
Property Manager, in accordance with the Servicing Standard, determines that
there is a Non-Renewal Risk; (iii) such Issuer has received from the Tenant
under the Lease for such Property written notice of the non-renewal of such
Lease; or (iv) the Property Manager, in accordance with the Servicing Standard,
determines that there is a reasonable risk of monetary default by the Tenant
under such Lease or the Borrower under such Mortgage Loan (“Credit Risk” and any
substitution related to clauses (i), (ii), (iii) and (iv), collectively, a
“Risk-Based Substitution”).  In addition, the Property Manager or the applicable
Issuer shall provide to the Indenture Trustee an explanation of the Non-Renewal
Risk or Credit Risk, including, if applicable, a copy of any written
communication from the Tenant or Borrower related to such Non-Renewal Risk or
Credit Risk, as well as a summary description of the anticipated Qualified
Substitute Property, Qualified Substitute Hybrid Lease or Qualified Substitute
Loan, as applicable.

 

Section 7.07                             Disposition Period.

 

During the Disposition Period, the Property Manager will be required to utilize
efforts consistent with the Servicing Standard to cause all of the Leases,
Properties and Mortgage Loans to be released from the Collateral Pool prior the
Rated Final Payment Date by receiving payment of the Release Price for such
Properties through the sale of such Properties to a third party or to a STORE
SPE.

 

99

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TERMINATION

 

Section 8.01                             Termination.

 

The respective obligations and responsibilities under this Agreement of the
Property Manager, the Special Servicer, the Back-Up Manager and each Issuer
shall terminate upon the satisfaction of the indebtedness evidenced by the
Notes, whereupon the Indenture Trustee shall execute and deliver to the Issuers
such instruments of release, transfer or assignment, in each case without
recourse, as shall be provided to it by the Issuers and reasonably necessary to
release any lien or security interest in the subject Mortgage Loans, Properties
and Leases.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.01                             Amendment.

 

Subject to the provisions of the Indenture governing amendments, supplements and
other modifications to this Agreement, this Agreement may be amended by the
parties hereto from time to time but only by the mutual written agreement signed
by the parties hereto.  The Property Manager shall furnish to each party hereto
and to each Issuer a fully executed counterpart of each amendment to this
Agreement.

 

The parties hereto agree that no modifications or amendments will be made to the
Indenture, any Series Supplement or other Transaction Documents without the
consent of the Property Manager, the Special Servicer or the Back-Up Manager, as
applicable, if such person would be materially adversely affected by such
modification or amendment, regardless of whether such person is a party to such
agreement.

 

Section 9.02                             Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed to be an original whether delivered in physical or
electronic form, and all such counterparts shall constitute but one and the same
instrument.

 

Section 9.03                             Governing Law.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

100

--------------------------------------------------------------------------------


 

Section 9.04                             Notices.

 

All notices, requests and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed to have been duly given
if delivered by courier or mailed by first class mail, postage prepaid, or if
transmitted by facsimile and confirmed in a writing delivered or mailed as
aforesaid, to:

 

(a)                                 in the case of the Property Manager and the
Special Servicer, 8501 E. Princess Drive, Suite 190, Scottsdale, Arizona 85255,
facsimile number: 480-256-1101;

 

(b)                                 in the case of any Issuer, 8501 E. Princess
Drive, Suite 190, Scottsdale, Arizona 85255, facsimile number: 480-256-1101, or
such address as provided in any Joinder Agreement;

 

(c)                                  in the case of the Indenture Trustee, 388
Greenwich Street, 14th Floor, New York, New York 10013, Attention: Global
Transaction Services-STORE Master Funding; facsimile number: 212-816-5527;

 

(d)                                 in the case of the applicable Rating Agency,
Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., 55 Water Street,
41st floor, New York, New York 10041-0003, Attention: ABS Surveillance Group -
Structured Credit; and

 

(e)                                  in the case of the Back-Up Manager, Midland
Loan Services, a division of PNC Bank, National Association 10851 Mastin Street,
Building 82, Suite 300, Overland Park, Kansas 66210, Attention: President;

 

or, as to each such Person, to such other address and facsimile number as shall
be designated by such Person in a written notice to parties hereto.  Any notice
required or permitted to be delivered to a holder of Issuer Interests or Notes
shall be deemed to have been duly given if mailed by first class mail, postage
prepaid, at the address of such holder as shown in the register maintained for
such purposes under the applicable Limited Liability Company Agreement and the
Indenture, respectively.  Any notice so mailed within the time prescribed in
this Agreement shall conclusively be presumed to have been duly given, whether
or not such holder receives such notice.

 

Section 9.05                             Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

 

101

--------------------------------------------------------------------------------


 

Section 9.06                             Effect of Headings and Table of
Contents.

 

The article and section headings and the table of contents herein are for
convenience of reference only and shall not limit or otherwise affect the
construction hereof.

 

Section 9.07                             Notices to the Rating Agencies and
Others.

 

(a)                                 The Indenture Trustee shall promptly provide
notice to the applicable Rating Agency with respect to each of the following of
which the Indenture Trustee has actual knowledge:

 

(i)                                     any material change or amendment to this
Agreement;

 

(ii)                                  the occurrence of any Servicer Replacement
Event that has not been cured; and

 

(iii)                               the resignation or termination of the
Property Manager or the Special Servicer and the appointment of a successor.

 

(b)                                 The Property Manager shall promptly provide
notice to the applicable Rating Agency with respect to each of the following of
which it has actual knowledge:

 

(i)                                     the resignation or removal of the
Indenture Trustee and the appointment of a successor;

 

(ii)                                  any change in the location of the
Collection Account;

 

(iii)                               any change in the identity of a Tenant or
Borrower; and

 

(iv)                              any addition or removal of a Mortgage Loan or
Property from the Collateral.

 

(c)                                  Each of the Property Manager and the
Special Servicer, as the case may be, shall furnish the applicable Rating Agency
such information with respect to the Mortgage Loans, Leases and Properties as
such Rating Agency shall reasonably request and that the Property Manager or the
Special Servicer, as the case may be, can reasonably provide.

 

(d)                                 Each of the Property Manager and the Special
Servicer, as the case may be, shall promptly furnish the applicable Rating
Agency and the Issuers with copies of the following items:

 

(i)                                     each of its quarterly statements as to
compliance described in Section 3.11; and

 

(ii)                                  each report prepared by it pursuant to
Section 4.01.

 

102

--------------------------------------------------------------------------------


 

(e)                                  Any Officer’s Certificate, Opinion of
Counsel, report, notice, request or other material communication prepared by the
Property Manager, the Special Servicer, each Issuer, the Issuer Members on
behalf of the Issuers, or the Indenture Trustee, or caused to be so prepared,
for dissemination to any of the parties to this Agreement or any holder of Notes
or Issuer Interests shall also be concurrently forwarded by such Person to STORE
Capital, the Issuers and the Initial Purchasers to the extent not otherwise
required to be so forwarded.  Any Officer’s Certificate delivered under this
Agreement or any other Transaction Document shall be deemed to have been
delivered by the Person which is a party to this Agreement with respect to which
the same was delivered, and under no circumstances shall the officer or other
person executing the same have any personal liability under or in connection
with any Officer’s Certificate executed by it.

 

Section 9.08                             Successors and Assigns: Beneficiaries.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and the respective successors and assigns of the parties
hereto, and all such provisions shall inure to the benefit of each Issuer and
the Noteholders.  No other person, including any Tenant or Borrower, shall be
entitled to any benefit or equitable right, remedy or claim under this
Agreement.

 

Section 9.09                             Complete Agreement.

 

This Agreement embodies the complete agreement among the parties with respect to
the subject matter hereof and may not be varied or terminated except by a
written agreement conforming to the provisions of Section 9.01.  All prior
negotiations or representations of the parties are merged into this Agreement
and shall have no force or effect unless expressly stated herein.

 

Section 9.10                             Consent to Jurisdiction.

 

Any action or proceeding against any of the parties hereto relating in any way
to this Agreement may be brought and enforced in the courts of the State of New
York sitting in the borough of Manhattan or of the United States District Court
for the Southern District of New York and each of the parties hereto irrevocably
submits to the jurisdiction of each such court in respect of any such action or
proceeding.  Each of the parties hereto hereby waives, to the fullest extent
permitted by law, any right to remove any such action or proceeding by reason of
improper venue or inconvenient forum.

 

Section 9.11                             No Proceedings.

 

Each of the Property Manager and the Special Servicer hereby agrees that it
shall not institute against, or join any other person or entity in instituting
against, any Issuer any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceedings under any federal or state
bankruptcy or similar law (including the U.S. Bankruptcy

 

103

--------------------------------------------------------------------------------


 

Code), for two years and 31 days after the last Note issued by any Issuer is
paid in full.  The agreements in this paragraph shall survive termination of
this Agreement.

 

Section 9.12                             Cooperation.

 

Each party hereto and each Noteholder (by its acceptance of a Note) hereby
agrees to act diligently in responding to a request made by any other party to
this Agreement and agrees to reasonably cooperate with the requesting party in
connection with the subject matter.

 

Section 9.13                             Acknowledgment of Receipts by Indenture
Trustee.

 

Upon request, within ten (10) Business Days after its receipt of any notice,
document or other delivery pursuant to any Transaction Document, the Indenture
Trustee shall acknowledge its receipt of the same in writing delivered to the
party that delivered the same to the Indenture Trustee.

 

104

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuers, the Property Manager and Special Servicer, the
Back-Up Manager and the Indenture Trustee have caused this Agreement to be duly
executed by their respective officers or representatives all as of the day and
year first above written.

 

 

STORE CAPITAL CORPORATION,
a Maryland corporation, as Property Manager and Special Servicer

 

 

 

 

By:

/s/ Michael T. Bennett

 

Name:

Michael T. Bennett

 

Title:

Executive Vice President - General Counsel

 

 

 

 

 

 

 

STORE MASTER FUNDING I, LLC,
a Delaware limited liability company, as Issuer

 

 

 

 

By:

/s/ Michael T. Bennett

 

Name:

Michael T. Bennett

 

Title:

Executive Vice President - General Counsel

 

 

 

 

 

 

 

STORE MASTER FUNDING II, LLC,
a Delaware limited liability company, as Issuer

 

 

 

 

By: 

/s/ Michael T. Bennett

 

Name:

Michael T. Bennett

 

Title:

Executive Vice President - General Counsel

 

 

 

 

 

 

 

STORE MASTER FUNDING III, LLC,
a Delaware limited liability company, as Issuer

 

 

 

 

By:

/s/ Michael T. Bennett

 

Name:

Michael T. Bennett

 

Title:

Executive Vice President - General Counsel

 

 

 

 

 

 

 

STORE MASTER FUNDING IV, LLC,
a Delaware limited liability company, as Issuer

 

 

 

 

By: 

/s/ Michael T. Bennett

 

Name:

Michael T. Bennett

 

Title:

Executive Vice President - General Counsel

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

 

STORE MASTER FUNDING V, LLC,
a Delaware limited liability company, as Issuer

 

 

 

 

By:

/s/ Michael T. Bennett

 

Name:

Michael T. Bennett

 

Title:

Executive Vice President - General Counsel

 

 

 

 

 

 

 

STORE MASTER FUNDING VI, LLC,
a Delaware limited liability company, as Issuer

 

 

 

 

By:

/s/ Michael T. Bennett

 

Name:

Michael T. Bennett

 

Title:

Executive Vice President - General Counsel

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee

 

 

 

By:

/s/ Cirino Emanuele

 

Name:

Vice President

 

 

Authorized Signatory

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

 

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,
as Back-Up Manager

 

 

 

By:

/s/ David A. Eckels

 

Name:

David A. Eckels

 

Title:

Senior Vice President

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

STATE OF ARIZONA

)

 

 

)

ss.:

COUNTY OF MARICOPA

)

 

 

On the 10th day of April, 2015, before me, a notary public in and for said
State, personally appeared Michael T. Bennett, known to me to be the Executive
Vice President General Counsel of STORE MASTER FUNDING I, LLC, and also known to
me to be the person who executed it on behalf of such entity, and acknowledged
to me that such entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

/s/ Donya Nanette Deruiter

 

Notary Public

 

 

[Notarial Seal]

 

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

STATE OF ARIZONA

)

 

 

)

ss.:

COUNTY OF MARICOPA

)

 

 

On the 10 day of April, 2015, before me, a notary public in and for said State,
personally appeared Michael T. Bennett, known to me to be the Executive Vice
President General Counsel of STORE MASTER FUNDING II, LLC, and also known to me
to be the person who executed it on behalf of such entity, and acknowledged to
me that such entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

/s/ Donya Nanette Deruiter

 

Notary Public

[Notarial Seal]

 

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

STATE OF ARIZONA

)

 

 

)

ss.:

COUNTY OF MARICOPA

)

 

 

On the 10 day of April, 2015, before me, a notary public in and for said State,
personally appeared Michael T. Bennett, known to me to be the Executive Vice
President General Counsel of STORE MASTER FUNDING III, LLC, and also known to me
to be the person who executed it on behalf of such entity, and acknowledged to
me that such entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

/s/ Donya Nanette Deruiter

 

Notary Public

[Notarial Seal]

 

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

STATE OF ARIZONA

)

 

 

)

ss.:

COUNTY OF MARICOPA

)

 

 

On the 10 day of April, 2015, before me, a notary public in and for said State,
personally appeared Michael T. Bennett, known to me to be the Executive Vice
President General Counsel of STORE MASTER FUNDING IV, LLC, and also known to me
to be the person who executed it on behalf of such entity, and acknowledged to
me that such entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

/s/ Donya Nanette Deruiter

 

Notary Public

[Notarial Seal]

 

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

STATE OF ARIZONA

)

 

 

)

ss.:

COUNTY OF MARICOPA

)

 

 

On the 10 day of April, 2015, before me, a notary public in and for said State,
personally appeared Michael T. Bennett, known to me to be the Executive Vice
President General Counsel of STORE MASTER FUNDING V, LLC, and also known to me
to be the person who executed it on behalf of such entity, and acknowledged to
me that such entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

/s/ Donya Nanette Deruiter

 

Notary Public

[Notarial Seal]

 

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

STATE OF ARIZONA

)

 

 

)

ss.:

COUNTY OF MARICOPA

)

 

 

On the 10 day of April, 2015, before me, a notary public in and for said State,
personally appeared Michael T. Bennett, known to me to be the Executive Vice
President General Counsel of STORE MASTER FUNDING VI, LLC, and also known to me
to be the person who executed it on behalf of such entity, and acknowledged to
me that such entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

/s/ Donya Nanette Deruiter

 

Notary Public

[Notarial Seal]

 

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 16th day of April, 2015, before me, a notary public in and for said
State, personally appeared Cirino Emanuele, known to me to be the Vice President
of CITIBANK, N.A., and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

/s/ Noreen Santos

 

Notary Public

 

 

[Notarial Seal]

 

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

STATE OF ARIZONA

)

 

 

)

ss.:

COUNTY OF MARICOPA

)

 

 

On the 10 day of April, 2015, before me, a notary public in and for said State,
personally appeared Michael T. Bennett, known to me to be the Executive Vice
President General Counsel of STORE CAPITAL CORPORATION, and also known to me to
be the person who executed it on behalf of such entity, and acknowledged to me
that such entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

/s/ Donya Nanette Deruiter

 

Notary Public

 

 

[Notarial Seal]

 

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

STATE OF KANSAS

)

 

 

)

ss.:

COUNTY OF JOHNSON

)

 

 

On the 15th day of April, 2015, before me, a notary public in and for said
State, personally appeared David A. Eckels, known to me to be the Senior Vice
President of MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL
ASSOCIATION, and also known to me to be the person who executed it on behalf of
such entity, and acknowledged to me that such entity executed the within
instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

/s/ Brent Kinder

 

Notary Public

 

 

[Notarial Seal]

 

 

Fourth Amended and Restated Property Management Agreement - STORE 2015-1

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[RESERVED]

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF REQUEST FOR RELEASE — PROPERTY MANAGER

 

[Date]

 

Citibank, N.A., not in its individual capacity

but solely as Indenture Trustee

388 Greenwich Street, 14th Floor

New York, New York 10013

Attention: Citibank Agency & Trust-STORE Master Funding

 

Attention:              STORE Master Funding Net-Lease Mortgage Notes

 

STORE Master Funding I, LLC

STORE Master Funding II, LLC

STORE Master Funding III, LLC

STORE Master Funding IV, LLC

STORE Master Funding V, LLC

STORE Master Funding VI, LLC
8501 E. Princess Drive, Suite 190

Scottsdale, Arizona, 85255

Attention: Secretary

 

[ADDITIONAL ISSUERS]

[                        ]

[                        ]

 

Re:          STORE Master Funding, Net-Lease Mortgage Notes

 

In connection with the administration of the Lease Files and Loan Files held by
or on behalf of you as trustee under that certain Fourth Amended and Restated
Property Management and Servicing Agreement, dated as of April 16, 2015 (the
“Property Management Agreement”), among STORE Master Funding I, LLC, as an
Issuer, STORE Master Funding II, LLC, as an Issuer, STORE Master Funding III,
LLC, as an Issuer, STORE Master Funding IV, LLC, as an Issuer, STORE Master
Funding V, LLC, as an Issuer, STORE Master Funding VI, LLC, as an Issuer, the
undersigned, as property manager (the “Property Manager”) and special servicer
(the “Special Servicer”), Midland Loan Services, a division of PNC Bank,
National Association, as back-up manager (the “Back-Up Manager”), and Citibank,
N.A., not in its individual capacity but solely as Indenture Trustee (the
“Indenture Trustee”), the undersigned as Property Manager hereby requests a
release of the [Lease Files] [and] [Loan Files] (or the portion thereof
specified below) held by the Custodian on behalf of the Indenture Trustee with
respect to the following described [Lease] [and] [Mortgage Loan] for the reason
indicated below.

 

[Tenant’s Name:

Address:

 

EXHIBIT B-1-1

--------------------------------------------------------------------------------


 

Lease No.:]

 

[Borrower’s Name:

Address:

Mortgage Loan No.:]

 

If only particular documents in the [Lease File] [and] [Loan File] are
requested, please specify which:

 

Reason for requesting [Lease File] [and] [Loan File] (or portion thereof):

 

o

1.

[Lease] [Mortgage Loan] paid in full and terminated.

 

 

 

 

 

The undersigned hereby certifies that all amounts received in connection with
the [Lease] [Mortgage Loan] that are required to be deposited in the Collection
Account pursuant to the Property Management Agreement, have been or will be so
deposited.

 

 

 

o

2.

Other. (Describe)

 

The undersigned acknowledges that the above [Lease File] [and] [Loan File] (or
requested portion thereof) will be held by the undersigned in accordance with
the provisions of the Property Management Agreement and will be returned to you
or your designee within ten (10) days of our receipt thereof, [unless the Lease
has become a Liquidated Lease, in which case the Lease File (or such portion
thereof) will be retained by us permanently].

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Property Management Agreement.

 

 

STORE CAPITAL CORPORATION,

 

a Maryland Corporation,

 

as Property Manager and Special Servicer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT B-1-2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF REQUEST FOR RELEASE — SPECIAL SERVICER

 

[Date]

 

Citibank, N.A., not in its individual capacity

but solely as Indenture Trustee

388 Greenwich Street, 14th Floor

New York, New York 10013

Attention: Citibank Agency & Trust-STORE Master Funding

 

STORE Master Funding I, LLC

STORE Master Funding IV, LLC

8501 E. Princess Drive, Suite 190

8501 E. Princess Drive, Suite 190

Scottsdale, Arizona, 85255

Scottsdale, Arizona, 85255

Attention: Secretary

Attention: Secretary

 

 

STORE Master Funding II, LLC

STORE Master Funding V, LLC

8501 E. Princess Drive, Suite 190

8501 E. Princess Drive, Suite 190

Scottsdale, Arizona, 85255

Scottsdale, Arizona, 85255

Attention: Secretary

Attention: Secretary

 

 

STORE Master Funding III, LLC

STORE Master Funding VI, LLC

8501 E. Princess Drive, Suite 190

8501 E. Princess Drive, Suite 190

Scottsdale, Arizona, 85255

Scottsdale, Arizona, 85255

Attention: Secretary

Attention: Secretary

 

[ADDITIONAL ISSUERS]

[                        ]

[                        ]

 

Re:          STORE Master Funding, Net-Lease Mortgage Notes

 

In connection with the administration of the Lease Files and Loan Files held by
or on behalf of you as trustee under a certain Fourth Amended and Restated
Property Management and Servicing Agreement, dated as of April 16, 2015 (the
“Property Management Agreement”), among STORE Master Funding I, LLC, as an
Issuer, STORE Master Funding II, LLC, as an Issuer, STORE Master Funding III,
LLC, as an Issuer, STORE Master Funding IV, LLC, as an Issuer, STORE Master
Funding V, LLC, as an Issuer, STORE Master Funding VI, LLC, as an Issuer, the
undersigned, as property manager (the “Property Manager”) and special servicer
(the “Special Servicer”), Citibank, N.A., not in its individual capacity but
solely as

 

EXHIBIT B-2-1

--------------------------------------------------------------------------------


 

indenture trustee (the “Indenture Trustee”), and Midland Loan Services, a
division of PNC Bank, National Association, as back-up manager (the “Back-Up
Manager”), the undersigned as Property Manager hereby requests a release of the
[Lease Files] [and] [Loan Files] (or the portion thereof specified below) held
by the Custodian on behalf of the Indenture Trustee with respect to the
following described [Lease] [and] [Mortgage Loan] for the reason indicated
below.

 

[Tenant’s Name:

Address:

Loan No.:]

 

[Borrower’s Name:

Address:

Mortgage Loan No.:]

 

If only particular documents in the [Lease File] [and] [Loan File] are
requested, please specify which:

 

Reason for requesting [Lease File] [and] [Loan File] (or portion thereof):

 

o

1.

The [Tenant] [Borrower] is being evicted.

 

 

 

o

2.

Other. (Describe)

 

The undersigned acknowledges that the above [Lease File] [and] [Loan File] (or
requested portion thereof) will be held by the undersigned in accordance with
the provisions of the Property Management Agreement and will be returned to you
or your designee within ten (10) days of our receipt thereof, unless (i) the
[Tenant] [Borrower] is being evicted, in which case the [Lease File] [and] [Loan
File] (or such portion thereof) will be returned when no longer required by us
for such purpose, or (ii) we deliver to the Indenture Trustee an Officer’s
Certificate stating that the Lease has become a Liquidated Lease and all amounts
received or to be received in connection with such liquidation that are required
to be deposited into the Collection Account pursuant to Section 3.02(a) have
been or will be so deposited.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Property Management Agreement.

 

EXHIBIT B-2-2

--------------------------------------------------------------------------------


 

 

STORE CAPITAL CORPORATION,

 

a Maryland corporation,

 

as Property Manager and Special Servicer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT B-2-3

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF NOTICE AND ACKNOWLEDGMENT OF
DESIGNATION OF REPLACEMENT SPECIAL SERVICER

 

[Date]

 

Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc.

55 Water Street

New York, New York  10041

 

Re:                             STORE Master Funding, Net-Lease Mortgage Notes

 

Ladies and Gentlemen:

 

This notice is being delivered pursuant to Section 5.06 of a certain Fourth
Amended and Restated Property Management and Servicing Agreement, dated as of
April 16, 2015 (the “Agreement”), among STORE Master Funding I, LLC, as an
Issuer, STORE Master Funding II, LLC, as an Issuer, STORE Master Funding III,
LLC, as an Issuer, STORE Master Funding IV, LLC, as an Issuer, STORE Master
Funding V, LLC, as an Issuer, STORE Master Funding VI, LLC, as an Issuer, STORE
Capital Corporation, as property manager (the “Property Manager”) and special
servicer (the “Special Servicer”), Citibank, N.A., not in its individual
capacity but solely as  indenture trustee (the “Indenture Trustee”), and Midland
Loan Services, a division of PNC Bank, National Association, as back-up manager
(the “Back-Up Manager”).  Capitalized terms used but not otherwise defined
herein shall have respective meanings assigned to them in the Agreement.

 

Notice is hereby given that the [                    ] has designated
                                         to serve as the Special Servicer under
the Agreement.

 

The designation of                                          as Special Servicer
will become final if certain conditions are met and the applicable Rating Agency
delivers to the Issuers and the Indenture Trustee written confirmation that if
the person designated to become the Special Servicer were to serve as such, such
event would not result in the downgrade, qualification or withdrawal of the
higher of (i) such Rating Agency’s then current ratings of the Notes and
(ii) the rating of the Notes a the time of the original issuance thereof.
Accordingly, such confirmation is hereby requested as soon as possible.

 

EXHIBIT C-1-1

--------------------------------------------------------------------------------


 

Please acknowledge receipt of this notice by signing the enclosed copies of this
notice where indicated below and returning them to each of the Issuers and the
Indenture Trustee, in the enclosed stamped self-addressed envelope.

 

 

Very truly yours,

 

 

 

                                                                                                 ,

 

as Indenture Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Receipt acknowledged:

 

 

STANDARD & POOR’S RATING SERVICES

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

EXHIBIT C-1-2

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF ACKNOWLEDGMENT BY
PROPOSED SPECIAL SERVICER ACCEPTING APPOINTMENT

 

[Date]

 

STORE Master Funding I, LLC

STORE Master Funding II, LLC

STORE Master Funding III, LLC

STORE Master Funding IV, LLC

STORE Master Funding V, LLC

STORE Master Funding VI, LLC

 

[ADDITIONAL ISSUERS]

[                        ]

[                        ]

 

8501 E. Princess Drive, Suite 190

Scottsdale, Arizona, 85255

Attention: Secretary

 

Citibank, N.A., not in its individual capacity

but solely as Indenture Trustee

388 Greenwich Street, 14th Floor

New York, New York 10013

Attention: Citibank Agency & Trust-STORE Master Funding

 

Re:                             STORE Master Funding, Net-Lease Mortgage Notes

 

Ladies and Gentlemen:

 

Pursuant to Section 5.06 of the Fourth Amended and Restated Property Management
and Servicing Agreement, dated as of April 16, 2015 (the “Agreement”), among
STORE Master Funding I, LLC, as an Issuer, STORE Master Funding II, LLC, as an
Issuer, STORE Master Funding III, LLC, as an Issuer, STORE Master Funding IV,
LLC, as an Issuer, STORE Master Funding V, LLC, as an Issuer, STORE Master
Funding VI, LLC, as an Issuer, STORE Capital Corporation, as property manager
(the “Property Manager”) and special servicer (the “Special Servicer”),
Citibank, N.A., not in its individual capacity but solely as indenture trustee
(the “Indenture Trustee”), and Midland Loan Services, a division of PNC Bank,
National Association, as back-up manager (the “Back-Up Manager”), the
undersigned hereby agrees with all the other parties to the Agreement that the
undersigned shall serve as Special Servicer under, and as defined in, the
Agreement.  The undersigned hereby acknowledges that, as of the date hereof, it
is and shall be a party to the Agreement and bound thereby to the full extent
indicated therein in the capacity of Special Servicer.  The undersigned

 

EXHIBIT C-2-1

--------------------------------------------------------------------------------


 

hereby makes, as of the date hereof, the representations and warranties set
forth in Section 2.01 of the Agreement, with the following corrections with
respect to type of entity and jurisdiction of
organization:                                          .

 

 

 

[NAME OF ENTITY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT C-2-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LIMITED POWERS OF ATTORNEY
FROM ISSUER OR INDENTURE TRUSTEE

 

KNOW ALL MEN BY THESE PRESENTS:

 

WHEREAS, pursuant to a certain Fourth Amended and Restated Property Management
and Servicing Agreement, dated as of April 16, 2015 ( the “Agreement”), among
STORE Master Funding I, LLC, as an Issuer, STORE Master Funding II, LLC, STORE
Master Funding III, LLC, as an Issuer, STORE Master Funding IV, LLC, as an
Issuer, STORE Master Funding V, LLC, as an Issuer, STORE Master Funding VI, LLC,
as an Issuer, STORE Capital Corporation, as property manager (the “Property
Manager”) and special servicer (the “Special Servicer”), Midland Loan Services,
a division of PNC Bank, National Association, as back-up manager (the “Back-Up
Manager”), and Citibank, N.A., not in its individual capacity but solely as
indenture trustee (the “Indenture Trustee”), the [Property Manager] [Special
Servicer] (hereafter, the “Servicer”) administers and services certain “Mortgage
Loans,” “Properties” and “Leases” as such terms are defined in the Agreement, in
accordance with the terms of the Agreement and such Leases and Mortgage Loans;
and,

 

WHEREAS, pursuant to the terms of the Agreement, the Servicer is granted certain
powers, responsibilities and authority in connection with its servicing and
administration subject to the terms of the Agreement; and

 

WHEREAS, the [RELEVANT ISSUER] [Indenture Trustee] (hereafter, the “Grantor”)
has been requested by the Servicer pursuant to the Agreement to grant this
Limited Power of Attorney to the Servicer to enable it to execute and deliver,
on behalf of the Grantor, certain documents and instruments related to the
Mortgage Loans, Properties and Leases, thereby empowering the Servicer to take
such actions as it deems necessary to comply with its servicing, administrative
and management duties under and in accordance with the Agreement.

 

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS:

 

The Grantor does make, constitute and appoint STORE Capital Corporation, a
Maryland corporation, its true and lawful agent and attorney in fact with
respect to the Mortgage Loans, Properties and Leases held by the Grantor, in its
name, place and stead, to (A) prepare, execute and deliver:  (i) any and all UCC
Financing Statements, continuation statements and other documents or instruments
necessary to maintain the validity, enforceability, perfection and priority of
the Grantor’s interest in any real property (collectively, the “Property”) and
any Lease or Mortgage Loan with respect to any Property; (ii) subject to the
provisions of the Agreement, any and all modifications, waivers, consents,
assumptions, amendments or subordinations with respect to a Lease or Mortgage
Loan or documents relating thereto; and (iii) any and all instruments necessary
or appropriate for the eviction of any Tenant under a Lease or foreclosure with
respect to and Mortgage Loan serviced by the Servicer and consistent with the
authority granted by the Agreement; and (B) to take any and all actions on
behalf of the Grantor in connection with maintaining and defending the
enforceability of any such Lease

 

EXHIBIT D-1

--------------------------------------------------------------------------------


 

obligation or Mortgage Loan, including but not limited to the execution of any
and all instruments necessary or appropriate in defense of and for the
collection and enforcement of said Lease obligation or Mortgage Loan in
accordance with the terms of the Agreement.

 

ARTICLE I

 

The enumeration of particular powers hereinabove is not intended in any way to
limit the grant to the Property Manager as the Grantor’s attorney in fact of
full power and authority with respect to the Mortgage Loans, Leases and
Properties to execute and deliver any such documents, instrument or other
writing as fully, in all intents and purposes, as Grantor might or could do if
personally present.  The Grantor hereby ratifies and confirms whatsoever such
attorney in fact shall and may do by virtue hereof, and the Grantor agrees and
represents to those dealing with such attorney in fact that they may rely upon
this power of attorney until termination of the power of attorney under the
provisions of Article III below.  The Servicer may not exercise any right,
authority or power granted by this instrument in a manner that would violate the
terms of the Agreement or the Servicing Standard imposed on the Servicer by the
Agreement, but any and all third parties dealing with Servicer as the Grantor’s
attorney in fact may rely completely, unconditionally and conclusively on the
Servicer’s authority and need not make inquiry about whether the Servicer is
acting pursuant to the Agreement or such standard.  Any trustee, title company
or other third party may rely upon a written statement by the Servicer that any
particular lease or property in question is subject to and included under this
power of attorney and the Agreement.

 

ARTICLE II

 

An act or thing lawfully done hereunder by the Servicer shall be binding on the
Grantor and the Grantor’s successor and assigns.

 

ARTICLE III

 

This power of attorney shall continue in full force and effect from the date
hereof until the earliest occurrence of any of the following events, unless
sooner revoked in writing by the Grantor:

 

(i)                                     the suspension or termination of this
limited power of attorney by the Grantor;

 

(ii)                                  the transfer of the Servicer’s servicing
rights and obligations as the [Property Manager] [Special Servicer] under the
Agreement from the Servicer to another servicer;

 

(iii)                               the appointment of a receiver or conservator
with respect to the business of the Servicer;

 

(iv)                              the filing of a voluntary or involuntary
petition in bankruptcy by or against the Servicer; or

 

EXHIBIT D-2

--------------------------------------------------------------------------------


 

(v)           the occurrence of a Servicer Replacement Event.

 

Nothing herein shall be deemed to amend or modify the Agreement or the
respective rights, duties or obligations of the Grantor or the Servicer
thereunder, and nothing herein shall constitute a waiver of any rights or
remedies thereunder.

 

IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed and
its corporate seal to be affixed hereto by its officer duly authorized as of the
             day of                                         ,             .

 

 

[STORE Master Funding I, LLC, as Issuer under that certain Fourth Amended and
Restated Property Management and Servicing Agreement, dated as of April 16, 2015

 

 

 

 

 

By:

[ISSUER MEMBER], its [                ]

 

 

 

 

 

 

By:

[                                  ]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

]

 

 

 

 

 

 

 

 

 

[STORE Master Funding II, LLC, as Issuer under that certain Fourth Amended and
Restated Property Management and Servicing Agreement, dated as of April 16, 2015

 

 

 

 

 

 

 

 

 

By:

[ISSUER MEMBER], its [                ]

 

 

 

 

 

 

By:

[                                  ]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

]

 

EXHIBIT D-3

--------------------------------------------------------------------------------


 

 

[STORE Master Funding III, LLC, as Issuer under that certain Fourth Amended and
Restated Property Management and Servicing Agreement, dated as of April 16, 2015

 

 

 

 

 

 

 

 

 

By:

[ISSUER MEMBER], its [                ]

 

 

 

 

 

 

By:

[                                  ]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

]

 

 

 

 

 

 

 

 

 

[STORE Master Funding IV, LLC, as Issuer under that certain Fourth Amended and
Restated Property Management and Servicing Agreement, dated as of April 16, 2015

 

 

 

 

 

 

 

 

 

By:

[ISSUER MEMBER], its [                ]

 

 

 

 

 

 

By:

[                                  ]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

]

 

EXHIBIT D-4

--------------------------------------------------------------------------------


 

 

[STORE Master Funding V, LLC, as Issuer under that certain Fourth Amended and
Restated Property Management and Servicing Agreement, dated as of April 16, 2015

 

 

 

 

 

 

 

 

 

By:

[ISSUER MEMBER], its [                ]

 

 

 

 

 

 

By:

[                                  ]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

]

 

 

 

 

 

 

 

 

 

[STORE Master Funding VI, LLC, as Issuer under that certain Fourth Amended and
Restated Property Management and Servicing Agreement, dated as of April 16, 2015

 

 

 

 

 

 

 

 

 

By:

[ISSUER MEMBER], its [                ]

 

 

 

 

 

 

By:

[                                  ]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

]

 

EXHIBIT D-5

--------------------------------------------------------------------------------


 

 

[CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee
under that certain Fourth Amended and Restated Property Management and Servicing
Agreement, dated as of April 16, 2015

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

]

 

EXHIBIT D-6

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

)

ss.:

COUNTY OF

)

 

 

On the              day of                                         ,
            , before me, a notary public in and for said State, personally
appeared                                         , known to me to be a
                                         of [[ISSUER MEMBER]
[                                                ], one of the entities that
executed the within instrument as sole member of STORE Master Funding
[I][II][III][IV][V][VI], LLC], and also known to me to be the person who
executed it on behalf of such entity, and acknowledged to me that such entity
executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

 

Notary Public

 

[Notarial Seal]

 

EXHIBIT D-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ESTOPPEL CERTIFICATE, SUBORDINATION,
NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

EXHIBIT E-1

--------------------------------------------------------------------------------


 

SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT is made as of                                         , 2015,
among CITIBANK, N.A., not in its individual capacity but solely as Indenture
Trustee under the Indenture, as hereinafter defined (“Trustee”),
                                        , a
                                        , (“Tenant”), and [ISSUER NAME], a
Delaware limited liability company, its successors and assigns (“Landlord”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant are parties to a certain Lease, dated December 30,
1998, which lease and all amendments, modifications, assignments, subleases and
other agreements related thereto are attached hereto as Exhibit A and
incorporated herein by this reference (collectively, the “Lease”), which Lease
relates to the premises described therein (the “Premises”), and

 

WHEREAS, Trustee is the Indenture Trustee under an Indenture dated as of even
date herewith among Trustee and Landlord (the “Indenture”) pursuant to which
Landlord shall issue notes or bonds in the principal amount of approximately
$[                      ] (the “Loan”), the Loan being secured, in part, by a
mortgage, deed of trust or security deed (collectively, the “Mortgage”) and an
assignment(s) of leases and rents from the Landlord to Trustee, both dated as of
even date herewith and recorded concurrently herewith covering the Premises; and

 

WHEREAS, Tenant has agreed that the Lease shall be subject and subordinate to
the Mortgage held by Trustee, provided Tenant is assured of continued occupancy
of the Premises under the terms of the Lease;

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the sum of Ten Dollars ($10.00) and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
and notwithstanding anything in the Lease to the contrary, it is hereby agreed
as follows:

 

1.                                      Subordination of Lease.  Trustee, Tenant
and Landlord do hereby covenant and agree that the Lease with all rights,
options, liens and charges created thereby, is and shall continue to be subject
and subordinate in all respects to the Mortgage and to any renewals,
modifications, consolidations, replacements and extensions thereof and to all
advancements made thereunder.

 

2.                                      Non-disturbance of Tenant.  Trustee does
hereby agree with Tenant that, in the event Trustee becomes the owner of the
Premises by foreclosure, conveyance in lieu of foreclosure or otherwise, so long
as there exists no event of default under the Lease (a) Trustee will take no
action which will interfere with or disturb Tenant’s possession or use of the
Premises or other rights under the Lease, and (b) the Premises shall be subject
to the Lease and Trustee shall recognize Tenant as the tenant of the Premises
for the remainder of the terms of the Lease in accordance with the provisions
thereof including, but not limited to the negotiation

 

EXHIBIT E-2

--------------------------------------------------------------------------------


 

rights provided to Tenant under Article [              ] of the Lease, provided,
however, that Trustee shall not be subject to any offsets or defenses which
Tenant might have against any prior landlord except those which arose under the
provisions of the Lease out of such landlord’s default and accrued after Tenant
had notified Trustee and given Trustee the opportunity to cure same as
hereinbelow provided, nor shall Trustee be liable for any act or omission of any
prior landlord, nor shall Trustee be bound by any rent or additional rent which
Tenant might have paid for more than the current month to any prior landlord nor
shall it be bound by any amendment or modification of the Lease made without its
consent.

 

3.                                      Attornment by Tenant.  Tenant does
hereby agree with Trustee that, in the event Trustee becomes the owner of the
Premises by foreclosure, conveyance in lieu of foreclosure or otherwise, then
Tenant shall attorn to and recognize Trustee as the landlord under the Lease for
the remainder of the term thereof, and Tenant shall perform and observe its
obligations thereunder, subject only to the terms and conditions of the Lease. 
In such event, Trustee shall not be liable for any act or omission of any prior
landlord, liable for return of the security deposit unless same was actually
delivered to Trustee, bound by any amendment or modification to or consent or
waiver under or assignment of the Lease made without its consent except to the
extent permitted without Trustee’s consent pursuant to the Indenture, bound by
any rent paid more than thirty (30) days in advance, or be subject to any
set-off or defense Tenant might have had against any prior landlord except as
set forth in paragraph 2 above.  Tenant further covenants and agrees to execute
and deliver upon request of Trustee or its assigns, an appropriate Agreement of
Attornment to Trustee and any subsequent titleholder of the Premises reflecting
the maters contained in this paragraph 3.

 

4.                                      Curative Rights, Modification of Lease,
and Advance Payment of Rent.  So long as the Mortgage remains outstanding and
unsatisfied:

 

(a)                                 Tenant will mail or deliver to Trustee, at
the address and in the manner hereinbelow provided, a copy of all notices
permitted or required to be given to the Landlord by Tenant under and pursuant
to the terms and provisions of the Lease.  At any time before the rights of the
Landlord shall have been forfeited or adversely affected because of any default
of the Landlord, or within the time permitted the Landlord for curing any
default under the Lease as therein provided, Trustee may, but shall have no
obligation to, pay any taxes and assessments, make any repairs and Improvements,
make any deposits or do any other act or thing required of the Landlord by the
terms of the Lease; and all payments so made and all things so done and
performed by Trustee shall be as effective to prevent the rights of the Landlord
from being forfeited or adversely affected because of any default under the
Lease as the same would have been if done and performed by the Landlord.

 

5.                                      Limitation of Liability.  Trustee shall
have no liability whatsoever hereunder prior to becoming the owner of the
Premises; and Tenant agrees that if Trustee becomes the owner of the Premises,
Tenant shall look solely to the estate or interest of Trustee in the Premises
for satisfaction of any obligation which may be or become owing by Trustee to
Tenant hereunder or under the Lease.

 

EXHIBIT E-3

--------------------------------------------------------------------------------


 

6.                                      Landlord and Tenant Certifications. 
Landlord and Tenant hereby certify to Trustee that the Lease has been duly
executed by Landlord and Tenant and is in full force and effect, that the Lease
and any modifications and amendments specified herein are a complete statement
of the agreement between Landlord and Tenant with respect to the leasing of the
Premises, and the Lease has not been modified or amended except as specified
herein; that to the knowledge of Landlord and Tenant, no party to the Lease is
in default thereunder; that no rent under the Lease has been paid more than
thirty (30) days in advance of its due date; and that Tenant, as of this date,
has no charge, lien or claim of offset under the Lease, or otherwise, against
the rents or other charges due or to become due thereunder or if any such matter
exists, then it is as follows:

 

NONE

 

7.                                      Tenant Estoppel Certifications.  With
the knowledge that Trustee, as beneficiary of the mortgage encumbering the
premises, will place substantial reliance thereon in connection with the closing
and funding of the Loan, Tenant hereby makes the following certifications:

 

(a)                                 The term of the Lease commenced on
                                        , and will terminate on
                                        , unless earlier terminated pursuant to
the provisions of the Lease.

 

(b)                                 The Lease, as described above, has not been
modified, amended, assigned or subleased except as set forth in Exhibit A
attached hereto, and is in good standing and in full force and effect.

 

(c)                                  The Lease provides for rental payments over
the term of the Lease, all as specifically provided in the Lease.  For the first
year of the lease term, monthly payments of rent in the amount of
$                                     are due on the first (1st) day of each
month.  Tenant has made all payments of rent due.

 

(d)                                 Tenant has paid a security deposit of
$                                         under the Lease in the form of a
letter of credit.

 

(e)                                  To Tenant’s knowledge there are no defaults
by Landlord under the Lease and there are no existing circumstances which, with
the passage of time, or notice, or both, would give rise to a default under the
Lease except as follows:

 

NONE

 

(f)                                   Tenant has accepted and is occupying the
Premises, and Landlord has no unperformed obligation under the Lease to
construct any Improvements for the Tenant related to the Premises.

 

EXHIBIT E-4

--------------------------------------------------------------------------------


 

(g)                                  Tenant has no charge, lien, claim of
set-off or defense against rents or other charges due or to become due under the
Lease or otherwise under any of the terms, conditions, or covenants contained
therein except as follows:

 

NONE

 

(h)                                 Tenant has received no notice from any
insurance company of any defects or inadequacies in the Premises or in any part
thereof which would adversely affect the insurability of the Premises except as
follows:

 

NONE

 

(i)                                     Except as provided in the Lease, Tenant
does not have any right or option to purchase the Premises.

 

(j)                                    Except as provided in the Lease, Tenant
does not have any rights or options to renew the Lease or to lease additional
space in any building owned by the Landlord.

 

(k)                                 Tenant’s enjoyment of the Premises has been
peaceful and undisturbed and Tenant knows of no facts by reason of which
possession of the Premises might be disputed or questioned, or by reason of
which any claim to the Premises or any portion thereof might be asserted
adversely to such possession except as follows:

 

NONE

 

(l)                                     There are no tenancies, leases,
occupancies or parties in possession of the Premises other than under the Lease
except as follows:

 

NONE

 

(m)                             Tenant has not received any notice of any
supplemental taxes and/or assessments affecting the Premises except as follows:

 

NONE

 

(n)                                 There are no unpaid charges for taxes, water
and/or sewer services, or other utility charges, or unpaid special assessments
for items such as Improvements for sidewalks, curbs, gutters, sewers, storm
water assessments, etc., not shown as existing liens in the public records
except as follows:

 

NONE

 

(o)                                 There are no unpaid bills or claim for labor
or services performed or materials furnished or delivered during the last twelve
(12) months for alterations, repair, work, or new construction on the Premises
except as follows:

 

NONE

 

EXHIBIT E-5

--------------------------------------------------------------------------------


 

(p)                                 The building or buildings located on the
Premises are complete and have been paid for in full except as follows:

 

NONE

 

(q)                                 Since the date of the Survey of the Premises
by                                         , of
                                         (the “Survey”), there have been no
additions, modifications or alterations to the Improvements on the Premises
which have resulted in any changes to the distances between the walls of the
Improvements and the lot lines shown thereon; and there have been no changes to
the lot lines, nor any fences erected or free standing Improvements placed along
said lot line except as follows:

 

NONE

 

(r)                                    Each franchise agreement if any, with
applicable Tenant and located on the Premises is valid and in full force and
effect.  Tenant has not received any notice of termination of such franchise
agreement(s) from said franchisor(s) except as follows:

 

NONE

 

8.                                      Notices.  Any notice to parties required
under this Agreement shall be in writing and shall be deemed duly given and
received when delivered in person (with receipt therefor), on the next business
day after deposit with a recognized overnight delivery service, or on the second
day after being sent by certified or registered mail, return receipt requested,
postage prepaid, to the following addresses:

 

If given to Trustee, as follows, subject to change as provided hereinabove:

 

 

Citibank, N.A., not in its individual capacity
but solely as Indenture Trustee
388 Greenwich Street, 14th Floor
New York, New York 10013
Attention: Citibank Agency & Trust-STORE
Master Funding

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

EXHIBIT E-6

--------------------------------------------------------------------------------


 

and, if given to Tenant, as follows, subject to change as provided hereinabove:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

and, if given to Landlord, as follows, subject to change as provided
hereinabove:

 

 

[ISSUER NAME]
8501 E. Princess Drive, Suite 190
Scottsdale, Arizona, 85255
Attention: Secretary

 

 

 

 

with a copy to:

Kutak Rock LLP
1801 California Street, Suite 3000
Denver, Colorado 80202
Attention: Paul E. Belitz, Esq.

 

9.                                      Miscellaneous.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legal representatives, successors, successors-in-title and assigns.  When
used herein, the term “Landlord” or “landlord” refers to Landlord and to any
successor to the interest of Landlord under the Lease.  This Agreement may be
executed in any number of counterparts.

 

10.                               Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect.  Any provisions of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

11.                               Paragraph Headings: Construction.  The
headings of the paragraphs in this Agreement are provided for convenience only
and will not affect its construction or interpretation.  All references to
“paragraph” or “paragraphs” refer to the corresponding paragraph or paragraphs
of this Agreement.  All words used in this Agreement will be construed

 

EXHIBIT E-7

--------------------------------------------------------------------------------


 

to be of such gender or number as the circumstances require.  Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
term.

 

12.                               Governing Law.  This Agreement shall be
governed and interpreted in accordance with the laws of the jurisdiction in
which the Premises is located without regard to its principles of conflicts of
laws, and any action brought under or arising out of this Agreement or the
matters relating hereto shall be submitted to the jurisdiction of the United
States District Court for such jurisdiction.  Each party acknowledges and agrees
to such jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

EXHIBIT E-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

TRUSTEE:

 

 

 

Signed and delivered in the presence of:

 

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee

 

 

 

 

 

 

 

 

By:

 

Witness

 

Name:

 

 

 

Title:

 

 

STATE OF 

)

 

 

)

ss.:

COUNTY OF

)

 

 

This instrument was acknowledged before me this              day of
                                    , 2015 by
                                  ,                                       of
Citibank, N.A., a national association, as Indenture Trustee, on behalf of such
                                  .

 

WITNESS my hand and official seal.

 

 

 

[SEAL]

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

[SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

EXHIBIT E-9

--------------------------------------------------------------------------------


 

 

 

TENANT:

 

 

 

Signed and delivered in the presence of:

 

                                                                                    ,

 

 

a

 

 

 

 

 

By:

 

Witness

 

Name:

 

 

 

Title:

 

 

STATE OF 

)

 

 

)

ss.:

COUNTY OF

)

 

 

This instrument was acknowledged before me this              day of
                                        , 2015, by
                                        ,
                                         of
                                        , on behalf of such corporation.

 

WITNESS my hand and official seal.

 

 

 

[SEAL]

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

[SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

EXHIBIT E-10

--------------------------------------------------------------------------------


 

 

 

LANDLORD:

 

 

 

Signed and delivered in the presence of:

 

 

 

 

 

 

 

[ISSUER NAME]

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

Witness

 

By:

[                    ]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

STATE OF 

)

 

 

)

ss.:

COUNTY OF

)

 

 

This instrument was acknowledged before me this              day of
                                        , 2015, by                         ,
known to me to be the                        of [ISSUER NAME], and also known to
me to be the person who executed it on behalf of such entity, and acknowledged
to me that such entity executed the within instrument.

 

WITNESS my hand and official seal.

 

 

 

[SEAL]

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

EXHIBIT E-11

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [          ], 201[  ], is
entered into by and among                                (the “New Issuer”),
STORE CAPITAL CORPORATION, in its capacity as Property Manager and Special
Servicer, as applicable, Midland Loan Services, a division of PNC Bank, National
Association, in its capacity as Back-Up Manager and CITIBANK, N.A., not in its
individual capacity but solely as Indenture Trustee (the “Indenture Trustee”),
under that certain Fourth Amended and Restated Property Management and Servicing
Agreement, dated as of April 16, 2015, among STORE Master Funding I, LLC, STORE
Master Funding II, LLC, STORE Master Funding III, LLC, STORE Master Funding IV,
LLC, STORE Master Funding V, LLC, STORE Master Funding VI, LLC, all Joining
Parties, the Property Manager, the Special Servicer, the Back-Up Manager and the
Indenture Trustee (as the same may be amended, modified, extended or restated
from time to time, the “Property Management Agreement”).  All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Property Management Agreement.

 

The New Issuer is a [ENTITY] established under the laws of the State of
[          ] on [          ], 201[  ], operates under an [Amended and Restated]
[ENTITY AGREEMENT], dated as of [          ], 201[    ] (the “New Issuer
Agreement”).

 

The New Issuer, the Property Manager, the Special Servicer, the Indenture
Trustee and the Back-Up Manager hereby agree as follows:

 

1.                                      The New Issuer hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, effective as of
the date hereof, the New Issuer shall become a party to the Property Management
Agreement, shall be deemed to be a signatory to the Property Management
Agreement and shall have all of the rights and obligations of an Issuer as
specified in the Property Management Agreement.  The New Issuer hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the applicable terms,
provisions and conditions contained in the Property Management Agreement.

 

2.                                      The address of the New Issuer for
purposes of Section 9.04(c) of the Property Management Agreement shall be as
follows:

 

 

[ADDRESS]

 

 

 

Attention:

 

 

 

 

 

Facsimile No.

 

 

 

 

With a copy to

 

EXHIBIT F-1

--------------------------------------------------------------------------------


 

 

[ADDRESS]

 

 

 

Attention:

 

 

 

 

 

Facsimile No.

 

 

3.                                      This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.

 

4.                                      THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Issuer, the Property Manager, the Special Servicer
and the Back-Up Manager have caused this Agreement to be duly executed by their
respective officers or representatives all as of the day and year first above
written.

 

 

[NEW ISSUER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

STORE CAPITAL CORPORATION, a Maryland corporation, as Property Manager

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Back-Up
Manager

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT F-2

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee
under that certain Fourth Amended and Restated Property Management and Servicing
Agreement, dated as of April 16, 2015

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

 

 

 

Re:

[INSERT DESCRIPTION OF QUALIFIED SUBSTITUTE [PROPERTY][HYBRID LEASE][LOAN] (the
“Qualified Substitute [Property][Hybrid Lease][Loan]”)

 

Ladies and Gentlemen:

 

Pursuant to Section 7.01(b) of the Fourth Amended and Restated Property
Management and Servicing Agreement, dated as of April 16, 2015 (the
“Agreement”), among STORE Master Funding I, LLC, as an issuer, STORE Master
Funding II, LLC, as an issuer, STORE Master Funding III, LLC, as an issuer,
STORE Master Funding IV, LLC, as an issuer, STORE Master Funding V, LLC, as an
issuer, STORE Master Funding VI, LLC, as an issuer, STORE Capital Corporation,
as property manager (the “Property Manager”) and as special servicer (the
“Special Servicer”),                                                   , as
indenture trustee (the “Indenture Trustee”), and
                                        , as back-up manager (the “Back-Up
Manager”), the undersigned hereby certifies that the exceptions set forth on
Exhibit “A” attached hereto are materially consistent with the underwriting
criteria for the existing Properties (as defined in the Agreement).

 

 

STORE Capital Corporation,

 

a Maryland corporation,

 

as Property Manager

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF DETERMINATION DATE REPORT

 

Citibank, N.A., not in its individual capacity

but solely as Indenture Trustee

388 Greenwich Street, 14th Floor

New York, NY  10013

Attn: Global Transaction Services-STORE Master Funding I Series 2012-1 through
[    ]

 

Re:                             STORE Master Funding I, LLC Net-Lease Mortgage
Notes, Series 2012-1 through [    ]

 

Ladies and Gentlemen:

 

In accordance with Section 4.01(a) of the Fourth Amended and Restated Property
Management Agreement, dated April 16, 2015 (as amended or supplemented
thereafter, the “Property Management Agreement”), between STORE Master Funding
I, LLC, STORE Master Funding II, LLC, STORE Master Funding III, LLC, STORE
Master Funding IV, LLC, STORE Master Funding V, LLC, STORE Master Funding VI,
LLC and each joining party thereto (the “Issuers”), STORE Capital Corporation
(the “Property Manager” and “Support Provider”), Citibank, N.A. (the “Indenture
Trustee”) and Midland Loan Services, a division of PNC Bank, National
Association (the “Back-up Manager”), the undersigned hereby certifies and agrees
the issuers have not incurred any indebtedness except indebtedness permitted by
any applicable limited liability company agreement of the related Issuer Member
or the Transaction Documents.

 

In accordance with the Risk Retention Agreement from the Support Provider, dated
as of April 16, 2015 (the “Risk Retention Agreement”), the undersigned hereby
certifies and agrees that (a) as of the date hereof, the Support Provider
retains and, until the redemption of the Notes and Related Series Notes, will
retain, an indirect ownership interest in the Issuers that, as of April 16, 2015
(the “2015-1 Series Closing Date”) is equal to at least 5% of the aggregate
Collateral Value of the Collateral Pool as measured on the 2015-1 Series Closing
Date, and such ownership interest constitutes a first loss exposure to the
Collateral Pool (the “Retained Interest”) and (b) for so long as the 2015-1
Notes are outstanding, the Support Provider shall retain and not sell the
Retained Interest or subject it to any credit risk mitigation, short positions
or any other hedges, except to the extent permitted under the Securitization
Retention Requirements.

 

EXHIBIT H-1

--------------------------------------------------------------------------------


 

 

STORE CAPITAL CORPORATION

 

 

 

 

 

 

 

Michael J. Zieg

 

Executive Vice President – Portfolio Management

 

EXHIBIT H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CALCULATION OF FIXED CHARGE COVERAGE RATIOS

 

1.                                      Adjusted EBITDAR:  An amount equal to
the sum of (i) pre-tax income, (ii) interest expense, (iii) all non-cash amounts
in respect of depreciation and amortization, (iv) all non-recurring expenses,
(v) specifically documented discretionary management fees and (vi) all operating
lease and rent expense less (vii) all non-recurring income and standardized
corporate overhead expense based on estimated industry standards for the related
fiscal period;

 

2.                                      Fixed Charges:  An amount equal to the
sum of (i) total operating lease or rent expenses, (ii) interest expense, and
(iii) scheduled principal payments on indebtedness payable in respect of the
related unit, in each case for the period of time as to which such figure is
presented; and

 

3.                                      FCCR:  Adjusted EBITDAR/Fixed Charges.

 

EXHIBIT I-1

--------------------------------------------------------------------------------